Exhibit 10.3


EXECUTION VERSION
AMENDED AND RESTATED
CREDIT AGREEMENT




Dated as of May 6, 2016


by and among


NSA OP, LP,


as Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO,


and


KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent,


and joined in for certain purposes by certain Subsidiaries of the Borrower and


NATIONAL STORAGE AFFILIATES TRUST,
as Parent Guarantor,


with


KEYBANC CAPITAL MARKETS INC. and
PNC CAPITAL MARKETS LLC,
as Co-Bookrunners and Co-Lead Arrangers,


and


PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION, and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
















--------------------------------------------------------------------------------






TABLE OF CONTENTS
Article I. DEFINITIONS
 
Section 1.1
Definitions.
1
Section 1.2
General; References to Terms.
35
Article II. CREDIT FACILITIES
 
Section 2.1
Revolving Loans.
36
Section 2.2
Term Loans.
37
Section 2.3
Swingline Loans.
38
Section 2.4
Letters of Credit.
40
Section 2.5
Rates and Payment of Interest and Late Charges on Loans.    
44
Section 2.6
Number of Interest Periods.
45
Section 2.7
Repayment of Loans.
45
Section 2.8
Prepayments.
46
Section 2.9
Continuation.
46
Section 2.10
Conversion.
47
Section 2.11
Notes
47
Section 2.12
Voluntary Reductions of the Revolving Commitments.
47
Section 2.13
Expiration or Maturity Date of Letters of Credit Past Revolver Maturity Date.
48
Section 2.14
Extension of Revolver Maturity Date.
48
Section 2.15
Amount Limitations.
48
Section 2.16
Expansion Option.
49
Section 2.17
Funds Transfer Disbursements.
50
Article III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
 
Section 3.1
Payments.
51
Section 3.2
Pro Rata Treatment.
52
Section 3.3
Sharing of Payments, Etc.
53
Section 3.4
Several Obligations.
53
Section 3.5
Minimum Amounts.
54
Section 3.6
Fees.
54
Section 3.7
Computations.
55
Section 3.8
Usury.
55
Section 3.9
Agreement Regarding Interest and Charges.
55
Section 3.10
Statements of Account.
56
Section 3.11
Defaulting Lenders.
56
Section 3.12
Taxes; Lenders.
59
Article IV. YIELD PROTECTION, ETC.
 
Section 4.1
Additional Costs; Capital Adequacy.
62



ii

--------------------------------------------------------------------------------




Section 4.2
Suspension of LIBOR Loans.
63
Section 4.3
Illegality.
64
Section 4.4
Compensation.
64
Section 4.5
Affected Lenders and Non-Consenting Lenders.
65
Section 4.6
Treatment of Affected Loans.
65
Section 4.7
Change of Lending Office.
66
Section 4.8
Assumptions Concerning Funding of LIBOR Loans.
66
Article V. ELIGIBLE UNENCUMBERED PROPERTIES
 
Section 5.1
Initial Eligible Unencumbered Properties.
66
Section 5.2
Minimum Eligible Unencumbered Properties.
66
Article VI. CONDITIONS PRECEDENT
 
Section 6.1
Initial Conditions Precedent.
67
Section 6.2
Conditions Precedent to All Loans and Letters of Credit.
69
Article VII. REPRESENTATIONS AND WARRANTIES
 
Section 7.1
Organization; Power; Qualification.
71
Section 7.2
Ownership Structure.
71
Section 7.3
Authorization of Agreement, Etc.
71
Section 7.4
Compliance of Loan Documents with Laws, Etc.
71
Section 7.5
Compliance with Law; Governmental Approvals.
72
Section 7.6
Title to Properties; Liens.
72
Section 7.7
[Reserved].
72
Section 7.8
Material Contracts.
72
Section 7.9
Litigation.
72
Section 7.10
Taxes.
72
Section 7.11
Financial Statements.
73
Section 7.12
No Material Adverse Change; Solvency.
73
Section 7.13
ERISA.
73
Section 7.14
Absence of Defaults.
74
Section 7.15
Environmental Laws.
74
Section 7.16
Investment Company; Etc.
74
Section 7.17
Margin Stock.
74
Section 7.18
[Reserved.]
75
Section 7.19
Intellectual Property.
75
Section 7.20
Business.
75
Section 7.21
Broker’s Fees.
75
Section 7.22
Accuracy and Completeness of Information.
75
Section 7.23
REIT Status.
75
Section 7.24
OFAC, Other Sanctions Programs, Anti-Corruption and Anti-Terrorism.
75
Article VIII. AFFIRMATIVE COVENANTS
 



iii

--------------------------------------------------------------------------------




Section 8.1
Preservation of Existence and Similar Matters.
76
Section 8.2
Compliance with Applicable Laws, Anti-Corruption Laws, Anti-Terrorism Laws, and
Material Contracts.
76
Section 8.3
Maintenance of Property.
76
Section 8.4
Conduct of Business.
76
Section 8.5
Insurance.
76
Section 8.6
Payment of Taxes and Claims.
77
Section 8.7
Visits and Inspections.
77
Section 8.8
Use of Proceeds; Letters of Credit.
77
Section 8.9
Environmental Matters.
77
Section 8.10
Books and Records.
78
Section 8.11
Further Assurances.
78
Section 8.12
REIT Status.
78
Section 8.13
Material Subsidiary Guarantors; Other Subsidiary Guarantors; Unencumbered Asset
Value.    
78
Section 8.14
Non-Material Subsidiary Guarantors.
80
Article IX. INFORMATION
 
Section 9.1
Quarterly Financial Statements.
81
Section 9.2
Year-End Statements.
81
Section 9.3
Compliance Certificate.
81
Section 9.4
[Reserved]
81
Section 9.5
Other Information.
81
Section 9.6
Delivery of Documents.
83
Section 9.7
USA Patriot Act Notice; Compliance.
83
Article X. NEGATIVE COVENANTS
 
Section 10.1
Financial Covenants.
83
Section 10.2
Restricted Payments.
84
Section 10.3
Indebtedness.
85
Section 10.4
[Reserved].
86
Section 10.5
Investments.
86
Section 10.6
Liens; Negative Pledges; Restrictive Agreements.
87
Section 10.7
Fundamental Changes
88
Section 10.8
Fiscal Year.
89
Section 10.9
Modifications to Material Contracts.
89
Section 10.10
Modifications of Organizational Documents.    
89
Section 10.11
Transactions with Affiliates.
89
Section 10.12
[Reserved]
89
Section 10.13
Derivatives Contracts.
90
Section 10.14
Foreign Assets Control.
90
 
 
 



iv

--------------------------------------------------------------------------------




Article XI. DEFAULT
 
Section 11.1
Events of Default.
90
Section 11.2
Remedies Upon Event of Default.
93
Section 11.3
Marshaling; Payments Set Aside.
95
Section 11.4
Allocation of Proceeds.
95
Section 11.5
Collateral Account.
96
Section 11.6
Performance by Administrative Agent.
97
Section 11.7
Rights Cumulative.
97
Article XII. THE ADMINISTRATIVE AGENT
 
Section 12.1
Authorization and Action.
97
Section 12.2
Administrative Agent’s Reliance, Etc.
98
Section 12.3
Notice of Defaults.
99
Section 12.4
Administrative Agent as Lender.
99
Section 12.5
[Reserved].
100
Section 12.6
Lender Credit Decision, Etc.
100
Section 12.7
Indemnification of Administrative Agent.
100
Section 12.8
Resignation or Removal of Administrative Agent.
101
Section 12.9
Titled Agent.
102
Section 12.10
Collateral Matters.
103
Section 12.11
Rights of Specified Derivatives Providers.
103
Article XIII. MISCELLANEOUS
 
Section 13.1    
Notices.
104
Section 13.2
Expenses.
105
Section 13.3
Setoff.
106
Section 13.4    
Litigation; Jurisdiction; Other Matters; Waivers.
106
Section 13.5
Successors and Assigns.
107
Section 13.6
Amendments.
110
Section 13.7    
Nonliability of Administrative Agent and Lenders.
112
Section 13.8
Confidentiality.
113
Section 13.9
Collateral Fallaway.
114
Section 13.10
Indemnification.
114
Section 13.11
Termination; Survival.
116
Section 13.12
Severability of Provisions.
117
Section 13.13
GOVERNING LAW.
117
Section 13.14
Counterparts.
117
Section 13.15
Obligations with Respect to Loan Parties.
117
Section 13.16
Limitation of Liability.
117
Section 13.17
Entire Agreement.
118
Section 13.18
Construction.
118
Section 13.19
Joint and Several Liability of the Loan Parties.
118



v

--------------------------------------------------------------------------------




Section 13.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
120
Section 13.21
Effect of Existing Credit Agreement.
120



vi

--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.1    
Lender Commitments
Schedule 1.12    
Existing Derivatives Contracts
Schedule 5.1(a)
Eligible Unencumbered Properties
Schedule 7.2
Part I - Subsidiaries of NSA REIT
Schedule 7.2
Part II - Partially-Owned Entities of NSA REIT
Schedule 7.6
Part I - Property Owned or Leased by NSA REIT and Subsidiaries
Schedule 7.6
Part II - Existing Liens



EXHIBITS
Exhibit A
Form of Assignment and Acceptance Agreement
Exhibit B
Form of Parent Guaranty
Exhibit C
Form of Notice of Borrowing
Exhibit D
Form of Notice of Continuation
Exhibit E
Form of Notice of Conversion
Exhibit F
Form of Notice of Swingline Borrowing
Exhibit G
Form of Swingline Note
Exhibit H-1
Form of Revolving Note
Exhibit H-2
Form of Tranche A/Tranche B Term Note
Exhibit I
Form of Subsidiary Guaranty
Exhibit J
Form of Increasing Lender Agreement
Exhibit K
Form of Augmenting Lender Agreement
Exhibit L
Form of Compliance Certificate
Exhibit M
Form of Guarantor Release Letter





vii

--------------------------------------------------------------------------------






This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May 6,
2016, by and among NSA OP, LP, a limited partnership formed under the laws of
the State of Delaware (the “Borrower”), the Lenders from time to time party
hereto, and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, and joined in
for certain purposes by certain Subsidiaries of the Borrower and NATIONAL
STORAGE AFFILIATES TRUST, a Maryland real estate investment trust (“NSA REIT” or
the “Parent Guarantor”).
WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower and certain subsidiaries of the Borrower a revolving
credit and term loan facility in the aggregate principal amount of up to
$550,000,000 on the terms and conditions contained in that certain Credit
Agreement dated as of April 1, 2014 (as amended and in effect immediately prior
to the date hereof, the “Existing Credit Agreement”) by and among the Borrower
and its subsidiaries party thereto, the Parent Guarantor, such Lenders and
certain other financial institutions, KeyBank National Association, as
administrative agent, and the other parties thereto; and
WHEREAS, the Administrative Agent and certain of the Lenders desire to amend and
restate the terms of the Existing Credit Agreement to make available to the
Borrower a revolving credit facility in the initial amount of $350,000,000,
including a letter of credit subfacility and a swingline subfacility, and a term
loan facility in the aggregate amount of $325,000,000, to be comprised of a
$225,000,000 tranche A term loan facility and a $100,000,000 tranche B term loan
facility, in each case on the terms and conditions contained herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto, each
intending to be legally bound, agree that on the Closing Date, the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement, the terms of which are as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Subsidiary Guaranty.
“Acquisition Price” means, with respect to any Real Estate Asset, the purchase
price paid by the Borrower, any of its Subsidiaries or any of their
Partially-Owned Entities, as applicable, for such Real Estate Asset less closing
costs and any amounts paid by such Person as a purchase price adjustment, to be
held in escrow, to be retained as a contingency reserve, or other similar
amounts.
“Additional Costs” has the meaning given that term in Section 4.1(b).
“Adjusted EBITDA” means, for any Reference Period, (a) EBITDA for such period
minus (b) Reserves for Capital Expenditures for all Real Estate Assets
(excluding Construction-in-Process) as of the last day of such Reference Period.
“Adjusted NOI” means, for any Reference Period, with respect to any Real Estate
Asset, (a) Property NOI from such Real Estate Asset for such period minus (b)
Reserves for Capital Expenditures


1

--------------------------------------------------------------------------------




for such Real Estate Asset (excluding Construction-in-Process) as of the last
day of such Reference Period.
“Administrative Agent” means KeyBank, as contractual representative for the
Lenders under the terms of this Agreement, and any of its successors.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of any
Loan Party.
“Agreement” has the meaning set forth in the introductory paragraph hereof.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means all Applicable Laws specifically concerning or
relating to bribery or corruption.
“Anti-Terrorism Laws” means the following: (i) the Trading with the Enemy Act of
the United States, 50 U.S.C. App. §§ 1 et seq., as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons -Who
Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001), and
(iii) the Patriot Act.
“Applicable Facility Fee Rate” means the per annum percentage set forth in the
table below corresponding to the Level at which the “Applicable Margin” is
determined in accordance with the definition thereof at all times on and after
the Credit Rating Election Date:
Level
Borrower’s Credit Rating (S&P/Moody’s or equivalent)
Facility Fee Rate
1
At Least A- or A3
0.125%
2
BBB+ or Baa1
0.150%
3
BBB or Baa2
0.200%
4
BBB- or Baa3
0.250%
5
Below BBB- and Baa3
0.300%



2

--------------------------------------------------------------------------------






“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Applicable Margin” means, with respect to a particular Type of Loan:
(a)    at any time prior to the Credit Rating Election Date, the percentage set
forth below corresponding to the Total Leverage Ratio as determined in
accordance with Section 10.1 in effect at such time:    
Level
Total Leverage Ratio
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Tranche A Term Loans that are LIBOR Loans
Applicable Margin for Tranche A Term Loans that are Base Rate Loans
Applicable Margin for Tranche B Term Loans that are LIBOR Loans
Applicable Margin for Tranche B Term Loans that are Base Rate Loans
1
Less than or equal to 45%
1.40%
0.40%
1.35%
0.35%
1.60%
0.60%
2
Greater than 45% and less or equal to 50%
1.55%
0.55%
1.50%
0.50%
1.75%
0.75%
3
Greater than 50% and less than or equal to 55%
1.75%
0.75%
1.70%
0.70%
1.95%
0.95%
4
Greater than 55%
1.95%
0.95%
1.90%
0.90%
2.15%
1.15%



The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the Total Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3. Any
adjustment to the Applicable Margin shall be effective (a) in the case of a
Compliance Certificate delivered in connection with quarterly financial
statements of the Parent Guarantor delivered pursuant to Section 9.1, as of the
date 45 days following the end of the last day of the applicable fiscal quarter
covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent Guarantor delivered pursuant to Section 9.2, as of the date 90 days
following the end of the last day of the applicable fiscal year covered by such
Compliance Certificate, and (c) in the case of any other Compliance Certificate,
as of the date 5 Business Days following the Administrative Agent’s request for
such Compliance Certificate. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3, the Applicable Margin shall equal the
percentages corresponding to Level 4 until the date of the delivery of the
required Compliance Certificate. Notwithstanding the foregoing, for the period
from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin as set forth above,
the Applicable Margin shall equal the percentages corresponding to Level 1. The
provisions of this definition are subject to Section 2.5(d); and
(b)    on and at all times after the Credit Rating Election Date, the percentage
per annum determined, at any time, based on the range into which the Borrower’s
Credit Rating then falls, in accordance with the levels in the table set forth
below (each a “Level”). Any change in the Borrower’s Credit Rating which would
cause it to move to a different Level in such table shall effect a change in


3

--------------------------------------------------------------------------------




the Applicable Margin on the Business Day on which such change occurs. During
any period for which the Borrower has received a Credit Rating from only one
Rating Agency, then the Applicable Margin shall be determined based on such
Credit Rating, provided that the Rating Agency is S&P or Moody’s. During any
period that the Borrower has received only two Credit Ratings and such ratings
are not equivalent, the Applicable Margin shall be determined by the higher of
such two Credit Ratings so long as the other Credit Rating is only one Level
below that of the highest Credit Rating, and if the other Credit Rating is more
than one Level below that of the highest Credit Rating, then the Applicable
Margin shall be determined by the Credit Rating that is the median of the two
Credit Ratings (unless the median is not a specified Level, in which case the
Applicable Margin will be the Credit Rating that is one Level below the Level
corresponding to the higher Credit Rating). During any period that the Borrower
has received more than two Credit Ratings and such Credit Ratings are not
equivalent, the Applicable Margin shall be determined by the highest Credit
Rating if they differ by only one Level; provided, if they differ by two or more
Levels, then the Applicable Margin will be determined by the average of the
highest two Credit Ratings unless the average is not a specified Level, in which
case the Applicable Margin will be based on the Level corresponding to the
second highest Credit Rating. During any period after the Credit Rating Election
Date for which the Borrower does not have a Credit Rating from either S&P,
Moody’s or Fitch, or during any other period not otherwise covered by this
definition (e.g., in the event that, after the Credit Rating Election Date, the
only Credit Rating is provided by Fitch), the Applicable Margin shall be
determined based on Level 5.
Level
Borrower’s Credit Rating (S&P/Moody’s or Equivalent)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Tranche A Term Loans that are LIBOR Loans
Applicable Margin for Tranche A Term Loans that are Base Rate Loans
Applicable Margin for Tranche B Term Loans that are LIBOR Loans
Applicable Margin for Tranche B Term Loans that are Base Rate Loans
1
At Least A- or A3
0.85%
0.00%
0.95%
0.00%
1.35%
0.35%
2
BBB+ or Baa1
0.90%
0.00%
1.00%
0.00%
1.40%
0.40%
3
BBB or Baa2
1.00%
0.00%
1.15%
0.15%
1.50%
0.50%
4
BBB- or Baa3
1.20%
0.20%
1.40%
0.40%
1.75%
0.75%
5
Below BBB- and Baa3
1.55%
0.55%
1.80%
0.80%
2.30%
1.30%



“Applicable Unused Fee” means, for any day, the applicable rate per annum set
forth below, based on the percentage of the Revolving Commitments in use on such
date (with usage calculated in accordance with Section 3.6(a)):
Usage
Unused Fee
≤ 50%
0.25%
> 50%
0.15%



“Appraisal” means an M.A.I. appraisal (or local equivalent) prepared by a
professional appraiser acceptable to the Administrative Agent, having at least
the minimum qualifications required under the applicable Governmental Authority,
including without limitation, FIRREA, and determining “as is” (and, as
applicable, the “as completed” and/or “as stabilized”) market value of the
subject property as between a willing buyer and a willing seller.


“Appraised Value” means, with respect to any Real Estate Asset on any date of
determination, the “as is” (and, as applicable, the “as completed” and/or “as
stabilized”) market value of such Real


4

--------------------------------------------------------------------------------




Estate Asset as reflected in the most recent Appraisal of such Real Estate Asset
as of such date, as the same may have been reasonably adjusted by the
Administrative Agent based upon its internal review of such Appraisal which is
based on criteria and factors then generally used and considered by the
Administrative Agent in determining the value of similar real estate properties.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement entered into by a Lender and an Eligible Assignee (with the consent of
any party whose consent is required by Section 13.5), and accepted by the
Administrative Agent, substantially in the form of Exhibit A or any other form
approved by the Administrative Agent.
    
“Augmenting Lender” has the meaning given that term in Section 2.16(a).


5

--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, as of any applicable date of determination, the per annum
rate of interest equal to the greatest of (i) the Prime Rate, (ii) one half of
one percent (0.50%) plus the Federal Funds Effective Rate, and (iii) one percent
(1.00%) plus LIBOR for a term of one month commencing on such date of
determination (or if such date is not a Business Day, the immediately preceding
Business Day), provided that clause (iii) shall not be applicable during any
period in which LIBOR is unavailable or unascertainable as described in Article
IV hereof. The Base Rate is a reference rate and does not necessarily represent
the lowest or best rate being charged to any customer. Any change in the Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
LIBOR shall become effective as of the opening of business on the day on which
such change in the Prime Rate, the Federal Funds Effective Rate or LIBOR,
respectively, becomes effective, without notice or demand of any kind.
“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and (b)
with reference to a LIBOR Loan or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any such day that is also a day on
which dealings in deposits of Dollars are carried out in the London interbank
market (a “LIBOR Business Day”).
“California Partnerships” means, collectively, as applicable prior to the Credit
Rating Election Date, any Controlled Partially-Owned Entity that meets each of
the following requirements: (i) such Controlled Partially-Owned Entity has no
other Indebtedness, (ii) (a) the Borrower and each applicable direct or indirect
Wholly-Owned Subsidiary shall have pledged its partnership or membership
interests, as applicable, in such Controlled Partially-Owned Entity as
Collateral, (b) the other equity owners of such Controlled Partially-Owned
Entity shall have pledged their economic interests in such Controlled
Partially-Owned Entity as Collateral, and (c) such Controlled Partially-Owned
Entity's Equity Interests in each California Partnership Subsidiary directly or
indirectly owning or leasing the applicable Real Estate Assets shall be pledged
as Collateral, in each case in form and substance satisfactory to the
Administrative Agent, (iii) such Controlled Partially-Owned Entity is a
Subsidiary Guarantor (and each Subsidiary of the Controlled Partially-Owned
Entity is a Subsidiary Guarantor), and (iv) the Real Estate Assets owned or
leased by such Controlled Partially-Owned Entity or its Subsidiary, as
applicable, are located only in California, Arizona and/or North Carolina.
“California Partnership Subsidiary” means a Subsidiary of a California
Partnership that meets the criteria of clause (i) of the definition of
"Subsidiary" with respect to such California Partnership.


6

--------------------------------------------------------------------------------




“Campus Pointe Ground Lease” means that certain Lease dated as of June 26, 2001
by and between YFP Campus Pointe, LLC, successor-in-interest to Keystone Land
Partners, LLC, as landlord, and Colton Campus PT., L.P., successor-in-interest
to Westport Campus Pointe, LLC, as tenant, as in effect on the Effective Date,
for certain premises located in the retail development commonly known as Campus
Pointe in San Diego, California.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Capitalization Rate” means 7.00%.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for its benefit and the benefit of the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organization for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.
“Class”when used with respect to a Lender, refers to whether such Lender has a
Loan or Commitment with respect to a particular class of Loans or Commitments
(i.e., a Revolving Loan, Tranche A Term Loan or Tranche B Term Loan).
“Collateral” means, collectively, all of the “Collateral” or other assets in
which a Lien is granted to the Administrative Agent referred to in the Pledge
Agreement and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of itself, the Lenders and the Specified
Derivatives Providers.


7

--------------------------------------------------------------------------------




“Collateral Account” means a special non-interest bearing deposit account or
securities account maintained by, or on behalf of, the Administrative Agent
under its sole dominion and control.
“Collateral Documents” means, collectively, the Pledge Agreement and each other
agreement, instrument or document that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of itself, the Lenders and the
Specified Derivatives Providers.
“Collateral Fallaway” has the meaning given that term in Section 13.9(a).
“Commitment” means, as to any Lender, such Lender’s Revolving Commitment or a
Term Loan Commitment, as the context may require.
“Commitment Percentage” means, (a) in respect of the Revolving Credit Facility,
with respect to any Revolving Lender at any time, its Revolving Commitment
Percentage at such time, (b) in respect of the Tranche A Facility, with respect
to any Tranche A Lender at any time, the percentage of the Tranche A Facility
represented by (i) on or prior to the Effective Date, such Tranche A Lender’s
Tranche A Commitment at such time and (ii) thereafter, the principal amount of
such Tranche A Lender’s Tranche A Loans at such time, and (c) in respect of the
Tranche B Facility, with respect to any Tranche B Lender at any time, the
percentage of the Tranche B Facility represented by (i) on or prior to the
Effective Date, such Tranche B Lender’s Tranche B Commitment at such time and
(ii) thereafter, the principal amount of such Tranche B Lender’s Tranche B Loans
at such time. The Commitment Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 1.1, as such
Schedule 1.1 may be updated by the Administrative Agent from time to time
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning given that term in Section 9.3.
“Consolidated” or “consolidated”, with reference to any term herein, means that
term as applied to the accounts of NSA REIT and its Subsidiaries, or the
Borrower and its Subsidiaries (as the case may be), consolidated in accordance
with and as required by GAAP.
“Construction-in-Process” means any Real Estate Asset that is raw land, vacant
out-parcels, or other property on which construction of material improvements
has commenced and is continuing to be performed (such commencement evidenced by
foundation excavation) without undue delay from permit denial, construction
delays or otherwise, but has not yet been completed (as evidenced by a
certificate of occupancy permitting use of such property by the general public).
A Real Estate Asset will no longer be considered Construction-in-Process upon
the sooner of (a) achievement of an 80% Occupancy Rate or (b) 12 months after
completion (as evidenced by a certificate of occupancy permitting use of such
property by the general public).
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlled Partially-Owned Entity” means , collectively, any Partially-Owned
Entity, (i) of which the Borrower or a Wholly-Owned Subsidiary of the Borrower
is the general partner, the sole


8

--------------------------------------------------------------------------------




manager or sole managing member of such Partially-Owned Entity or is validly and
irrevocably appointed to direct the actions of the general partner, the sole
manager or sole managing member of such Partially-Owned Entity, and, in each
case, at all times Controls such limited partnership or limited liability
company and its assets (including, for the avoidance of doubt, the ability to
(x) finance and refinance, (y) grant first-mortgage or other Liens in the nature
of a security interest, mortgage lien, pledge or similar encumbrance on, and (z)
sell, transfer or otherwise dispose of, the Eligible Unencumbered Properties
owned or leased by such Partially-Owned Entity without the consent of the
limited partners, any other members or any other Person, in each case under
clause (z), subject to the PRO Consent Rights), (ii) with respect to which the
Borrower or NSA REIT reports the Equity Interests of such Partially-Owned Entity
on a Consolidated basis in accordance with GAAP and (iii) that is organized in,
and owns Real Estate Assets located only in, the United States. For the
avoidance of doubt, a Subsidiary of the Borrower that is a California
Partnership is also a Controlled Partially-Owned Entity.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.
“Cost Basis Value” means, with respect to any Real Estate Asset, the sum of the
following to the extent capitalized in accordance with GAAP: (a) the total
contract purchase price of such Real Estate Asset, plus (b) all commercially
reasonable acquisition costs (including but not limited to title, legal and
settlement costs, but excluding financing costs), plus (c) if such Real Estate
Asset constitutes Construction-in-Process, all construction costs incurred, to
the extent such costs were budgeted.
“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Continuation of a LIBOR Loan, (c) the Conversion of a Base
Rate Loan into a LIBOR Loan, and (d) the issuance of a Letter of Credit.
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person; provided that the Credit Rating of
any Person that is a Subsidiary of another Person (such other Person being
referred to as a “Parent”) who provides a Guaranty of an item of Indebtedness of
such Subsidiary shall, for purposes of such Indebtedness, be the greater of the
rating assigned to (x) such Subsidiary and (y) the Parent.
“Credit Rating Election Date” means the date, after the Investment Grade Rating
Date, on which the Borrower delivers written notice to the Administrative Agent
that it desires to utilize its Credit Rating in determining the Applicable
Margin and the Applicable Facility Fee pursuant to Section 2.5(b).
“De La Plaza Ground Lease” means that certain Shopping Center Lease dated as of
February 11, 1999 by and between Encinitas Plaza, L.P., successor-in-interest to
M&H Realty Partners III L.P., as landlord, and Colton Encinitas, L.P.,
successor-in-interest to Westport Encinitas LLC, as tenant, as amended as of the
Effective Date, for certain premises located in the retail development commonly
known as De La Plaza in Encinitas, California.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


9

--------------------------------------------------------------------------------




“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means, subject to Section 3.11(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within 2
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or the Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.11(f)) upon delivery of written notice of such
determination to the Borrower, the Swingline Lender and each Lender.
“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, commonly


10

--------------------------------------------------------------------------------




entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).
“Disqualified Stock” means any Equity Interests that by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition, matures or is mandatorily
redeemable or subject to mandatory repurchase or redemption or repurchase at the
option of the holders thereof, in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation, on a fixed date
or otherwise, or is convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests (other than Equity Interests that
do not constitute Disqualified Stock), in each case prior to the date that is
180 days after the latest Term Loan tranche maturity date at the time of
issuance of such Equity Interests; provided, however, that Equity Interests that
would not constitute Disqualified Stock but for terms thereof giving holders
thereof the right to require the issuer thereof to redeem or purchase such
Equity Interests upon the occurrence of an “event of default”, an “asset sale”
or a “change of control” shall not constitute Disqualified Stock if any such
requirement becomes operative only after repayment in full in cash of all the
Obligations and the termination of the Commitments.
“Disqualifying Environmental Event” means, with respect to any Eligible
Unencumbered Property, any release or threatened release of Hazardous Materials,
any violation of Environmental Laws or any similar environmental event with
respect to such Eligible Unencumbered Property, the cost of remediating which
could reasonably be expected to exceed (a) the greater of (i) $500,000 and (ii)
10% of the Unencumbered Asset Value that would be attributable to such Eligible
Unencumbered Property, for such Eligible Unencumbered Property individually, or
(b) $5,000,000 when combined with the cost of remediating such environmental
events with respect to all Eligible Unencumbered Properties.
“Disqualifying Structural Event” means, with respect to any Eligible
Unencumbered Property, any structural issue with respect to such Eligible
Unencumbered Property, the cost of remediating which could reasonably be
expected to exceed (a) the greater of (i) $500,000 and (ii) 10% of the
Unencumbered Asset Value that would be attributable to such Eligible
Unencumbered Property, for such Eligible Unencumbered Property individually or
(b) $5,000,000 when combined with the cost of remediating such structural issues
with respect to all Eligible Unencumbered Properties.
“Dollars” or “$” means the lawful currency of the United States of America.
“EBITDA” means, for any period, (a) Net Income of NSA REIT and its Subsidiaries
for such period, as determined in accordance with GAAP (but without adjustment
for minority interests), plus


11

--------------------------------------------------------------------------------




(b) without duplication and to the extent deducted in computing such Net Income
for such period, the sum of (i) Interest Expense, (ii) losses attributable to
the sale or other disposition of assets or debt restructurings, (iii) real
estate depreciation and amortization, (iv) acquisition costs related to the
acquisition of Real Estate Assets that were capitalized prior to FAS 141-R which
do not represent a recurring cash item in such period or in any future period,
and (v) other non-cash charges, minus (c) to the extent included in Net Income
for such period, all gains attributable to the sale or other disposition of
assets. NSA REIT’s and its Subsidiaries’ Pro Rata Share of the items comprising
EBITDA of any Partially-Owned Entity shall be included in EBITDA, calculated in
a manner consistent with the above-described treatment for NSA REIT and its
Subsidiaries.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived in writing by the Lenders.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 13.5(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5(b)(iii)).
“Eligible California Partnership Property(ies)” means any Real Estate Asset that
meets each of the requirements to be an Eligible Unencumbered Property other
than being 100% fee owned or 100% leased under a Ground Lease by the Borrower or
a Wholly-Owned Subsidiary of the Borrower so long as such Real Estate Asset is
100% fee owned or 100% leased under a Ground Lease by a California Partnership
(or a California Partnership Subsidiary).
“Eligible JV” means a Non-Wholly-Owned Subsidiary of the Borrower or a
Partially-Owned Entity, which 100% fee owns, or 100% leases under a Ground
Lease, one or more Eligible JV Properties.
“Eligible JV Properties” means those Real Estate Assets that meet each of the
requirements to be an Eligible Unencumbered Property other than being 100% fee
owned or 100% leased under a Ground Lease by the Borrower or a Wholly-Owned
Subsidiary of the Borrower so long as such Real Estate Asset is 100% fee owned
or 100% leased under a Ground Lease by an Eligible JV.
“Eligible Unencumbered Property” means a Real Estate Asset which satisfies all
of the following requirements (unless otherwise approved by the Requisite
Lenders): (a) (i) prior to the Investment Grade Rating Date, such Real Estate
Asset is 100% fee owned, or 100% leased under a Ground Lease, by the Borrower, a
Wholly-Owned Subsidiary that is, except to the extent not required


12

--------------------------------------------------------------------------------




pursuant to Section 8.13(c), a Subsidiary Guarantor and organized under the Laws
of the United States or a California Partnership (or a California Partnership
Subsidiary), provided that no more than 20% of Unencumbered Asset Value may be
attributable to Real Estate Assets owned or leased by California Partnerships
(or a California Partnership Subsidiary) and only Eligible California
Partnership Properties owned or leased by California Partnerships (or a
California Partnership Subsidiary) shall be included in determining Eligible
Unencumbered Asset Value; and (ii) after the Investment Grade Rating Date, such
Real Estate Asset is 100% fee owned, or 100% leased under a Ground Lease, by the
Borrower, a Wholly-Owned Subsidiary of the Borrower organized under the Laws of
the United States or an Eligible JV, provided that no more than 10% of
Unencumbered Asset Value may be attributable to Real Estate Assets owned or
leased by Eligible JVs and only Eligible JV Properties owned or leased by
Eligible JVs shall be included in determining Eligible Unencumbered Asset Value;
(b) such Real Estate Asset is a Permitted Property; (c) neither such Real Estate
Asset nor the Borrower’s or any Subsidiary’s or Partially-Owned Entity’s direct
or indirect Equity Interests in the Subsidiary owning or leasing such Real
Estate Asset is subject to any Lien or any Negative Pledge (other than (x)
Permitted Liens and (y) Negative Pledges contained in agreements relating to a
Senior Unsecured Debt Issuance permitted to be incurred by this Agreement at the
time of its incurrence and substantially similar to the Negative Pledge
provisions contained in this Agreement, and Negative Pledges in favor of the
Administrative Agent and the Lenders contained in this Agreement); (d)
notwithstanding any provisions of Section 10.3, any Subsidiary or Eligible JV
owning or leasing such Real Estate Asset (and any direct or indirect parent
thereof that is a Subsidiary of the Borrower) has no other Indebtedness; (e)
such Real Estate Asset is not the subject of a Disqualifying Environmental Event
or Disqualifying Structural Event and is free of all major architectural
deficiencies, title defects or other adverse matters which would materially
impact such Real Estate Asset’s value or cash flow; and (f) for all Real Estate
Assets other than the Eligible JV Properties owned or leased by an Eligible JV,
regardless of whether the Borrower or a Subsidiary of the Borrower owns or
leases such Real Estate Asset, the Borrower has the right directly, or
indirectly through a Wholly-Owned Subsidiary, to take the following actions
without the need to obtain the consent of any Person: (i) to finance or
refinance such Real Estate Asset, (ii) to grant first-mortgage or other Liens in
the nature of a security interest, mortgage lien, pledge or similar encumbrance
on such Real Estate Asset as security for Indebtedness of NSA REIT, the Borrower
or such Subsidiary, as applicable, and (iii) to sell, transfer or otherwise
dispose of such Real Estate Asset, in each case under clause (iii), subject to
the PRO Consent Rights.
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any


13

--------------------------------------------------------------------------------




other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Internal Revenue Code or Section 305 of ERISA); (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j)
a determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).
“ERISA Group” means NSA REIT and its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control, which, together with NSA REIT or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Internal
Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


14

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Existing Credit Agreement” has the meaning given to that term in the recitals
hereof.
“Existing Derivatives Contract” means a Derivatives Contract in effect on or
prior to May 1, 2016 that provides a hedge against interest rate risk on loans
extended pursuant to the Existing Credit Agreement, without any modification,
amendment, extension or blending with any other hedge against interest rate
risk, in each case as disclosed on Schedule 1.12.
“Facilities Management Agreement” means each Facilities Portfolio Management
Agreement entered into in the ordinary course of business, as in effect on the
Effective Date and from time to time thereafter, in each case substantially in
the form of the form of Facilities Portfolio Management Agreement filed with the
with the Securities and Exchange Commission as of the Effective Date.
“Facility” means the Revolving Credit Facility, the Tranche A Facility or the
Tranche B Facility, as the context may require, and “Facilities” means all such
Facilities together.
“Facility Fee” has the meaning given to that term in Section 3.6(b).
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the last sale price of such
security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other property, the price which could be negotiated in an
arm’s-length free market transaction, for cash, between a willing seller and a
willing buyer, neither of which is under pressure or compulsion to complete the
transaction.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” has the meaning given that term in Section 3.12(a).
“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate quoted to
Administrative Agent


15

--------------------------------------------------------------------------------




by federal funds dealers selected by the Administrative Agent on such day on
such transaction as determined by the Administrative Agent.
“Fee Letter” means that certain Fee Letter dated as of March 18, 2016, by and
among KeyBank, the KeyBanc Capital Markets Inc. and the Borrower, relating to
the Facilities.
“Fees” means the fees provided for or referred to in Section 3.6 and any other
fees payable by the Borrower hereunder or under any other Loan Document.
“Fitch” means Fitch Ratings Ltd., and its successors.
“Fixed Charges” means, for any period, the sum (without duplication) of (a)
Interest Expense for such period, (b) all regularly scheduled payments made
during such period on account of principal of Indebtedness of NSA REIT or any of
its Subsidiaries (but excluding (i) balloon, bullet or similar principal
payments due upon the stated maturity of any Indebtedness and (ii) payments of
principal of the Loans), and (c) Preferred Dividends payable by NSA REIT or any
of its Subsidiaries during such period. NSA REIT’s and its Subsidiaries’ Pro
Rata Share of the expenses and payments referred to in the preceding clauses (a)
through (c) of any Partially-Owned Entity of NSA REIT or any of its Subsidiaries
shall be included in Fixed Charges, calculated in a manner consistent with the
above-described treatment for NSA REIT and its Subsidiaries.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Administrative Agent, such Defaulting Lender’s Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Commitment Percentage of outstanding Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means with respect to any Person for any period, (a) net
income (loss) of such Person determined on a consolidated basis for such period
minus (or plus) (b) gains (or losses) from debt restructuring, mark-to-market
adjustments on interest rate swaps, and sales of property during such period,
plus each of the following, to the extent deducted in determining such net
income and without duplication: (x) depreciation with respect to such Person’s
Real Estate Assets and amortization (other than amortization of deferred
financing costs) of such Person for such period, all after adjustment for
unconsolidated partnerships and joint ventures, (y) all non-cash charges for
such period related to deferred financing costs, deferred acquisition costs and
equity compensation and (z) non-recurring costs and expenses incurred in
connection with acquisitions of Real Estate Assets, to the extent such costs and
expenses cannot be capitalized in accordance with GAAP.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved


16

--------------------------------------------------------------------------------




by a significant segment of the accounting profession in the United States of
America, which are applicable to the circumstances as of the date of
determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Gross Asset Value” means, on any date of determination, the sum (without
duplication) of (a) the Operating Property Value on such date, plus (b) the Cost
Basis Value of all Construction-in-Process on such date and the book value
(determined in accordance with GAAP) of all Mezz Loan Investments on such date
(so long as the borrower under such Mezz Loan Investment or any affiliate
thereof is not in default thereunder or under any other Indebtedness of such
borrower or such affiliate), plus (c) the Cost Basis Value of all Unimproved
Land on such date, plus (d) the book value (determined in accordance with GAAP)
of all Mortgage Notes on such date, plus (e) all unrestricted and unencumbered
cash and Cash Equivalents of NSA REIT and its Subsidiaries on such date; with
Gross Asset Value being adjusted to include NSA REIT and its Subsidiaries’ Pro
Rata Share of (i) the Operating Property Value (and the items comprising the
Operating Property Value) attributable to any Partially-Owned Entity on such
date, plus (ii) the Cost Basis Value of all Construction-in-Process of any
Partially Owned Entity on such date, plus (iii) the Cost Basis Value of all
Unimproved Land owned by a Partially-Owned Entity on such date, plus (iv) the
book value (determined in accordance with GAAP) of all Mortgage Notes held by a
Partially-Owned Entity on such date, plus (v) the value of all unrestricted and
unencumbered cash and Cash Equivalents owned by any Partially-Owned Entity on
such date. Notwithstanding the foregoing, for purposes of calculating Gross
Asset Value, to the extent (A) the amount of Gross Asset Value attributable to
Unimproved Land would exceed 5% of Gross Asset Value, such excess shall be
excluded from Gross Asset Value, (B) the amount of Gross Asset Value
attributable to Construction-in-Process and Mezz Loan Investments, collectively,
would exceed 5% of Gross Asset Value, such excess shall be excluded from Gross
Asset Value, (C) the amount of Gross Asset Value attributable to joint ventures
with Non-Wholly-Owned Subsidiaries (other than Controlled Partially-Owned
Entities) and Partially-Owned Entities would exceed 10% of Gross Asset Value,
such excess shall be excluded from Gross Asset Value, (D) the amount of Gross
Asset Value attributable to Controlled Partially-Owned Entities, when taken
together with all joint ventures with Non-Wholly-Owned Subsidiaries (other than
Controlled Partially-Owned Entities) and Partially-Owned Entities, would exceed
20% of Gross Asset Value, such excess shall be excluded from Gross Asset Value,
(E) the amount of Gross Asset Value attributable to Mortgage Notes would exceed
5% of Gross Asset Value, such excess shall be excluded from Gross Asset Value,
and (F) the aggregate amount of Gross Asset Value attributable to: (i)
Unimproved Land, (ii) Construction-in-Process and Mezz Loan Investments, (iii)
joint ventures with Non-Wholly-Owned Subsidiaries (other than Controlled
Partially-Owned Entities) and Partially-Owned Entities and (iv) Controlled
Partially-Owned Entities, and (v) Mortgage Notes would exceed 20% of Gross Asset
Value, such excess shall be excluded from Gross Asset Value. For the avoidance
of doubt, without limiting the application of the thresholds set forth in this
definition for purposes of determining Gross Asset Value, in no event shall
Borrower be deemed to be in default hereunder by reason of maintaining
Investments or assets in excess of the thresholds set forth in this definition.


17

--------------------------------------------------------------------------------




“Ground Lease” means a ground lease reasonably acceptable to the Administrative
Agent and containing the following terms and conditions: (a) a remaining term
(exclusive of any unexercised extension options) of 30 years or more from the
Agreement Date (or such shorter period as the Requisite Lenders may agree, it
being acknowledged that the shorter periods under the Irvine Ground Lease, the
De La Plaza Ground Lease and the Campus Pointe Ground Lease have each been
approved with a shorter lease period); (b) the right of the lessee to mortgage
and encumber its interest in the leased property without the consent of the
lessor; (c) the obligation of the lessor to give the holder of any mortgage Lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including without limitation, the ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.
“Guarantor” or “Guarantors” means (i) NSA REIT in its capacity as a guarantor
under the Parent Guaranty, (ii) prior to the Investment Grade Rating Date, but
subject to Section 8.13, each Material Subsidiary Guarantor, (iii) prior to the
Investment Grade Rating Date, but subject to Section 8.13, each Other Subsidiary
Guarantor, and (iv) each Non-Material Subsidiary Guarantor.
“Guarantor Release Letter” means a letter executed by the Administrative Agent
that confirms the release of one or more Guarantor(s), substantially in the form
of Exhibit M.
“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the Parent Guaranty and/or the Subsidiary Guaranty, as the context
requires.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.


18

--------------------------------------------------------------------------------




“Increasing Lender” has the meaning given that term in Section 2.16(a).
“Incremental Term Loan” has the meaning given that term in Section 2.16(a).
“Incremental Term Loan Amendment” has the meaning given that term in Section
2.16(e).
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all indebtedness of
such Person for borrowed money including, without limitation, any repurchase
obligation or liability of such Person with respect to securities, accounts or
notes receivable sold by such Person that becomes a liability on the balance
sheet of such Person, (b) all obligations of such Person for the deferred
purchase price of property or services (other than current trade liability
incurred in the ordinary course of business and payable in accordance with
customary practices), to the extent such obligations constitutes indebtedness
for the purposes of GAAP, (c) any other indebtedness of such Person which is
evidenced by a note, bond, debenture, or similar instrument, (d) all Capital
Lease Obligations, (e) all obligations of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a written claim is made with respect
thereto, and then shall be included only to the extent of the amount of such
claim), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner, which would constitute
“Indebtedness” hereunder, any obligation to supply funds to or in any manner to
invest directly or indirectly in a Person, to maintain working capital or equity
capital of a Person or otherwise to maintain net worth, solvency or other
financial condition of a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss, including, without limitation, through an
agreement to purchase property, securities, goods, supplies or services for the
purpose of enabling the debtor to make payment of the indebtedness held by such
owner or otherwise (excluding in any calculation of consolidated Indebtedness of
NSA REIT and its Subsidiaries, Guaranty obligations of NSA REIT or its
Subsidiaries in respect of primary obligations of any of NSA REIT or its
Subsidiaries which are already included in Indebtedness), (f) all reimbursement
obligations of such Person for letters of credit and other contingent
liabilities, (g) any net mark-to-market exposure under a Derivatives Contract to
the extent speculative in nature, (h) all Disqualified Stock issued by such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Stock or Indebtedness into
which such Disqualified Stock is convertible or exchangeable) and (ii) the
maximum liquidation preference of such Disqualified Stock, and (i) all
liabilities secured by any Lien (other than Liens for taxes not yet due and
payable) on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof. The calculation of
consolidated Indebtedness of NSA REIT and its Subsidiaries shall, without
duplication, include their Pro Rata Share of Indebtedness of all Partially-Owned
Entities of NSA REIT and its Subsidiaries. Any calculation of Indebtedness
hereunder shall be made in a manner consistent with the last sentence of Section
1.2.
“Indemnified Costs” has the meaning given that term in Section 13.9(a).
“Indemnified Party” has the meaning given that term in Section 13.9(a).    
“Indemnity Proceeding” has the meaning given that term in Section 13.9(a).
“Initial Eligible Unencumbered Properties” means, collectively, the Eligible
Properties set forth on Schedule 5.1(a).


19

--------------------------------------------------------------------------------




“Interest Expense” means, for any period, the total interest expense of NSA REIT
and its Subsidiaries (including that attributable to Capital Lease Obligations
and any capitalized interest expense) for such period with respect to all
outstanding Indebtedness of NSA REIT and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by NSA
REIT and its Subsidiaries with respect to letters of credit, bankers’ acceptance
financing and net costs of NSA REIT and its Subsidiaries under Derivatives
Contracts in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP). NSA REIT’s and its
Subsidiaries’ Pro Rata Share of all such expenses of any Partially-Owned Entity
of NSA REIT or any of its Subsidiaries shall be included in Interest Expense,
calculated in a manner consistent with the above-described treatment for NSA
REIT and its Subsidiaries.
“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 2, 3 or 6 months thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month, or on a day for which there is no corresponding day in the
appropriate subsequent calendar month, shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for any portion of a Revolving Loan or Term Loan would otherwise
end after the applicable Maturity Date for such Loan, such Interest Period shall
end on the applicable Maturity Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a Controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from a Rating Agency.
“Investment Grade Rating Date” means, the date on which the Borrower or the
Parent Guarantor first obtains an Investment Grade Rating from at least two of
the Rating Agencies.
“Irvine Ground Lease” means that certain Option Agreement dated August 15, 1997
by and between Southern California Edison Company, as optionor, and the Irvine
Tenant, as optionee, for certain premises located in Irvine, California.


20

--------------------------------------------------------------------------------




“Irvine Tenant” means GSC Irvine/Main LP, a California limited partnership,
successor-in-interest to SSD, LLC, a Nevada limited liability company.
“KeyBank” means KeyBank National Association, together with its successors and
assigns.
“Knowledgeable Officer” means with respect to NSA REIT or its Subsidiaries, any
executive or financial officer of NSA REIT, or if applicable, of the Borrower.
“L/C Commitment Amount” means, on any date of determination, an amount equal to
10% of the Revolving Commitments of all Revolving Lenders on such date.
“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender; provided, however, except
as otherwise expressly provided herein, the term “Lender” shall not include any
Lender or any of its Affiliates in such Person’s capacity as a Specified
Derivatives Provider.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Administrative
Agent in writing from time to time.
“Letter of Credit” has the meaning given that term in Section 2.4(a).
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower and any of its Subsidiaries at such time due and
payable in respect of all drawings made under such Letter of Credit. For
purposes of this Agreement, a Lender shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.4(i), and the Lender acting as the Administrative
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Administrative
Agent of their participation interests under such Section.
“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate of
interest as shown in Reuters Screen LIBOR01 Page (or any successor service, or
if such Person no longer reports such rate as determined by the Administrative
Agent, by another commercially available source providing such quotations
approved by the Administrative Agent) at which deposits in U.S. dollars are
offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) LIBOR Business Days prior to
the first day of such Interest Period with a maturity approximately equal to
such Interest Period and in an amount approximately equal to the amount to which
such Interest Period relates, adjusted for reserves and taxes if required by
future regulations. If such service or such other Person approved by the
Administrative Agent described above no longer reports such rate or the
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to the Administrative Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan. For


21

--------------------------------------------------------------------------------




any period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Loans shall be equal to the amount determined above divided by an amount
equal to 1 minus the Reserve Percentage. If as so determined, LIBOR shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement for any applicable Loan or other Credit Extension or portion thereof
(other than with respect to any credit extensions outstanding under the Existing
Credit Agreement that are rolled into Credit Extensions outstanding hereunder on
the Effective Date and have been identified by the Borrower to the
Administrative Agent in writing prior to the Effective Date as being subject to
an Existing Derivatives Contract, a copy of which shall be provided to the
Administrative Agent, it being agreed, for the avoidance of doubt, that upon the
modification, amendment, extension, blending or termination of any such Existing
Derivatives Contract, such Derivatives Contract shall no longer qualify as an
Existing Derivatives Contract for purposes hereof).
“LIBOR Business Day” has the meaning specified in the definition of Business
Day.
“LIBOR Loan” means a Revolving Loan or a Term Loan (or a portion thereof), other
than a Base Rate Loan, bearing interest at a rate based on LIBOR.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capital Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any deposit or other
arrangement under which any property of such Person is transferred, sequestered
or otherwise identified for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other obligation in priority to the payment
of the general, unsecured creditors of such Person; (c) the filing of any
financing statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than any precautionary filing not otherwise constituting or
giving rise to a Lien, including a financing statement filed (i) in respect of a
lease not constituting a Capital Lease Obligation pursuant to Section 9-505 (or
a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien; and (d) any agreement by
such Person to grant, give or otherwise convey any Lien described in clause (a)
of this definition with respect to any Real Estate Asset or any Equity Interest.
“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan or a portion
thereof.
“Loan Document” means this Agreement, each Note, each Collateral Document, the
Parent Guaranty, the Subsidiary Guaranty, the Fee Letter, the Post-Closing
Letter, each Accession Agreement and each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement (other than any Specified Derivatives Contract).
“Loan Party” means the Borrower, the Parent Guarantor and each Subsidiary
Guarantor.
“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Parent Guarantor
and its Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the Collateral,
taken as a whole, or the Administrative Agent’s Liens (on behalf of itself and
the other Lenders) on the


22

--------------------------------------------------------------------------------




Collateral, taken as a whole, or the priority of such Liens, or (e) the rights
and remedies of the Lenders and the Administrative Agent under any of the Loan
Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which NSA REIT or any of its Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary owning or leasing one or more Real
Estate Assets which contribute, in the aggregate, ten percent (10%) or more of
Unencumbered Asset Value at the applicable time of reference.
“Material Subsidiary Guarantor” means each Material Subsidiary that from time to
time is a party to the Subsidiary Guaranty.
“Maturity Date” means, (i) with respect to the Revolving Credit Facility
(including Swingline Loans), the Revolver Maturity Date, (ii) with respect to
the Tranche A Facility, the Tranche A Maturity Date, and (iii) with respect to
the Tranche B Facility, the Tranche B Maturity Date; provided, however, that, in
each case, if such date is not a Business Day, the Maturity Date shall be the
preceding Business Day.
“Mezz Loan Investment” means a mezzanine loan made by the Borrower to a special
purpose entity owned and Controlled by a PRO in connection with the development
of a self-storage Real Estate Asset by such PRO which the Borrower and/or one of
its Subsidiaries has an option to acquire, provided that (i) such mezzanine loan
is secured by the Equity Interests of such PRO, or of a Person owned and
Controlled by such PRO, in the special purpose entity to which such loan is
made, and (ii) such special purpose entity owns no assets other than such Real
Estate Asset being developed and related assets incidental to the ownership of
such Real Estate Asset.
“Moody’s” means Moody’s Investors Service, Inc., and its successors.
“Mortgage Note” means a promissory note secured by a Lien on an interest in real
property of which NSA REIT or any of its Subsidiaries or any Partially-Owned
Entity is the holder and retains the right of collection of all payments
thereunder.
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.
“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or any Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.
“Net Income” means, of any Person for any period, the consolidated net income
(or loss) of such Person and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP (excluding the adjustment of rent to
straight-line rent), calculated without regard to gains or


23

--------------------------------------------------------------------------------




losses on early retirement of debt or debt restructuring, debt modification
charges and prepayment premiums.
“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions, listing fees, financial printing costs
and other customary fees and expenses actually incurred by such Person in
connection with such Equity Issuance.
“Net Worth” means, on any date of determination, the sum of (a) Gross Asset
Value on such date minus (b) Indebtedness of NSA REIT and its Subsidiaries on
such date. For the avoidance of doubt, the calculation of consolidated
Indebtedness of NSA REIT and its Subsidiaries shall, without duplication,
include their Pro Rata Share of Indebtedness of all Partially-Owned Entities of
NSA REIT and its Subsidiaries.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 13.6 and (b) has been
approved by Requisite Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Material Subsidiary Guarantor” means each Subsidiary Obligor that from time
to time is a party to the Subsidiary Guaranty.
“Non-Wholly-Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly-Owned Subsidiary of such Person.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for exceptions
for fraud, misapplication of funds, environmental indemnities, bankruptcy,
transfer of collateral in violation of the applicable loan documents, failure to
obtain consent for subordinate financing in violation of the applicable loan
documents and other exceptions to nonrecourse liability which are customary for
nonrecourse financings at the time as determined by the Administrative Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness. Liability of a Person under a completion guarantee,
to the extent relating to the Nonrecourse Indebtedness of another Person, shall
not, in and of itself, prevent such liability from being characterized as
Nonrecourse Indebtedness.
“Note” means a Revolving Note, a Term Note or a Swingline Note.
“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Administrative Agent pursuant to Section 2.1(b) evidencing the Borrower’s
request for a borrowing of Revolving Loans.
“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Administrative Agent pursuant to Section 2.9 evidencing the Borrower’s
request for the Continuation of a LIBOR Loan.


24

--------------------------------------------------------------------------------




“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Administrative Agent pursuant to Section 2.10 evidencing the Borrower’s
request for the Conversion of a Loan (or a portion thereof) from one Type to
another Type.
“Notice of Swingline Borrowing” means a notice in the form of Exhibit F to be
delivered to the Administrative Agent pursuant to Section 2.3 evidencing the
Borrower’s request for a Swingline Loan.
“NSA REIT” has the meaning set forth in the introductory paragraph hereof.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent or any
Lender of every kind, nature and description, under or in respect of this
Agreement or any of the other Loan Documents, including without limitation, the
Fees and indemnification obligations, whether direct or indirect, absolute or
contingent, due or not due. The term “Obligations” does not include Specified
Derivatives Obligations.
“Occupancy Rate” means, with respect to a Real Estate Asset at any time, the
ratio, expressed as a percentage, of (a) aggregate leasable square footage of
all completed space of such Real Estate Asset actually occupied by non-Affiliate
tenants paying rent at market rates pursuant to binding leases as to which no
monetary default has occurred and has continued for a period in excess of 60
days to (b) the aggregate leasable square footage of all completed space of such
Real Estate Asset.
“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.
“Operating Property Value” means, on any date of determination, the sum of (a)
the aggregate Property NOI from all Stabilized Properties of NSA REIT and its
Subsidiaries for the Reference Period most recently ended (excluding Property
NOI from such Stabilized Properties purchased during such Reference Period and
included under clause (b) below and Stabilized Properties received by way of
contribution during such Reference Period and included under clause (c) below),
divided by the Capitalization Rate, plus (b) the aggregate Acquisition Price for
all Stabilized Properties of NSA REIT and its Subsidiaries purchased during such
Reference Period, plus (c) the aggregate net operating income from all
Stabilized Properties received by way of contribution during such Reference
Period (in each case calculated in a manner consistent with the definition of
“Property NOI”, using financial statements of the predecessor owner of such
property for the portion of such Reference Period prior to contribution, which
calculations and supporting financial statements shall be reasonably
satisfactory to the Administrative Agent), divided by the Capitalization Rate.
“Other Subsidiary Guarantor” means each Subsidiary of the Borrower (other than a
Material Subsidiary) that is a party to the Guaranty for the purpose of
permitting the Borrower to comply with the provisions of Section 8.13.
“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof.
“Parent Guaranty” means the Guaranty substantially in the form of Exhibit B
attached hereto executed by NSA REIT in favor of the Administrative Agent for
the benefit of itself (including in its capacity as issuer of the Letters of
Credit), the Lenders and the Specified Derivatives Provider.


25

--------------------------------------------------------------------------------




“Partially-Owned Entity” means, with respect to any Person, any other Person in
which such Person holds an Investment, the financial results of which Investment
would not be consolidated under GAAP with the financial results of such Person
on the consolidated financial statements of such Person. For the avoidance of
doubt, a Partially-Owned Entity that meets the requirements to be a Controlled
Partially-Owned Entity shall not be considered a Partially-Owned Entity for
purposes of the financial covenants set forth in Section 10.1 and related
definitions.
“Participant” has the meaning given that term in Section 13.5(d).
“Participant Register” has the meaning given that term in Section 13.5(d).
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Permitted Liens” means: (a)(i) Liens securing taxes, assessments and other
charges or levies imposed by any Governmental Authority (excluding any Lien
imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws securing claims for assessments or charges in excess of
$500,000) or (ii) the claims of materialmen, mechanics, carriers, warehousemen
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which, in the case of each of the immediately preceding
clauses (i) and (ii), are not at the time required to be paid or discharged
under Section 8.6; (b) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance, old age
pensions or other social security obligations; (c) Liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property, which do not materially
detract from the value of such property or materially and adversely impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for the benefit
of itself, the Lenders and Specified Derivatives Providers; (f) Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 7.6
(provided that such Liens do not encumber any Eligible Unencumbered Property);
(g) Liens on assets of NSA REIT or any of its Subsidiaries (other than on any
Collateral or Eligible Unencumbered Properties or the direct or indirect Equity
Interests of any Person owning or leasing any Eligible Unencumbered Property)
securing obligations under Derivatives Contracts; (h) normal and customary
rights of setoff upon deposits of cash in favor of banks or other depositary
institutions; and (i) Liens of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection.
“Permitted Property” means an operating self-storage property located in the
United States, provided that from and after the Investment Grade Rating Date, a
Permitted Property shall also include Unimproved Land and
Construction-in-Process located in the United States.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.
“Plan” means an employee pension benefit plan (other than a Multiemployer Plan)
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either (a) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding six
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.


26

--------------------------------------------------------------------------------




“Pledge Agreement” means that certain Amended and Restated Pledge and Security
Agreement dated as of the Effective Date, by and among the Administrative Agent
and the Loan Parties that are a party thereto.
“Post-Closing Letter” means that certain Post-Closing Letter dated as of the
date hereof, by and between the Administrative Agent and the Borrower, relating
to this Agreement.
“Post-Default Rate” means a rate per annum equal to the Base Rate plus the
Applicable Margin, in each case as in effect from time to time, plus 2.0%;
provided, that when such term is used with respect to Obligations other than
Loans, the “Post-Default Rate” shall mean a rate per annum equal to the Base
Rate plus the Applicable Margin for Revolving Loans, in each case as in effect
from time to time, plus 2.0%.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by NSA REIT or any of its Subsidiaries. Preferred Dividends shall not include
dividends or distributions (a) to the extent paid or payable to NSA REIT or any
of its Subsidiaries, or (b) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Prime Rate” means the fluctuating annual rate of interest announced from time
to time by the Administrative Agent at Administrative Agent’s Head Office as its
“prime rate.”
“Principal Office” means the office of the Administrative Agent located at 127
Public Square, Cleveland, Ohio, or such other office of the Administrative Agent
as the Administrative Agent may designate from time to time.
“PRO” means each participating regional operator who has the benefit of a PRO
Designation.
“PRO Consent Rights” means the consent rights of the holders of not more than
50% of the class A Units outstanding at the applicable time of reference, and
the holders of not more than 50% of the applicable series of class B Units
outstanding at the applicable time of reference, under the terms of any
applicable PRO Designation.
“PRO Designations” means each “Partnership Unit Designation” made by the Parent
Guarantor relating to Units issued in connection with the contribution of Real
Estate Assets in the ordinary course of business, as in effect on the Effective
Date and from time to time thereafter.
“Pro Rata Share” means, with respect to any Partially-Owned Entity in which a
Person holds an Investment, the greater of (a) such Person’s relative nominal
direct and indirect ownership interest (expressed as a percentage) in such
Partially-Owned Entity or (b) such Person’s relative direct and indirect
economic interest (calculated as a percentage) in such Partially-Owned Entity
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Partially-Owned Entity.


27

--------------------------------------------------------------------------------




“Property Management Fees” means, with respect to any Real Estate Asset for any
period, an assumed amount equal to the greater of (a) 3% of the aggregate base
rent and percentage rent due and payable under leases with tenants at such Real
Estate Asset and (b) actual management fees, excluding amounts that will be
reclassified as “Regional”, “Executive Management”, or “General and
Administrative” expenses.
“Property NOI” means, with respect to any Real Estate Asset for any period, the
sum of (a) property rental and other income (after adjusting for straight-lining
of rents and excluding the rents from tenants in default or bankruptcy) earned
in the ordinary course and attributable to such Real Estate Asset accruing for
such period, minus (b) the amount of all expenses incurred in connection with
and directly attributable to the ownership and operation of such Real Estate
Asset for such period, including, without limitation, Property Management Fees
and amounts accrued for the payment of real estate taxes and insurance premiums,
but excluding Interest Expense or other debt service charges and any non-cash
charges such as depreciation or amortization of financing costs.
“Qualified Plan” means a Plan that is intended to be tax-qualified under Section
401(a) of the Internal Revenue Code.
“Rating Agency” means S&P, Moody’s or Fitch.
“Real Estate Asset” means any parcel of real property located in the United
States of America, and any improvements thereon, owned, or leased under a Ground
Lease, by the Borrower, any of its Subsidiaries or any of their Partially-Owned
Entities.
“Recourse Indebtedness” means any Indebtedness that is not Nonrecourse
Indebtedness.
“Reference Period” means any period of four consecutive fiscal quarters of NSA
REIT and its Subsidiaries.
“Register” has the meaning given that term in Section 13.5(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law or the adoption or making after such
date of any interpretation, directive or request applying to a class of banks,
including such Lender, of or under any Applicable Law (whether or not having the
force of law and whether or not failure to comply therewith would be unlawful)
by any Governmental Authority or monetary authority charged with the
interpretation or administration thereof or compliance by any Lender with any
request or directive regarding capital adequacy. Notwithstanding anything herein
to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Regulatory Change”, regardless of the date enacted,
adopted or issued.
“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Administrative Agent for any drawing
honored by the Administrative Agent under a Letter of Credit pursuant to Section
2.4(d).
“REIT” means a “real estate investment trust”, as defined in the Internal
Revenue Code.


28

--------------------------------------------------------------------------------




“Requisite Lenders” means, as of any date, Lenders having at least 51% of the
sum of (a) the principal amount of the aggregate outstanding Term Loans, plus
(b) the aggregate amount of the Revolving Commitments or, if all of the
Revolving Commitments have been terminated or reduced to zero, the principal
amount of the aggregate outstanding Revolving Loans and Letter of Credit
Liabilities. Revolving Commitments, Loans and Letter of Credit Liabilities held
by Defaulting Lenders shall be disregarded when determining the Requisite
Lenders. At all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall mean not less
than two Lenders. For purposes of this definition, a Revolving Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.
“Requisite Class Lenders” means, with respect to a Class of Lenders on any date
of determination, the Lenders of such Class (a) having at least 51% of the
aggregate amount of the Commitments of such Class, or (b) if the Commitments of
such Class have terminated, having at least 51% of the principal amount of the
aggregate outstanding Loans of such Class, and in the case of Revolving Lenders,
outstanding Letter of Credit Liabilities and Swingline Loans; provided that in
determining such percentage at any given time, all then existing Defaulting
Lenders of such Class will be disregarded and excluded. At all times when two or
more Lenders (excluding Defaulting Lenders) are party to this Agreement, the
term “Requisite Class Lenders” shall mean not less than two Lenders. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.
“Reserves for Capital Expenditures” means, with respect to any Real Estate
Asset, an amount equal to (a) the aggregate leasable square footage of all
completed space of such Real Estate Asset, multiplied by (b) $0.15.
“Responsible Officer” means with respect to NSA REIT and its Subsidiaries, the
chief executive officer, president and chief financial officer of NSA REIT.
“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of NSA REIT or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests of an identical or junior class to the holders of that class;
(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of NSA REIT or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of NSA REIT or any of its Subsidiaries now or hereafter outstanding.
“Revolver Extension Notice” has the meaning given that term in Section 2.14.
“Revolver Maturity Date” means May 5, 2020 or such earlier date on which the
Revolving Loans shall become due and payable pursuant to the terms hereof or
such later date to which the Revolver Maturity Date may be extended in
accordance with Section 2.14.
“Revolving Commitment” means, as to each Revolving Lender (other than the
Swingline Lender), such Revolving Lender’s obligation (a) to make Revolving
Loans pursuant to Section 2.1, (b) to issue (in the case of the Lender then
acting as the Administrative Agent) or participate in (in the case of the other
Revolving Lenders) Letters of Credit pursuant to Sections 2.4(a) and 2.4(i),
respectively


29

--------------------------------------------------------------------------------




(but in the case of the Lender acting as the Administrative Agent excluding the
aggregate amount of participations in the Letters of Credit held by the other
Revolving Lenders) and (c) to participate in Swingline Loans pursuant to Section
2.3(e), in each case, in an amount up to, but not exceeding, the amount set
forth for such Revolving Lender on Schedule 1.1 as such Lender’s “Revolving
Commitment Amount” or as set forth in the applicable Assignment and Acceptance
Agreement, as the same may be increased from time to time pursuant to Section
2.16 or reduced from time to time pursuant to Section 2.12 or as appropriate to
reflect any assignments to or by such Revolving Lender effected in accordance
with Section 13.5.
“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, as the same may increase or decrease from time to
time in accordance with the terms of this Agreement, of (a) the amount of such
Revolving Lender’s Revolving Commitment to (b) the aggregate amount of the
Revolving Commitments of all Revolving Lenders; provided, however, that if at
the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Revolving Commitment Percentage” of each Revolving Lender
shall be the Revolving Commitment Percentage of such Revolving Lender in effect
immediately prior to such termination or reduction.
“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.
“Revolving Credit Facility” means the Revolving Commitments and Revolving Loans
of the Lenders.
“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, a Lender having any Revolving Credit
Exposure.
“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1(a).
“Revolving Note” has the meaning given that term in Section 2.11(a).
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly Controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.
“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of NSA
REIT and any of its Subsidiaries, shall include (without duplication) NSA REIT’s
and its Subsidiaries’ Pro Rata Shares of the Secured Indebtedness of their
Partially-Owned Entities.
“Secured Recourse Indebtedness” means that portion of any Secured Indebtedness
that is Recourse Indebtedness.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


30

--------------------------------------------------------------------------------




“Senior Unsecured Debt Issuance” has the meaning given that term in Section
10.3(ix).
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“Specified Derivatives Contract” means any Derivatives Contract, together with
any documentation relating directly thereto, that is made or entered into at any
time, or in effect at any time now or hereafter, whether as a result of an
assignment or transfer or otherwise, between NSA REIT or any of its Subsidiaries
and a Specified Derivatives Provider.
“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of NSA REIT or any of its Subsidiaries under
or in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation. Notwithstanding the foregoing, for
any applicable Loan Party, the Specified Derivatives Obligations shall not
include Swap Obligations that constitute Excluded Swap Obligations with respect
to such Loan Party.
“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender,
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into. For the avoidance of doubt, any such Person that ceases to be a
Lender, or an Affiliate of a Lender, shall no longer be a Specified Derivatives
Provider.
“Stabilized Property” means any Real Estate Asset (a) that is a commercial
property operating as a self-storage asset that is completed (as evidenced by a
certificate of occupancy permitting use of such property by the general public)
with tenants in occupancy and open for business and (b) in the case of
Construction-in-Process, that has ceased to be Construction-in-Process in
accordance with the definition thereof.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.
“Subsidiary” means, (i) for any Person, any corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the Equity Interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise Controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person, and shall include all Persons the accounts of which are consolidated
with those of such Person pursuant to GAAP and (ii) a Controlled Partially-Owned
Entity. No Person, including a Partially-Owned Entity, which is not required in
accordance with GAAP to be consolidated with NSA REIT or the Borrower shall be
considered a Subsidiary of NSA REIT or the Borrower.


31

--------------------------------------------------------------------------------




“Subsidiary Guarantor” means (i) each Material Subsidiary Guarantor, (ii) each
Other Subsidiary Guarantor, and (iii) each Non-Material Subsidiary Guarantor.
“Subsidiary Guaranty” means the Guaranty substantially in the form of Exhibit I
attached hereto executed by the Subsidiary Guarantors in favor of the
Administrative Agent for the benefit of itself (including in its capacity as
issuer of the Letters of Credit) and the Lenders, together with each Accession
Agreement delivered pursuant to Section 8.13 or Section 8.14.
“Subsidiary Obligor” means a Subsidiary that (i) Guarantees, or otherwise
becomes obligated in respect of, any Indebtedness of the Borrower or any other
Subsidiary of the Borrower or (ii) owns a Real Estate Asset included as an
Eligible Unencumbered Property for inclusion (or other asset the value of which
is included) in the Unencumbered Asset Value or Adjusted Net Operating Income or
that owns, directly or indirectly, Equity Interests in any such Subsidiary
(including any California Partnership (or a California Partnership Subsidiary))
and that has incurred Recourse Indebtedness. For the avoidance of doubt, the
term “Indebtedness” as used in this definition shall not include any customary
account obligations of a Subsidiary in connection with opening and maintaining a
deposit account in the ordinary course of business.
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.3 in an amount, on any date of determination, equal
to 10% of the Revolving Commitments of all Lenders on such date.
“Swingline Lender” means KeyBank in its capacity as the Lender making the
Swingline Loans, together with its respective successors and assigns.
“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.3(a).
“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit G.
“Swingline Termination Date” means the date which is 7 Business Days prior to
the Revolver Maturity Date.
“Taxes” has the meaning given that term in Section 3.12.
“Term Loan” or “Term Loans” means any Tranche A Loan or Tranche B Loan made
pursuant to Section 2.2, or all of such Loans (or of any such Tranche)
collectively, as the context may require.
“Term Loan Commitment” means, (a) as to each Term Loan Lender on the Effective
Date, its Tranche A Commitment and Tranche B Commitment, as the context may
require, as set forth on Schedule 1.1, or (b) a Term Loan Lender’s obligation to
make a Term Loan after the Effective Date as set forth in any agreement executed
by an existing Term Loan Lender or a Person who becomes a Term Loan Lender in
accordance with Section 2.16.
“Term Loan Facility” means the Tranche A Facility and the Tranche B Facility.


32

--------------------------------------------------------------------------------




“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the
applicable Term Loan Commitments have terminated, a Lender holding a Term Loan.
“Term Note” has the meaning given that term in Section 2.11(b).
“Titled Agents” means, collectively, (a) KeyBanc Capital Markets Inc. in its
capacity as Sole Bookrunner and Lead Arranger and (b) PNC Bank, National
Association, in its capacity as Syndication Agent.
“Total Leverage Ratio” means, on any date of determination, (a) consolidated
Indebtedness of NSA REIT and its Subsidiaries on such date divided by (b) Gross
Asset Value on such date.
“Total Tranche A Commitment” means as of the Effective Date, the sum of the
Tranche A Commitments of the Tranche A Lenders. As of the Effective Date, the
Total Tranche A Commitment is $225,000,000. Upon the funding of the Tranche A
Loans in an amount equal to the Total Tranche A Commitment on the Effective
Date, the Tranche A Commitments will be deemed to be zero and will terminate.
“Total Tranche B Commitment” means as of the Effective Date, the sum of the
Tranche B Commitments of the Tranche B Lenders. As of the Effective Date, the
Total Tranche B Commitment is $100,000,000. Upon the funding of the Tranche B
Loans in an amount equal to the Total Tranche B Commitment on the Effective
Date, the Tranche B Commitments will be deemed to be zero and will terminate.
“Tranche” means the Tranche A Facility and/or the Tranche B Facility, as the
context may require.
“Tranche A Borrowing” means a borrowing consisting of simultaneous Tranche A
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Tranche A Lenders pursuant to Section 2.2(b).
“Tranche A Commitment” means as to each Tranche A Lender, its obligation to make
(or continue hereunder) Tranche A Loans to Borrower on the Effective Date
pursuant to Section 2.2(b) in an original principal amount not to exceed the
applicable amount set forth opposite such Tranche A Lender’s name on Schedule
1.1. Upon the funding of the Tranche A Loans in an amount equal to the Total
Tranche A Commitment on the Effective Date, the Tranche A Commitments will be
deemed to be zero and will terminate.
“Tranche A Facility” means at any time, (a) on or prior to the Effective Date,
the aggregate amount of the Tranche A Commitments at such time and (b)
thereafter, the aggregate principal amount of the Tranche A Loans of all Tranche
A Lenders outstanding at such time.
“Tranche A Lender” means (a) at any time on or prior to the Effective Date, any
Term Loan Lender that has a Tranche A Commitment at such time and (b) at any
time after the Effective Date, any Term Loan Lender that holds Tranche A Loans
at such time.
“Tranche A Loan” means an advance made by any Tranche A Lender under the Tranche
A Facility.
“Tranche A Maturity Date” means May 5, 2021, or such earlier date on which the
Tranche A Loans shall become due and payable pursuant to the terms hereof.


33

--------------------------------------------------------------------------------




“Tranche A Notes” means collectively, the promissory notes made by Borrower in
favor of the Tranche A Lenders in an aggregate principal amount equal to the
Total Tranche A Commitment, substantially in the form of Exhibit H-2, as the
same may be amended, replaced, substituted and/or restated from time to time.
“Tranche B Borrowing” means a borrowing consisting of simultaneous Tranche B
Loans of the same Type and, in the case of Libor Rate Loans, having the same
Interest Period made by each of the Tranche B Lenders pursuant to Section
2.2(b).
“Tranche B Commitment” means as to each Tranche B Lender, its obligation to make
(or continue hereunder) Tranche B Loans to the Borrower on the Effective Date
pursuant to Section 2.2(b) in an original principal amount not to exceed the
applicable amount set forth opposite such Tranche B Lender’s name on Schedule
1.1. Upon the funding of the Tranche B Loans in an amount equal to the Total
Tranche B Commitment on the Effective Date, the Tranche B Commitments will be
deemed to be zero and will terminate.
“Tranche B Facility” means at any time, (a) on or prior to the Effective Date,
the aggregate amount of the Tranche B Commitments at such time and (b)
thereafter, the aggregate principal amount of the Tranche B Loans of all Tranche
B Lenders outstanding at such time.
“Tranche B Lender” means (a) at any time on or prior to the Effective Date, any
Term Loan Lender that has a Tranche B Commitment at such time and (b) at any
time after the Effective Date, any Term Loan Lender that holds Tranche B Loans
at such time.
“Tranche B Loan” means an advance made by any Tranche B Lender under the Tranche
B Facility.
“Tranche B Maturity Date” means May 5, 2022, or such earlier date on which the
Tranche B Loans shall become due and payable pursuant to the terms hereof.
“Tranche B Notes” means collectively, the promissory notes made by Borrower in
favor of the Tranche B Lenders in an aggregate principal amount equal to the
Total Tranche
B Commitment, substantially in the form of Exhibit H-2, as the same may be
amended, replaced, substituted and/or restated from time to time.
“Type” with respect to any portion of a Revolving Loan or Term Loan (or any
Tranche), refers to whether such Loan is a LIBOR Loan or Base Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“Unencumbered Adjusted NOI” means, for any period of determination, Adjusted NOI
for the Eligible Unencumbered Properties. After the Investment Grade Ratings
Date, Property NOI attributable to Non-Wholly-Owned Subsidiaries (including
Controlled Partially-Owned Entities) in excess of 10% of the aggregate
Unencumbered Adjusted NOI shall be excluded from the calculation of Unencumbered
Adjusted NOI.
“Unencumbered Asset Value” means, as of any day, an amount equal to the sum of
the value attributed to Eligible Unencumbered Properties included in the
calculation of Gross Asset Value. For purposes of calculating the Unencumbered
Asset Value after the Investment Grade Rating Date, to the extent (a) the amount
of Unencumbered Asset Value attributable to unencumbered Unimproved Land would
exceed 5% of Unencumbered Asset Value, such excess shall be excluded from
Unencumbered


34

--------------------------------------------------------------------------------




Asset Value, (b) the amount of Unencumbered Asset Value attributable to
unencumbered Construction-in-Process would exceed 5% of Unencumbered Asset
Value, such excess shall be excluded from Unencumbered Asset Value, (c) the
amount of Unencumbered Asset Value attributable to Eligible JV Properties,
including Eligible Unencumbered Properties owned or leased by Controlled
Partially-Owned Entities, would exceed 10% of Unencumbered Asset Value, such
excess shall be excluded from Unencumbered Asset Value, (d) the amount of
Unencumbered Asset Value attributable to unencumbered Mortgage Notes would
exceed 5% of Unencumbered Asset Value, such excess shall be excluded from
Unencumbered Asset Value and (e) the aggregate amount of Gross Asset Value
attributable to such: (i) Unimproved Land, (ii) Construction-in-Process, (iii)
Eligible JV Properties, including Eligible Unencumbered Properties owned by or
leased Controlled Partially-Owned Entities and (iv) Mortgage Notes would exceed
20% of Unencumbered Asset Value, such excess shall be excluded from Unencumbered
Asset Value. For the avoidance of doubt, (x) prior to the Investment Grade
Rating Date, the Unencumbered Asset Value shall be calculated based solely on
Eligible Unencumbered Properties exclusive of any of the assets described in
clauses (a) through (d) of this definition, and (y) without limiting the
application of the thresholds set forth in this definition for purposes of
determining Unencumbered Asset Value, in no event shall Borrower be deemed to be
in default hereunder by reason of maintaining Investments or assets in excess of
the thresholds set forth in this definition.
“Unimproved Land” means any Real Estate Asset consisting of raw land that is not
improved by buildings, structures or improvements intended for income
production.
“Units” means units of limited partnership interests in the Borrower.
“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness,
provided that any Indebtedness that is secured by Equity Interests of the Loan
Parties or any of their respective Subsidiaries shall be deemed to be Unsecured
Indebtedness for purposes of the financial covenants set forth in Section 10.1.
“Unsecured Interest Expense” means Interest Expense that is attributable to
Unsecured Indebtedness.
“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.
“Wholly-Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned and
Controlled by such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    General; References to Terms.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent


35

--------------------------------------------------------------------------------




thereof in light of such change in GAAP (subject to the approval of the
Requisite Lenders); provided further that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. References in this Agreement (including the
schedules hereto) to “Sections”, “Articles”, “Exhibits” and “Schedules” are to
sections, articles, exhibits and schedules herein and hereto unless otherwise
indicated. References in this Agreement (including the schedules hereto) to any
document, instrument or agreement (a) shall include all exhibits, schedules and
other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation.” Unless explicitly set forth to the contrary, a
reference to “Subsidiary” means a Subsidiary of NSA REIT or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of NSA REIT. Titles and captions of Articles, Sections, subsections and clauses
in this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Eastern time. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other financial accounting standard promulgated
by the Financial Accounting Standards Board having a similar result or effect)
to value any Indebtedness or other liabilities of NSA REIT or any of its
Subsidiaries at “fair value”, as defined therein.
Article II.
CREDIT FACILITIES
Section 2.1    Revolving Loans.
(a)    Generally. Subject to the terms and conditions hereof, including without
limitation Section 2.15, during the period from the Effective Date to but
excluding the Revolver Maturity Date, each Lender severally and not jointly
agrees to make Revolving Loans in Dollars to the Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Lender’s Revolving Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Revolver Maturity Date, the Borrower may borrow, repay and
reborrow Revolving Loans hereunder. On the Revolver Maturity Date, the Revolving
Commitments shall terminate and be reduced to zero.
(b)    Requesting Revolving Loans. The Borrower shall give the Administrative
Agent notice pursuant to a Notice of Borrowing or telephonic notice of each
borrowing of Revolving Loans. Each Notice of Borrowing shall be delivered to the
Administrative Agent before 11:00 a.m. (i) in the case of LIBOR Loans, on the
date three Business Days prior to the proposed date of such borrowing and (ii)
in the case of Base Rate Loans, on the date one Business Day prior to the
proposed date of such borrowing. Any such telephonic notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of


36

--------------------------------------------------------------------------------




Borrowing sent to the Administrative Agent by telecopy on the same day of the
giving of such telephonic notice. The Administrative Agent will transmit by
telecopy the Notice of Borrowing (or the information contained in such Notice of
Borrowing) to each Lender promptly upon receipt by the Administrative Agent (but
in any event no later than 2:00 p.m. on the date of receipt by the
Administrative Agent). Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.
Notwithstanding the foregoing, on the Effective Date, the Revolving Loans
outstanding under the Existing Credit Agreement will be deemed to be outstanding
as Revolving Loans hereunder and the existing LIBOR rates and Interest Periods
applicable thereto will remain for purposes of determining LIBOR with respect to
the interest rate thereon until the end of the applicable interest period
(unless earlier terminated in accordance with the terms hereof).
(c)    Disbursements of Revolving Loan Proceeds. No later than 12:00 p.m. on the
date specified in the Notice of Borrowing, each Lender will make available for
the account of its applicable Lending Office to the Administrative Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. Subject to satisfaction of the applicable
conditions set forth in Article VI for such borrowing, the Administrative Agent
will make the proceeds of such borrowing available to the Borrower no later than
2:00 p.m. on the date and at the account specified by the Borrower in such
Notice of Borrowing.
(d)    Assumptions Regarding Funding by Lenders under Sections 2.1 and 2.2. With
respect to Revolving Loans or any Term Loan pursuant to Section 2.2 to be made
on or after the Effective Date, unless the Administrative Agent shall have been
notified by any Lender that such Lender will not make available to the
Administrative Agent a Loan to be made by such Lender in connection with any
borrowing, the Administrative Agent may assume that such Lender will make the
proceeds of such Loan available to the Administrative Agent in accordance with
this Section, and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower the amount of
such Loan to be provided by such Lender. In such event, if such Lender does not
make available to the Administrative Agent the proceeds of such Loan, then such
Lender and the Borrower agree to pay to the Administrative Agent on demand the
amount of such Loan with interest thereon, for each day from and including the
date such Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay the amount of such interest to the Administrative Agent
for the same or overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays to the Administrative Agent the amount of such Loan,
the amount so paid shall constitute such Lender’s Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan or Term Loan to be made by such Lender.
Section 2.2    Term Loans.
(a)    The Tranche A Borrowing. Subject to the terms and conditions set forth
herein, each Tranche A Lender severally and not jointly agrees to make a single
loan to the Borrower on the Effective Date in an amount not to exceed such
Tranche A Lender’s Commitment Percentage of the Tranche A Facility. The Tranche
A Borrowing shall consist of Tranche A Loans made simultaneously by the Tranche
A Lenders in accordance with their respective Commitment Percentage of the
Tranche A Facility. Amounts borrowed under this Section 2.2(a) and repaid or
prepaid may not be reborrowed.


37

--------------------------------------------------------------------------------




(b)    The Tranche B Borrowing. Subject to the terms and conditions set forth
herein, each Tranche B Lender severally and not jointly agrees to make a single
loan to the Borrower on the Effective Date in an amount not to exceed such
Tranche B Lender’s Commitment Percentage of the Tranche B Facility. The Tranche
B Borrowing shall consist of Tranche B Loans made simultaneously by the Tranche
B Lenders in accordance with their respective Commitment Percentage of the
Tranche B Facility. Amounts borrowed under this Section 2.1(b) and repaid or
prepaid may not be reborrowed.
(c)    Requesting Term Loans. The Borrower shall deliver to the Administrative
Agent a Notice of Borrowing, which notice must be received by the Administrative
Agent no later than 11:00 a.m. on the date that is (i) one Business Day prior to
the anticipated Effective Date, in the case of a request for Base Rate Loans or
(ii) three Business Days prior to the anticipated Effective Date in the case of
a request for LIBOR Loans. Upon receipt of such Notice of Borrowing the
Administrative Agent shall promptly notify each Lender. The Notice of Borrowing
provided by the Borrower in the preceding sentence shall be irrevocable once
given and binding on the Borrower. Notwithstanding the foregoing, on the
Effective Date, the Term Loans outstanding under the Existing Credit Agreement
will be deemed to be outstanding as Tranche A Loans hereunder and the existing
LIBOR rates and Interest Periods applicable thereto will remain for purposes of
determining LIBOR with respect to the interest rate thereon until the end of the
applicable interest period (unless earlier terminated in accordance with the
terms hereof).
(d)    Disbursement of Term Loan Proceeds. No later than 12:00 p.m. on the
Effective Date, each Lender will make available for the account of its
applicable Lending Office to the Administrative Agent at the Principal Office,
in immediately available funds, the proceeds of the Term Loan to be made by such
Lender. Subject to satisfaction of the applicable conditions set forth in
Article VI for such borrowing, the Administrative Agent will make the proceeds
of such borrowing available to the Borrower no later than 2:00 p.m. on the
Effective Date.
(e)    Pari Passu. Notwithstanding the division of the Term Loans into Tranches,
all Loans to the Borrower under this Agreement shall rank pari passu in right of
payment.
Section 2.3    Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation, Section 2.15, during the period from the Effective Date to
but excluding the Swingline Termination Date, the Swingline Lender agrees to
make Swingline Loans to the Borrower in an aggregate principal amount at any one
time outstanding up to, but not exceeding, the amount of the Swingline
Commitment. If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline Commitment in effect at such
time, the Borrower shall immediately pay the Administrative Agent for the
account of the Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.
(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing. Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline Loan and subject to satisfaction of


38

--------------------------------------------------------------------------------




the applicable conditions set forth in Article VI for such borrowing, the
Swingline Lender will make the proceeds of such Swingline Loan available to the
Borrower in Dollars, in immediately available funds, at the account specified by
the Borrower in the Notice of Swingline Borrowing not later than 4:00 p.m. on
such date (or 12:00 noon if the Borrower delivered the applicable Notice of
Swingline Borrowing to the Swingline Lender before 10:00 a.m. on the proposed
date of such borrowing).
(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate plus the Applicable Margin. Interest payable on Swingline Loans
is solely for the account of the Swingline Lender. All accrued and unpaid
interest on Swingline Loans shall be payable on the dates and in the manner
provided in Section 2.5 with respect to interest on Base Rate Loans (except as
the Swingline Lender and the Borrower may otherwise agree in writing in
connection with any particular Swingline Loan).
(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $100,000 and integral multiples of $100,000 or such other minimum
amounts agreed to by the Swingline Lender and the Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $50,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which the Swingline Lender and the Borrower may agree) and
in connection with any such prepayment, the Borrower must give the Swingline
Lender prior written notice thereof no later than 2:00 p.m. on the day prior to
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.
(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and in any event, within five Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Termination Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably direct the Swingline Lender to act on their behalf for such
purpose), request a borrowing of Revolving Loans that are Base Rate Loans from
the Revolving Lenders in an amount equal to the principal balance of such
Swingline Loan. The amount limitations of Section 3.5(a) shall not apply to any
borrowing of Revolving Loans that are Base Rate Loans made pursuant to this
subsection. The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 12:00 noon on the
proposed date of such borrowing and the Administrative Agent shall give prompt
notice of such borrowing to the Revolving Lenders. No later than 2:00 p.m. on
such date, each Revolving Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Revolving
Lender and, to the extent of such Revolving Loan, such Revolving Lender’s
participation in the Swingline Loan so repaid shall be deemed to be funded by
such Revolving Loan. The Administrative Agent shall pay the proceeds of such
Revolving Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan. At the time each Swingline Loan is made, each
Revolving Lender shall automatically (and without any further notice or action)
be deemed to have purchased from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such
Revolving Lender’s Commitment Percentage in such Swingline Loan. If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 11.1(f) or
11.1(g), upon notice


39

--------------------------------------------------------------------------------




from the Administrative Agent or the Swingline Lender, each Revolving Lender
severally agrees to pay to the Administrative Agent for the account of the
Swingline Lender in respect of such participation the amount of such Revolving
Lender’s Commitment Percentage of each outstanding Swingline Loan. If such
amount is not in fact made available to the Administrative Agent by any
Revolving Lender, the Swingline Lender shall be entitled to recover such amount
on demand from such Revolving Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Effective Rate.
If such Revolving Lender does not pay such amount forthwith upon demand therefor
by the Administrative Agent or the Swingline Lender, and until such time as such
Revolving Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Revolving Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans, and
any other amounts due such Revolving Lender hereunder, to the Swingline Lender
to fund Swingline Loans in the amount of the participation in Swingline Loans
that such Revolving Lender failed to purchase pursuant to this Section until
such amount has been purchased (as a result of such assignment or otherwise). A
Revolving Lender’s obligation to make payments in respect of a participation in
a Swingline Loan shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender or any other Person may have or claim against the Administrative Agent,
the Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Section 11.1.(f) or 11.1.(g))
or the termination of the Commitments of any Revolving Lender, (iii) the
existence (or alleged existence) of an event or condition which has had or could
have a Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender or any Loan Party or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
Section 2.4    Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15, the Administrative Agent, on behalf
of the Revolving Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date 30
days prior to the Revolver Maturity Date one or more letters of credit (each a
“Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed the L/C Commitment Amount.
(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Administrative Agent and the
Borrower. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Revolver Maturity Date; provided, however, a Letter
of Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the
Administrative Agent but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Revolver
Maturity Date, unless otherwise agreed to by all Revolving Lenders and subject
to such conditions as they may require in their sole discretion.
(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
Administrative Agent written notice at least 5 Business Days (or such shorter
period as may be acceptable to Administrative Agent in its sole discretion)
prior to the requested date of issuance of a Letter of


40

--------------------------------------------------------------------------------




Credit, such notice to describe in reasonable detail the proposed terms of such
Letter of Credit and the nature of the transactions or obligations proposed to
be supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) Stated Amount, (ii)
beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary letter of credit application forms and other forms and
agreements as reasonably requested from time to time by the Administrative
Agent. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such forms and agreements referred to
in the preceding sentence, subject to the other terms and conditions of this
Agreement, including satisfaction of any applicable conditions precedent set
forth in Article VI, the Administrative Agent shall issue the requested Letter
of Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event prior to the date 5 Business Days (or such shorter
period as may be acceptable to the Administrative Agent in its sole discretion)
following the date after which the Administrative Agent has received all of the
items required to be delivered to it under this subsection. The Administrative
Agent shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause the Administrative Agent or any Revolving
Lender to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
Administrative Agent shall deliver to the Borrower a copy of each issued Letter
of Credit within a reasonable time after the date of issuance thereof. To the
extent any term of a Letter of Credit Document is inconsistent with a term of
any Loan Document, the term of such Loan Document shall control.
(d)    Reimbursement Obligations. Upon receipt by the Administrative Agent from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Administrative Agent shall promptly notify the Borrower of
the amount to be paid by the Administrative Agent as a result of such demand and
the date on which payment is to be made by the Administrative Agent to such
beneficiary in respect of such demand; provided, however, the Administrative
Agent’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Administrative Agent for the amount of each demand for payment
under such Letter of Credit on or prior to the date on which payment is to be
made by the Administrative Agent to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind (other than notice
as provided in this subsection). Upon receipt by the Administrative Agent of any
payment in respect of any Reimbursement Obligation, the Administrative Agent
shall promptly pay to each Revolving Lender that has acquired a participation
therein under the second sentence of Section 2.4(i) such Lender’s Commitment
Percentage of such payment.
(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Administrative Agent for the amount of
the related demand for payment and, if it does, the Borrower shall submit a
timely request for such borrowing as provided in the applicable provisions of
this Agreement. If the Borrower fails to so advise the Administrative Agent, or
if the Borrower fails to reimburse the Administrative Agent for a demand for
payment under a Letter of Credit by the date of such payment, then (i) if the
applicable conditions contained in Article VI would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Revolving Lender prompt notice of the amount of the Revolving Loan to be made
available to the Administrative Agent not later than 1:00 p.m. and (ii) if such
conditions would not


41

--------------------------------------------------------------------------------




permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations of Section 3.5(a) shall not apply to any
borrowing of Revolving Loans under this subsection.
(f)    Effect of Letters of Credit on Commitments. Upon the issuance by the
Administrative Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Revolving Lender’s
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.
(g)    Administrative Agent’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations. In examining documents presented in
connection with drawings under Letters of Credit and making payments under
Letters of Credit against such documents, the Administrative Agent shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. Neither the Administrative Agent nor any of the Revolving
Lenders shall be responsible for, and the Borrower’s obligations in respect of
the Letters of Credit shall not be affected in any manner by, any acts or
omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, neither the Administrative Agent nor any of the Revolving Lenders
shall be responsible for, and the Borrower’s obligations in respect of the
Letters of Credit shall not be affected in any manner by, any of the following
except to the extent resulting from the gross negligence or willful misconduct
of the Administrative Agent or a Revolving Lender, as applicable, as determined
by a court of competent jurisdiction in a final, non-appealable judgment: (i)
the form, validity, sufficiency, accuracy, genuineness or legal effects of any
document submitted by any party in connection with the application for and
issuance of or any drawing honored under any Letter of Credit even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, telecopy or otherwise, whether or not they be
in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Administrative Agent or the Revolving Lenders. None of the above
shall affect, impair or prevent the vesting of any of the Administrative Agent’s
or any Revolving Lender’s rights or powers hereunder. Any action taken or
omitted to be taken by the Administrative Agent under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against the Administrative
Agent or any Lender any liability to the Borrower or any of its Subsidiaries or
any Lender. In this regard, the obligation of the Borrower to reimburse the
Administrative Agent for any drawing made under any Letter of Credit, and to
repay any Revolving Loan made pursuant to the second sentence of the preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment


42

--------------------------------------------------------------------------------




or waiver of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower or any of its Subsidiaries may have at any time against the
Administrative Agent, any Lender, any beneficiary of a Letter of Credit or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower or any
of its Subsidiaries, the Administrative Agent, any Lender or any other Person;
(E) any demand, statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Administrative Agent under any Letter
of Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 13.9, but not in limitation of the
Borrower’s unconditional obligation to reimburse the Administrative Agent for
any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent or any Lender in respect of any liability incurred by the
Administrative Agent or such Lender arising solely out of the gross negligence
or willful misconduct of the Administrative Agent or such Lender in respect of a
Letter of Credit as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Except as otherwise provided in this Section, nothing
in this Section shall affect any rights the Borrower may have with respect to
the gross negligence or willful misconduct of the Administrative Agent or any
Revolving Lender with respect to any Letter of Credit.
(h)    Amendments, Etc. The issuance by the Administrative Agent of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Administrative Agent), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Requisite Class Lenders for the Revolving Credit
Facility (or all of the Revolving Lenders if required by Section 13.6) shall
have consented thereto. In connection with any such amendment, supplement or
other modification, the Borrower shall pay the Fee, if any, payable under the
last sentence of Section 3.6(c).
(i)    Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Administrative Agent of any Letter of Credit each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from the Administrative Agent, without recourse or warranty, an
undivided interest and participation to the extent of such Revolving Lender’s
Commitment Percentage of the liability of the Administrative Agent with respect
to such Letter of Credit, and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Administrative Agent to pay and
discharge when due, such Revolving Lender’s Commitment Percentage of the
Administrative Agent’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Revolving Lender to the Administrative Agent in
respect of any Letter of Credit pursuant to the immediately following subsection
(j), such Revolving Lender shall, automatically and without any further action
on the part of the Administrative Agent or such Revolving Lender, acquire (i) a


43

--------------------------------------------------------------------------------




participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Administrative Agent by the Borrower in respect of such Letter of
Credit and (ii) a participation in a percentage equal to such Revolving Lender’s
Commitment Percentage in any interest or other amounts payable by the Borrower
in respect of such Reimbursement Obligation (other than the Fees payable to the
Administrative Agent pursuant to the last sentence of Section 3.6(c)).
(j)    Payment Obligation of Lenders. Each Revolving Lender severally agrees to
pay to the Administrative Agent on demand in immediately available funds in
Dollars the amount of such Revolving Lender’s Commitment Percentage of each
drawing paid by the Administrative Agent under each Letter of Credit to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.4(d);
provided, however, that in respect of any drawing under any Letter of Credit,
the maximum amount that any Revolving Lender shall be required to fund, whether
as a Revolving Loan or as a participation, shall not exceed such Revolving
Lender’s Commitment Percentage of such drawing. If the notice referenced in the
second sentence of Section 2.4(e) is received by a Revolving Lender not later
than 11:00 a.m., then such Revolving Lender shall make such payment available to
the Administrative Agent not later than 2:00 p.m. on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 1:00 p.m. on the next succeeding Business Day. Each
Revolving Lender’s obligation to make such payments to the Administrative Agent
under this subsection, and the Administrative Agent’s right to receive the same,
shall be absolute, irrevocable and unconditional and shall not be affected in
any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Revolving Lender to make its payment under this subsection,
(ii) the financial condition of any Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in Section
11.1(f) or 11.1(g) or (iv) the termination of the Revolving Commitments. Each
such payment to the Administrative Agent shall be made without any offset,
abatement, withholding or deduction whatsoever.
(k)    Information to Lenders. The Administrative Agent shall periodically
deliver to the Revolving Lenders information setting forth the Stated Amount of
all outstanding Letters of Credit. Other than as set forth in this subsection,
the Administrative Agent shall have no duty to notify the Revolving Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder. The failure of the Administrative Agent to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under Section 2.4(j).
Section 2.5    Rates and Payment of Interest and Late Charges on Loans.
(a)    Rates. The Borrower shall pay to the Administrative Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:
(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time) plus the Applicable Margin; and
(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor plus the Applicable Margin.
Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the


44

--------------------------------------------------------------------------------




account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).
(b)    Credit Rating Election. From and after the occurrence of the Investment
Grade Rating Date, the Borrower may make a one-time irrevocable election upon
written notice to the Administrative Agent to utilize its Credit Rating in
determining the Applicable Margin and the Applicable Facility Fee, pursuant to
the relevant table set forth in the definition of Applicable Margin and
Applicable Facility Fee, respectively.
(c)    Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) monthly in arrears on the first Business Day of each calendar month,
commencing with the first full calendar month occurring after the Effective
Date, (ii) on any date that the principal balance of any Loan is repaid and
(iii) on any date on which the principal balance of such Loan is due and payable
in full (whether at maturity, due to acceleration or otherwise). Interest
payable at the Post-Default Rate shall be payable from time to time on demand.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Administrative Agent shall give notice thereof to the
Lenders to which such interest is payable and to the Borrower. All
determinations by the Administrative Agent of an interest rate hereunder shall
be conclusive and binding on the Lenders and the Borrower for all purposes,
absent manifest error.
(d)    Late Charges. The Borrower shall pay to the Administrative Agent for the
account of each applicable Lender, upon billing therefor, a late charge equal to
five percent (5%) of the amount of any payment of principal, interest, or both,
which is not paid within 5 days after the due date therefor. Such late charge
(i) shall be payable in addition to, and not in limitation of, the Post-Default
Rate, (ii) shall be intended to compensate the Administrative Agent and the
Lenders for administrative and processing costs incident to late payments, (c)
does not constitute interest, and (d) shall not be subject to refund or rebate
or credited against any other amount due.
(e)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, the Issuing Bank’s, or any
Lender’s other rights under this Agreement.
Section 2.6    Number of Interest Periods.
There may be no more than seven different Interest Periods outstanding at the
same time.
Section 2.7    Repayment of Loans.


45

--------------------------------------------------------------------------------




The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, (i) the Revolving Loans on the Revolver Maturity
Date, (ii) the Tranche A Term Loan on the Tranche A Maturity Date and (iii) the
Tranche B Term Loan on the Tranche B Maturity Date.
Section 2.8    Prepayments.
(a)    Optional. Subject to Section 4.4, the Borrower may prepay any Loan at any
time without premium or penalty. The Borrower shall give the Administrative
Agent at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan or Term Loan.
(b)    Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate Revolving
Commitment of all Revolving Lenders at such time, then in either case the
Borrower shall, within three Business Days after the occurrence of such excess,
pay to the Administrative Agent for the accounts of the applicable Lenders
(determined in accordance with subsection (c) below) the amount of such excess.
(c)    Application of Prepayments. Amounts paid under the preceding subsection
(b) shall be applied to pay all amounts of principal outstanding on the
Swingline Loans first, then to the Revolving Loans and any Reimbursement
Obligations pro rata in accordance with Section 3.2 second, then to the Term
Loans pro rata in accordance with Section 3.2 third, and finally, if any Letters
of Credit are outstanding at such time, any remaining amount shall be deposited
into the Collateral Account for application to any Letter of Credit Liabilities.
If the Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 4.4.
(d)    Derivatives Contracts. No repayment or prepayment pursuant to this
Section shall affect any of the Borrower’s obligations under any Derivatives
Contract between the Borrower and any Lender (or any Affiliate of any Lender).
Section 2.9    Continuation.
So long as no Default or Event of Default shall exist, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telephone or telecopy, confirmed
immediately in writing if by telephone, in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, or if a Default or Event of Default shall
exist, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.10 or the Borrower’s failure to comply with any of the
terms of such Section.


46

--------------------------------------------------------------------------------




Section 2.10    Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent, Convert all or a portion of a Revolving
Loan or a Term Loan (including a Base Rate Loan made pursuant to Section 2.3(e))
of one Type into a Loan of another Type; provided, however, a Base Rate Loan may
not be Converted to a LIBOR Loan if a Default or Event of Default shall exist.
Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only
on, the last day of an Interest Period for such LIBOR Loan. Each such Notice of
Conversion shall be given not later than 11:00 a.m. on the Business Day prior to
the date of any proposed Conversion into Base Rate Loans and on the third
Business Day prior to the date of any proposed Conversion into LIBOR Loans.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone (confirmed
immediately in writing) or telecopy in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into and (e) if such Conversion is into a
LIBOR Loan, the requested duration of the Interest Period of such Loan. Each
Notice of Conversion shall be irrevocable by and binding on the Borrower once
given.
Section 2.11    Notes.
(a)    Revolving Notes. Except in the case of a Lender that has requested not to
receive a Revolving Note, the Revolving Loans made by each Revolving Lender
shall, in addition to this Agreement, also be evidenced by a promissory note of
the Borrower substantially in the form of Exhibit H-1 (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Revolving Commitment as originally in effect and otherwise duly completed.
(b)    Term Notes. Except in the case of a Lender that has requested not to
receive a Term Note, the Term Loans made by each Term Loan Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit H-2 (each a “Term Note”), payable
to the order of such Lender in a principal amount equal to the amount of the
Term Loans made by such Lender and otherwise duly completed. For the avoidance
of doubt, the Tranche A Loan shall be evidenced by the Tranche A Notes and the
Tranche B Loan shall be evidenced by the Tranche B Notes.
(c)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.
(d)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall execute and deliver
to such Lender a new Note dated the date of such lost, stolen, destroyed or
mutilated Note.
Section 2.12    Voluntary Reductions of the Revolving Commitments.


47

--------------------------------------------------------------------------------




Subject to Section 2.15, the Borrower shall have the right to terminate or
reduce the aggregate unused amount of the Revolving Commitments (for which
purpose use of the Revolving Commitments shall be deemed to include the
aggregate amount of Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than 3 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Administrative Agent. The Administrative Agent will promptly transmit such
notice to each Revolving Lender. The Revolving Commitments, once terminated or
reduced, may not be increased or reinstated.
Section 2.13    Expiration or Maturity Date of Letters of Credit Past Revolver
Maturity Date.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default, on the
Revolver Maturity Date or otherwise), there are any Letters of Credit
outstanding hereunder, the Borrower shall, on such date, pay to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, an amount of money equal to 105% of the aggregate Stated Amount of such
Letter(s) of Credit for deposit into the Collateral Account.
Section 2.14    Extension of Revolver Maturity Date.
Subject to the terms of this Section 2.14, the Borrower shall have the right to
extend the Revolver Maturity Date once by twelve (12) months. The Borrower may
exercise such right only by executing and delivering to the Administrative Agent
at least thirty (30) days but not more than ninety (90) days prior to the then
current Revolver Maturity Date, a written request for such extension (a
“Revolver Extension Notice”). The Administrative Agent shall forward to each
Revolving Lender a copy of any such Revolver Extension Notice delivered to the
Administrative Agent promptly upon receipt thereof. Subject to satisfaction of
the following conditions, the Revolver Maturity Date then in effect shall be
extended for twelve (12) months: (x) upon the giving of such Revolver Extension
Notice and on the Revolver Maturity Date (as determined without regard to such
extension) and immediately after giving effect thereto, (a) no Default or Event
of Default shall exist, and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except to the extent otherwise qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
to the extent otherwise qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of such earlier date), (y) the Borrower shall have paid the Fees payable under
Section 3.6(d), and (z) the Borrower shall have delivered to the Administrative
Agent a Compliance Certificate executed by the chief executive officer or chief
financial officer of NSA REIT evidencing that the Borrower shall be in
compliance with each of the financial covenants set forth in Section 10.1 on
upon the extension of the Revolver Maturity Date and certifying the matters
referred to in the immediately preceding clauses (x)(a) and (x)(b). The Revolver
Maturity Date may be extended only once (for a period of twelve (12) months)
pursuant to this Section 2.14
Section 2.15    Amount Limitations.


48

--------------------------------------------------------------------------------




Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, the Administrative Agent
shall not be required to issue, increase or extend a Letter of Credit and no
reduction of the Revolving Commitments pursuant to Section 2.12 shall take
effect, if immediately after the making of such Loan, the issuance, increase or
extension of such Letter of Credit or such reduction in the Revolving
Commitments, the aggregate principal amount of all outstanding Revolving Loans
and Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate Revolving Commitment of all Revolving
Lenders at such time.
Section 2.16    Expansion Option.
(a)    Expansion Requests. The Borrower may from time to time elect to increase
the Revolving Commitments or enter into one or more additional tranches of term
loans (each, an “Incremental Term Loan”), so long as, after giving effect
thereto, the aggregate amount of such Revolving Commitment increases and all
such Incremental Term Loans does not exceed $325,000,000. The Borrower may
arrange for any such Revolving Commitment increase or Incremental Term Loan to
be provided by one or more Lenders (each Lender so agreeing to an increase in
its Revolving Commitment, or to participate in such Incremental Term Loans, an
“Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Revolving Commitments, or to
participate in such Incremental Term Loans, or extend Revolving Commitments, as
the case may be; provided, that (i) each Augmenting Lender shall be subject to
the approval of the Borrower and the Administrative Agent (and, in the case of
any Augmenting Lender or Increasing Lender providing an additional or new
Revolving Commitment, the approval of the Administrative Agent in its capacity
as issuer of Letters of Credit and the Swingline Lender) and (ii) (A) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit J, and (B) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit K hereto. No consent of any Lender (other
than the Lenders participating in such Revolving Commitment increase or
Incremental Term Loan) shall be required for any such increase or Incremental
Term Loan pursuant to this Section 2.16 (other than the Swingline Lender in the
case of any increase to the Revolving Commitments).
(b)    Conditions to Effectiveness. Revolving Commitment increases, new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.16 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or Incremental Term Loan shall become effective under
this paragraph unless (i) on the date of such election and on the proposed date
of the effectiveness of such Revolving Commitment increase or Incremental Term
Loan, both immediately before and immediately after giving effect thereto, (A)
no Default or Event of Default exists and (B) the representations and warranties
made or deemed made by the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) with the same force and effect as if made on and as of
such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date), and the Administrative Agent shall have received a
certificate executed by a Responsible Officer certifying


49

--------------------------------------------------------------------------------




the satisfaction of such conditions, and (ii) to the extent requested by the
Administrative Agent, the Administrative Agent shall have received documents
(including legal opinions) consistent with those delivered on the Effective Date
as to the corporate power and authority of the Borrower to borrow hereunder
immediately after giving effect to such Revolving Commitment increase or
Incremental Term Loan and information with respect to any Disqualified Stock
that may then be outstanding.
(c)    Funding and Reallocations. On the effective date of any increase in the
Revolving Commitments, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Revolving Lenders, as being required in order to cause, after giving
effect to such Revolving Commitment increase and the use of such amounts to make
payments to such other Revolving Lenders, each Revolving Lender’s portion of the
outstanding Revolving Loans of all the Revolving Lenders to equal its Revolving
Commitment Percentage of such outstanding Revolving Loans, and (ii) if necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitment Percentages arising from any nonratable increase in the Revolving
Commitments under this Section, the Borrower shall be deemed to have repaid and
reborrowed any outstanding Revolving Loans as of the date of any increase in the
Revolving Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of Section
2.1(b) in order to maintain such ratability). The deemed payments made pursuant
to clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
LIBOR Loan, shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 4.4 if the deemed payment occurs other than on the last
day of the related Interest Periods.
(d)    Terms. The Incremental Term Loans (i) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans, (ii) shall not
mature earlier than the Tranche B Maturity Date (but may have amortization prior
to such date) and (iii) shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans and the initial Term Loans;
provided, that (x) the terms and conditions applicable to any Incremental Term
Loan maturing after the Tranche B Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Tranche B Maturity Date and (y) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans.
(e)    Documentation. Incremental Term Loans may be made hereunder pursuant to
an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such Incremental Term Loan, if
any, each Augmenting Lender participating in such Incremental Term Loan, if any,
and the Administrative Agent. Each Incremental Term Loan Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this Section
2.16. Nothing contained in this Section 2.16 shall constitute, or otherwise be
deemed to be, a commitment on the part of any Lender to increase its Revolving
Commitment hereunder, or provide Incremental Term Loans, at any time.
Section 2.17    Funds Transfer Disbursements.
(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents


50

--------------------------------------------------------------------------------




as requested by an authorized representative of the Borrower to any of the
accounts designated by the Borrower. The Borrower agrees to be bound by any
transfer request: (i) authorized or transmitted by the Borrower; or, (ii) made
in the Borrower’s name and accepted by the Administrative Agent in good faith
and in compliance with these transfer instructions, even if not properly
authorized by the Borrower. The Borrower further agrees and acknowledges that
the Administrative Agent may rely solely on any bank routing number or
identifying bank account number or name provided by the Borrower to effect a
wire of funds transfer. The Administrative Agent is not obligated or required in
any way to take any actions to detect errors in information provided by the
Borrower. If the Administrative Agent takes any actions in an attempt to detect
errors in the transmission or content of transfer requests or takes any actions
in an attempt to detect unauthorized funds transfer requests, the Borrower
agrees that no matter how many times the Administrative Agent takes these
actions the Administrative Agent will not in any situation be liable for failing
to take or correctly perform these actions in the future and such actions shall
not become any part of the transfer disbursement procedures authorized under
this provision, the Loan Documents, or any agreement between the Administrative
Agent and the Borrower. The Borrower agrees to notify the Administrative Agent
of any errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.
(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization; (ii)
require the use of a bank unacceptable to the Administrative Agent or any Lender
or prohibited by any Governmental Authority; (iii) cause the Administrative
Agent or any Lender, in their reasonable judgment, to violate any regulatory
risk control program or guideline promulgated by the Board of Governors of the
Federal Reserve System or any other similar program or guideline; or (iv)
otherwise cause the Administrative Agent or any Lender to violate any Applicable
Law.
(c)    Limitation of Liability. Neither the Administrative Agent nor any Lender
shall be liable to the Borrower or any other parties for (i) errors, acts or
failures to act of others, including other entities, banks, communications
carriers or clearinghouses, through which the Borrower’s transfers may be made
or information received or transmitted, and no such entity shall be deemed an
agent of the Administrative Agent or any Lender, (ii) any loss, liability or
delay caused by fires, earthquakes, wars, civil disturbances, power surges or
failures, acts of government, labor disputes, failures in communications
networks, legal constraints or other events beyond Administrative Agent’s or any
Lender’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (x) any claim for these damages is based on tort or
contract or (y) the Administrative Agent, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation; provided,
however, that, the Administrative Agent and the Lenders shall be liable to the
extent any of the above were the result of the Administrative Agent’s or
Lenders’ gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Neither the
Administrative Agent nor any Lender makes any representations or warranties
other than those expressly made in this Agreement.
Article III.
PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1    Payments.


51

--------------------------------------------------------------------------------




(a)    Payments by the Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest and other amounts to be made by the Borrower
or any other Loan Party under this Agreement or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at its Principal Office, not later
than 2:00 p.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.4, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any other Loan Document shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. If the
Administrative Agent fails to pay such amounts to such Lender, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect. If the due date of any payment under this
Agreement or any other Loan Document would otherwise fall on a day which is not
a Business Day such date shall be extended to the next succeeding Business Day
and interest shall be payable for the period of such extension.
(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
Section 3.2    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.3(e) and 2.4(e) shall be made from
such Lenders, each payment of the Fees under Section 3.6(a), Section 3.6(b) and
under the first sentence of Section 3.6(c) shall be made for the account of the
applicable Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, in each case pro rata according
to the amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans by the Borrower shall be made for the
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them; (c) each payment
of interest on Revolving Loans by the Borrower shall be made for the account of
the Revolving Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders; (d) subject to
Section 2.8(a)(ii), each payment or prepayment of principal of Tranche A Term
Loans by the Borrower shall be made for the account of the Tranche A Lenders pro
rata in accordance with the respective unpaid principal amounts of the Tranche A
Term Loans held by them, and each payment or prepayment of principal of Tranche
B Term Loans by the Borrower shall be made for the account of the Tranche B


52

--------------------------------------------------------------------------------




Lenders pro rata in accordance with the respective unpaid principal amounts of
the Tranche B Term Loans held by them; (e) each payment of interest on Tranche A
Term Loans by the Borrower shall be made for the account of the Tranche A
Lenders pro rata in accordance with the amounts of interest on the Tranche A
Term Loans then due and payable to the Tranche A Term Lenders, and each payment
of interest on Tranche B Term Loans by the Borrower shall be made for the
account of the Tranche B Lenders pro rata in accordance with the amounts of
interest on the Tranche B Term Loans then due and payable to the Tranche B Term
Lenders; (f) the Conversion and Continuation of Revolving Loans or Term Loans of
a particular Type (other than Conversions provided for by Section 4.6) shall be
made pro rata among the applicable Lenders according to the amounts of their
respective Revolving Loans or Term Loans, as applicable, and the then current
Interest Period for each applicable Lender’s portion of each such Loan of such
Type shall be coterminous; (g) the Revolving Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.4, shall be
pro rata in accordance with their respective Revolving Commitments; and (h) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.3, shall be pro rata in accordance with their
respective Revolving Commitments. All payments of principal, interest, fees and
other amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Revolving Lender shall have
acquired and funded a participating interest in any such Swingline Loan pursuant
to Section 2.3(e), in which case such payments shall be pro rata in accordance
with such participating interests).
Section 3.3    Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by any Loan Party through the exercise of any right of
set-off, banker’s lien or counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by any Loan
Party to a Lender not in accordance with the terms of this Agreement (other than
any payment in respect of Specified Derivatives Obligations) and such payment
should be distributed to the Lenders pro rata in accordance with Section 3.2 or
Section 11.4, as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, and make such other adjustments from
time to time as shall be equitable, to the end that all the applicable Lenders
shall, subject to Section 3.11 if applicable, share the benefit of such payment
(net of any reasonable expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with Section 3.2 or
Section 11.4, as applicable. To such end, all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation (or direct interest) in the Loans
or other Obligations owed to such other Lenders may exercise all rights of
set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans in the
amount of such participation. Nothing contained herein shall require any Lender
to exercise any such right or shall affect the right of any Lender to exercise,
and retain the benefits of exercising, any such right with respect to any other
indebtedness or obligation of the Borrower.
Section 3.4     Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder


53

--------------------------------------------------------------------------------




shall not relieve the obligation of any other Lender to make any Loan or to
perform any other obligation to be made or performed by such other Lender.
Section 3.5    Minimum Amounts.
(a)    Borrowings and Conversions. Except as otherwise provided in Sections
2.3(d) and 2.4(e), each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $500,000 and integral multiples of $500,000 in excess thereof.
Each borrowing, Conversion and Continuation of LIBOR Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $500,000 in
excess of that amount.
(b)    Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding). Each voluntary prepayment of Term Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $500,000 in
excess thereof (or, if less, the aggregate principal amount of Term Loans then
outstanding).
(c)    Reductions of Revolving Commitments. Each reduction of the Revolving
Commitments under Section 2.12 shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof.
(d)    Letters of Credit. The initial Stated Amount of each Letter of Credit
shall be at least $100,000 (or such lesser amount as may be acceptable to the
Borrower and the Administrative Agent).
Section 3.6    Fees.
(a)    Unused Fees. During the period from the Effective Date to but excluding
the Credit Rating Election Date, the Borrower agrees to pay to the
Administrative Agent for the account of Revolving Lenders an unused facility fee
equal to (i) the actual daily amount by which (A) the aggregate Revolving
Commitment of all Revolving Lenders exceeds (B) the aggregate principal amount
of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, multiplied by (ii) the
Applicable Unused Fee. Such fee shall be nonrefundable, computed quarterly in
arrears based on such actual daily amount, and payable in arrears on (x) the
first Business Day of each calendar quarter, (y) the Revolver Maturity Date, and
(z) the date the Revolving Commitments are terminated or reduced to zero. If
there is any change in the Applicable Unused Fee during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Unused Fee
separately for each period during such quarter that such Applicable Unused Fee
was in effect.
(b)    Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender a facility fee (the “Facility Fee”) equal
to the average daily amount of the Revolving Commitment of such Revolving Lender
(whether or not utilized) times the Applicable Facility Fee Rate for the period
from and including the Credit Rating Election Date to but excluding the date
such Revolving Commitment is terminated or reduced to zero or the Revolver
Maturity Date, such fee to be paid in arrears on (i) the first Business Day of
each calendar quarter, (ii) the date of each reduction in the Revolving
Commitments (but only on the amount of the reduction) and (iii) the Revolver
Maturity Date or any earlier date of termination of the Revolving Commitments or
reduction of the Revolving Commitments to zero.


54

--------------------------------------------------------------------------------




(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a letter of credit fee at a rate
per annum equal to the Applicable Margin in respect of Revolving Loans that are
LIBOR Loans (or while an Event of Default exists, at a per annum rate equal to
the Applicable Margin in respect of Revolving Loans that are LIBOR Loans plus
2.0%) times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x)
through and including the date such Letter of Credit expires or is terminated or
(y) to but excluding the date such Letter of Credit is drawn in full and is not
subject to reinstatement, as the case may be. The fees provided for in the
immediately preceding sentence shall be nonrefundable and payable in arrears on
(i) the first Business Day of each calendar quarter, (ii) the Revolver Maturity
Date, and (iii) the date the Revolving Commitments are terminated or reduced to
zero. The Borrower shall pay directly to the Administrative Agent from time to
time on demand all commissions, charges, costs and expenses in the amounts
customarily charged by the Administrative Agent from time to time in like
circumstances with respect to the issuance of each Letter of Credit, drawings,
amendments and other transactions relating thereto.
(d)    Extension Fee. If the Borrower exercises its right to extend the Revolver
Maturity Date in accordance with Section 2.14, the Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a fee equal to
0.15% of the amount of such Lender’s Revolving Commitment (whether or not
utilized). Such fee shall be due and payable in full no later than 30 days prior
to the current Revolver Maturity Date, as a condition precedent to the
effectiveness of such extension.
(e)    Fee Letter. The Borrower agrees to pay the fees set forth in the Fee
Letter, in the amounts, to the Persons and for the account of the Persons
identified therein.
Section 3.7    Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.
Section 3.8    Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by any Loan Party or received by any Lender, then
such excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower or other Loan
Party elects to have such excess sum returned to it forthwith. It is the express
intent of the parties hereto that the Borrower not pay and the Lenders not
receive, directly or indirectly, in any manner whatsoever, interest in excess of
that which may be lawfully paid by the Borrower under Applicable Law.
Section 3.9    Agreement Regarding Interest and Charges.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Sections 2.5(a)(i) and (ii) and in
Section 2.3(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, unused fees, closing fees,
letter of credit fees, underwriting fees, default charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by the Administrative Agent or any


55

--------------------------------------------------------------------------------




Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.
Section 3.10    Statements of Account.
The Administrative Agent will endeavor to account to the Borrower monthly with a
statement of Loans, Letters of Credit, accrued interest and Fees, charges and
payments made pursuant to this Agreement and the other Loan Documents, and such
account rendered by the Administrative Agent shall be deemed conclusive upon the
Borrower absent manifest error, provided that the failure of the Administrative
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of their obligations hereunder.
Section 3.11    Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Administrative Agent or the Swingline Lender
hereunder; third, to Cash Collateralize the Administrative Agent’s Fronting
Exposure with respect to such Defaulting Lender in accordance with subsection
(e) below; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Administrative Agent’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, the Administrative Agent or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Administrative Agent or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under


56

--------------------------------------------------------------------------------




this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Revolving Loans or amounts owing by such
Defaulting Lender under Section 2.4(j) in respect of Letters of Credit (such
amounts “L/C Disbursements”), in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Revolving Loans were made or
the related Letters of Credit were issued at a time when the conditions set
forth in Article VI were satisfied or waived, such payment shall be applied
solely to pay the Revolving Loans of, and L/C Disbursements owed to, all
Revolving Lenders that are Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or L/C Disbursements
owed to, such Defaulting Lender until such time as all Revolving Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
subsection (d) of this Section 3.11). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.
(c)    Certain Fees.
(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.6(a), (b) or (d) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.6(c) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Revolving Commitment Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to subsection (e) of this Section 3.11.
(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Revolving Lender that is a Non-Defaulting Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to the Administrative Agent
and Swingline Lender, as applicable, the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent allocable to the Administrative
Agent’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Fee.
(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Article
VI are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Revolving Lender that is a
Non-Defaulting Lender to exceed such


57

--------------------------------------------------------------------------------




Non-Defaulting Lender’s Commitment. Subject to Section 13.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(e)    Cash Collateral, Repayment of Swingline Loans.
(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, (x)
first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Administrative Agent’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.
(ii)    At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Administrative Agent or the
Administrative Agent (with a copy to the Administrative Agent), the Borrower
shall Cash Collateralize the Administrative Agent’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than 105% of the aggregate Fronting
Exposure of the Administrative Agent with respect to Letters of Credit issued
and outstanding at such time.
(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for its own
benefit, and agree to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the aggregate
Fronting Exposure of the Administrative Agent with respect to Letters of Credit
issued and outstanding at such time, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by the Defaulting Lender).
(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Administrative Agent’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent that there exists


58

--------------------------------------------------------------------------------




excess Cash Collateral; provided, that, subject to the other provisions of this
Section 3.11, the Person providing Cash Collateral and the Administrative Agent
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to this Agreement
and/or the Collateral Documents.
(f)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with their respective Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) the Administrative Agent
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
(h)    Purchase of Defaulting Lender’s Commitment and Loans. During any period
that a Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of Section
13.5(b). No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment and Loans via an assignment subject to and in
accordance with the provisions of Section 13.5(b). In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 13.5(b), shall
pay to the Administrative Agent an assignment fee in the amount of $3,500. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Administrative
Agent or any of the Lenders.
Section 3.12    Taxes; Lenders.
(a)    Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes that would not be imposed but for a
connection between the Administrative Agent


59

--------------------------------------------------------------------------------




or a Lender and the jurisdiction imposing such taxes (other than a connection
arising solely by virtue of the activities of the Administrative Agent or such
Lender pursuant to or in respect of this Agreement or any other Loan Document),
(iii) any taxes imposed on or measured by any Lender’s assets, taxable income,
receipts or branch profits, (iv) any taxes the Administrative Agent or a Lender
is subject to at the time it becomes a party to this Agreement, (v) any taxes
arising after the Agreement Date solely as a result of or attributable to a
Lender changing its designated Lending Office after the date such Lender becomes
a party hereto, (vi) any taxes imposed by Sections 1471 through Section 1474 of
the Internal Revenue Code (including any official interpretations thereof,
collectively “FATCA”) on any “withholdable payment” payable to a recipient as a
result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after the Agreement Date, and (vii) any taxes imposed as a
result of a failure by the Administrative Agent or a Lender to comply with
Section 3.12(c) (such non-excluded items being collectively called “Taxes”). If
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
then the Borrower will:
(i)    pay directly to the relevant Governmental Authority the full amount
required to be so withheld or deducted;
(ii)    promptly forward to the Administrative Agent an official receipt or
other documentation reasonably satisfactory to the Administrative Agent
evidencing such payment to such Governmental Authority; and
(iii)    pay to the Administrative Agent for its account or the account of the
applicable Lender such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Administrative Agent or such Lender
will equal the full amount that the Administrative Agent or such Lender would
have received had no such withholding or deduction of Taxes been required.
(b)    Tax Indemnification. If the Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the respective Lender, the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Administrative Agent and the Lenders for any incremental Taxes, interest or
penalties thereon that may become payable by the Administrative Agent or any
Lender as a result of any such failure. For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.
(c)    Tax Forms. Prior to the date that any Lender becomes a party hereto, such
Lender shall deliver to the Borrower and the Administrative Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-9, W-8ECI, W-8BEN-E and W-8EXP, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Lender shall, to the extent it may lawfully do so, (x)
deliver further copies of such forms or other appropriate certifications on or
before the date that any such forms expire or become obsolete and after the
occurrence of any event requiring a change in the most recent form delivered to
the Borrower or the Administrative Agent and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Administrative Agent. The Borrower
shall not be required to pay any amount pursuant to the last sentence of
subsection (a) above to any Lender or the Administrative Agent, if such Lender


60

--------------------------------------------------------------------------------




or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender, to the extent it may
lawfully do so, fails to deliver the above forms or other documentation, then
the Administrative Agent may withhold from any payments to such Lender under any
of the Loan Documents such amounts as are required by the Internal Revenue Code.
If any Governmental Authority asserts that the Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.
(d)    FATCA Forms. If a payment made to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. The
Administrative Agent shall deliver the comparable information about its own
status to the Borrower at such times.
(e)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.12 (including by
the payment of additional amounts pursuant to this subsection (e)), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (e), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (e) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had never been owed or
paid. This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
(f)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender or Participant shall provide to the


61

--------------------------------------------------------------------------------




Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.
Article IV.
YIELD PROTECTION, ETC.
Section 4.1    Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender or any Participant determines that
compliance with any Regulatory Change affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or
such Participant, or any corporation Controlling such Lender or such
Participant, as a consequence of, or with reference to, such Lender’s or such
Participant’s or such corporation’s Commitments or its making or maintaining
Loans or participating in Letters of Credit below the rate which such Lender or
such Participant or such corporation Controlling such Lender or such Participant
could have achieved but for such Regulatory Change (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital and liquidity), then the Borrower shall, from time to time, within
thirty (30) calendar days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
Controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital is allocable to such
Lender’s or such Participant’s obligations hereunder. Any Participant’s right to
receive compensation pursuant to this subsection (a) is limited by the terms of
Sections 13.5(d) and (e).
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of each affected Lender from time to time
such amounts as such Lender may determine to be necessary to compensate such
Lender for any costs incurred by such Lender that it determines are attributable
to its making, continuing, converting to or maintaining of any LIBOR Loans or
its obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or such obligation or the maintenance
by such Lender of capital in respect of its Loans or its Commitments (such
increases in costs and reductions in amounts receivable being herein called
“Additional Costs”), to the extent resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
Loans or its Commitments (other than taxes, fees, duties, levies, imposts,
charges, deductions, withholdings or other charges which are excluded from the
definition of Taxes pursuant to the first sentence of Section 3.12(a) and Taxes
indemnified under Section 3.12 to the extent the Borrower (or any Person for the
account or on behalf of the Borrower) has actually paid such indemnified
amounts); or (ii) imposes or modifies any reserve, special deposit or similar
requirements (other than Regulation D of the Board of Governors of the Federal
Reserve System or other reserve requirement to the extent utilized in the
determination of LIBOR for such Loan) relating to any extensions of credit or
other assets of, or any deposits with or other liabilities of, such Lender, or
any commitment of such Lender (including, without limitation, the Commitments of
such Lender hereunder); or (iii) has or would have the effect of reducing the
rate of return on capital of such Lender to a level below that which such Lender
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies with respect to capital adequacy).
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if, by reason
of any Regulatory Change, any Lender either (i) incurs Additional Costs based on
or measured by the excess above a specified


62

--------------------------------------------------------------------------------




level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans is determined as provided in this Agreement or a category of extensions of
credit or other assets of such Lender that includes LIBOR Loans or (ii) becomes
subject to restrictions on the amount of such a category of liabilities or
assets that it may hold, then, if such Lender so elects by notice to the
Borrower (with a copy to the Administrative Agent), the obligation of such
Lender to make or Continue, or to Convert any other Type of Loans into, LIBOR
Loans hereunder shall be suspended until such Regulatory Change ceases to be in
effect (in which case the provisions of Section 4.6 shall apply).
(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change (including any
Regulatory Change pertaining to any risk-based capital guideline or other
requirement issued by any Governmental Authority) there shall be imposed,
modified or deemed applicable any tax, reserve, special deposit, capital
adequacy or similar requirement against or with respect to or measured by
reference to Letters of Credit and the result shall be to increase the cost to
the Administrative Agent of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Administrative Agent or any Revolving Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Administrative Agent or such Revolving
Lender, the Borrower shall pay promptly, and in any event within 3 Business Days
of demand, to the Administrative Agent for its account or the account of such
Revolving Lender, as applicable, from time to time as specified by the
Administrative Agent or a Revolving Lender, such additional amounts as shall be
sufficient to compensate the Administrative Agent or such Revolving Lender for
such increased costs or reductions in amount.
(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent and each Lender and each Participant (through its
participating Lender), as the case may be, agrees to notify the Borrower of any
event occurring after the Agreement Date entitling the Administrative Agent or
such Lender or such Participant to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, the
failure of the Administrative Agent or any Lender or any Participant (through
its participating Lender) to give such notice shall not release the Borrower
from any of their obligations hereunder. Notwithstanding the foregoing, the
Borrower shall not be required to compensate the Administrative Agent, any
Lender or any Participant pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that the Administrative Agent or such Lender or such
Participant (through its participating Lender) notifies the Borrower of the
Regulatory Change giving rise to such increases costs or reductions and of the
Administrative Agent’s or such Lender’s or such Participant’s intention to claim
compensation therefor (except that, if the Regulatory Change giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
The Administrative Agent or such Lender or such Participant (through its
participating Lender) agrees to furnish to the Borrower (and in the case of a
Lender or a Participant, to the Administrative Agent) a certificate setting
forth in reasonable detail the basis and amount of each request by the
Administrative Agent or such Lender for compensation under this Section. Absent
manifest error, determinations by the Administrative Agent or any Lender or any
Participant of the effect of any Regulatory Change shall be conclusive, provided
that such determinations are made on a reasonable basis and in good faith.
Section 4.2    Suspension of LIBOR Loans.


63

--------------------------------------------------------------------------------




Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:
(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining LIBOR for such
Interest Period, or
(b)    the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for an
Interest Period is to be determined are not likely to adequately cover the cost
to the Requisite Lenders of making or maintaining such LIBOR Loans;
then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either repay such Loan or Convert such Loan into a Base Rate Loan.
Section 4.3    Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 4.6 shall be
applicable).
Section 4.4    Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, within 15 days after the Borrower receives a request for such payment
accompanied by the certificate described in the final paragraph of this Section,
such amount or amounts as shall be sufficient (in the reasonable opinion of such
Lender) to compensate it for any loss, cost or expense that such Lender
reasonably determines is attributable to:
(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or
(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.
Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (a) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
applicable Interest Period at the rate applicable to such LIBOR Loan, less (b)
the amount of interest that would accrue on the same LIBOR Loan or for the same
period if LIBOR were set on the date on which such LIBOR Loan was repaid,
prepaid or Converted or the date on which


64

--------------------------------------------------------------------------------




the Borrower failed to borrow, Convert or Continue such LIBOR Loan, calculating
present value by using as a discount rate LIBOR quoted on such date. Any Lender
requesting compensation under this Section shall provide the Borrower with a
statement setting forth in reasonable detail the basis for requesting such
compensation and the method for determining the amount thereof. Absent manifest
error, determinations by any Lender in any such statement shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.
Section 4.5    Affected Lenders and Non-Consenting Lenders.
If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(c) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender is a Non-Consenting Lender, then, so long as there
does not then exist any Default or Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Revolving Commitment and Loans to an Eligible
Assignee (who, in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, shall have consented to the applicable amendment, waiver
or consent) subject to and in accordance with the provisions of Section 13.5(b)
for a purchase price equal to the aggregate principal balance of all Loans then
owing to the Affected Lender plus any accrued but unpaid interest thereon and
accrued but unpaid fees owing to the Affected Lender, or any other amount as may
be mutually agreed upon by such Affected Lender and Eligible Assignee. Each of
the Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender nor any other
Lender be obligated in any way whatsoever to initiate any such replacement or to
assist in finding an Eligible Assignee. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent, the Affected Lender or any of
the other Lenders. The terms of this Section shall not in any way limit the
Borrower’s obligation to pay to any Affected Lender compensation owing to such
Affected Lender pursuant to Section 3.12 or 4.1 with respect to periods up to
the date of replacement.
Section 4.6    Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
4.1(c) or 4.3, then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 4.1(c) or
4.3, on such earlier date as such Lender may specify to the Borrower with a copy
to the Administrative Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 4.1 or 4.3 that gave
rise to such Conversion no longer exist:
(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and
(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


65

--------------------------------------------------------------------------------




If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Revolving Commitments.
Section 4.7    Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with legal
and regulatory restrictions) to designate an alternate Lending Office with
respect to any of its Loans affected by the matters or circumstances described
in Section 3.12, 4.1 or 4.3 to reduce the liability of the Borrower or avoid the
results provided thereunder, so long as such designation is not disadvantageous
to such Lender as determined by such Lender in its sole discretion, except that
such Lender shall have no obligation to designate a Lending Office located in
the United States of America.
Section 4.8    Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
Article V.
ELIGIBLE UNENCUMBERED PROPERTIES


Section 5.1    Initial Eligible Unencumbered Properties.
Each of the Initial Eligible Unencumbered Properties is listed on Schedule
5.1(a).
Section 5.2    Minimum Eligible Unencumbered Properties.
Prior to the Investment Grade Rating Date, the Unencumbered Asset Value will not
be less than $250,000,000 and there will not be fewer than 25 Real Estate Assets
that comprise the Unencumbered Asset Value, unless otherwise approved by the
Requisite Lenders.
Article VI.
CONDITIONS PRECEDENT


66

--------------------------------------------------------------------------------




Section 6.1    Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:
(a)    Except as otherwise set forth in the Post-Closing Letter, the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent and the Lenders:
(i)    Counterparts of this Agreement, the Parent Guaranty and the Subsidiary
Guaranty executed by each of the parties hereto and thereto;
(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
Lender (other than a Lender that has requested not to receive a Revolving Note
or a Term Note, as applicable) and complying with the applicable provisions of
Section 2.11, and the Swingline Note executed by the Borrower;
(iii)    Counterparts of the Pledge Agreement, executed by (a) the Borrower and
each Wholly-Owned Subsidiary holding a direct or indirect Equity Interest in,
any California Partnership, (b) each of the other holders of a direct Equity
Interest in, any California Partnership, and (c) in the case of any California
Partnership owning or leasing any Real Estate Asset through a California
Partnership Subsidiary, such California Partnership and each California
Partnership Subsidiary directly or indirectly owning or leasing the applicable
Real Estate Asset, in each case in form and substance satisfactory to the
Administrative Agent;
(iv)    Opinions of counsel to the Loan Parties (limited in scope to NSA REIT,
the Borrower, each Subsidiary Guarantor and each other pledgor under the Pledge
Agreement), addressed to the Administrative Agent and the Lenders;
(v)    Copies of the articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of each Loan Party certified by the Secretary
or Assistant Secretary (or other individual performing similar functions);
provided that, for any Loan Party that is not a party to the Existing Credit
Agreement, the Administrative Agent shall have received such articles of
incorporation, articles of organization, certificate of limited partnership,
declaration of trust or other organizational instrument (if any) for such Loan
Party certified as of a recent date by the Secretary of State (or comparable
official) of the state of formation of such Loan Party;
(vi)    A certificate of good standing or certificate of similar meaning with
respect to NSA REIT, the Borrower, each Subsidiary Guarantor, issued as of a
recent date by the Secretary of State (or comparable official) of the state of
formation of each such Loan Party and certificates of qualification to transact
business or other comparable certificates issued by each Secretary of State (or
comparable official and any state department of taxation, as applicable) of each
state in which the failure of such Loan Party to be so qualified could
reasonably be expected to result in a Material Adverse Effect;


67

--------------------------------------------------------------------------------




(vii)    A certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, and the officers of NSA REIT, as general partner of the
Borrower, then authorized to deliver Notices of Borrowing, Notices of Swingline
Borrowings, Notices of Continuation and Notices of Conversion and to request the
issuance of Letters of Credit;
(viii)    Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (x) the by-laws
of such Loan Party, if a corporation, the operating agreement of such Loan
Party, if a limited liability company, the partnership agreement of such Loan
Party, if a limited or general partnership, or other comparable document in the
case of any other form of legal entity and (y) all corporate, partnership,
member or other necessary action taken by such Loan Party to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party;
(ix)    The Fees then due and payable under Section 3.6, and any other Fees
payable to the Administrative Agent, the Titled Agents and the Lenders on or
prior to the Effective Date (including the reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent);
(x)    The results of a recent UCC lien search in the jurisdiction of
organization of the Borrower, which search results shall reveal no Liens on any
of the assets of the Borrower except for Liens permitted by Section 10.6 or
discharged on or prior to the Effective Date pursuant to a payoff letter or
other documentation reasonably satisfactory to the Administrative Agent;
(xi)    A perfection certificate for each pledgor under the Pledge Agreement
which is not a pledgor in connection with the Existing Credit Agreement, in the
form provided by the Administrative Agent, signed by a Responsible Officer;
(xii)    certificates and instruments representing the Equity Interests (to the
extent such Equity Interests are certificated as of the Effective Date) pledged
as Collateral pursuant to the Pledge Agreement, accompanied by undated stock
powers or instruments of transfer executed in blank;
(xiii)    Proper UCC-1 financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect the Liens created under the
Collateral Documents, covering the Collateral;
(xiv)    A Compliance Certificate calculated as of December 31, 2015 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);
(xv)    A certificate signed by a Responsible Officer, certifying that the
conditions set forth in Section 6.1(b) have been satisfied;


68

--------------------------------------------------------------------------------




(xvi)    such due diligence with respect to Eligible Unencumbered Properties as
the Administrative Agent may reasonably request;
(xvii)    All documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party; and
(xviii)    Such other documents, agreements and instruments as the
Administrative Agent on behalf of the Lenders may reasonably request.
(b)     In the determination of the Administrative Agent and the Lenders:
(i)    Both immediately before and immediately after giving effect to the
financing contemplated by this Agreement and the use of the proceeds of the
Loans to be funded on the Effective Date, (A) no Default or Event of Default
exists, (B) the representations and warranties made or deemed made by each Loan
Party in the Loan Documents to which it is a party are true and correct in all
material respects (or in all respects to the extent that such representations
and warranties are already subject to concepts of materiality) on and as of the
Effective Date, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties are true and correct in such respects on and as of such earlier
date);
(ii)    There shall not have occurred any material adverse change since December
31, 2015, in the business, assets, operations or condition (financial or
otherwise) of any Loan Party, or in the facts and information regarding any Loan
Party provided by or on behalf of any Loan Party to the Administrative Agent or
any Lender;
(iii)    After giving effect to the financing contemplated by this Agreement and
the use of the proceeds of the Loans to be funded on the Effective Date, there
shall not have occurred any event or condition that constitutes an “event of
default” (howsoever defined) or that, with the giving of any notice, the passage
of time, or both, would be an “event of default” under any of the Loan Parties’
financial obligations (other than de minimus obligations) in existence on the
Effective Date; and
(iv)    NSA REIT and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices, as shall be required to consummate the transactions contemplated hereby
without the occurrence of any material default under, material conflict with or
material violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which any Loan Party is a party or by which any Loan Party or its
properties is bound.
Section 6.2    Conditions Precedent to All Loans and Letters of Credit.
The obligations of the Lenders to make any Loans, and of the Administrative
Agent to issue Letters of Credit, are all subject to the further condition
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance of such Letter of Credit or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by each Loan Party in the Loan Documents to which
it is a party shall be true and correct


69

--------------------------------------------------------------------------------




in all material respects (or in all respects to the extent that such
representations and warranties are already subject to concepts of materiality)
on and as of the date of the making of such Loan or date of issuance of such
Letter of Credit with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date); and (c) in the case of the issuance of a Letter of Credit
or the making of a Swingline Loan, no Lender shall be a Defaulting Lender;
provided, however, in the case of the issuance of a Letter of Credit, the
Administrative Agent may, in its sole and absolute discretion, waive this
condition precedent on behalf of itself and all Lenders. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in clauses
(a) and (b) of the preceding sentence (both as of the date of the giving of
notice relating to such Credit Event and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such Credit Event, as of the date
of the occurrence of such Credit Event). In addition, if such Credit Event is
the making of a Loan or the issuance of a Letter of Credit, the Borrower shall
be deemed to have represented to the Administrative Agent and the Lenders at the
time such Loan is made or Letter of Credit issued that all conditions to the
occurrence of such Credit Event contained in this Article VI have been
satisfied.
Article VII.
REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and issue Letters of Credit, each of the Loan
Parties represents and warrants to the Administrative Agent and each Lender as
follows:


70

--------------------------------------------------------------------------------




Section 7.1    Organization; Power; Qualification.
Each of NSA REIT and each of its Subsidiaries is a corporation, partnership,
trust or other legal entity, duly organized or formed, validly existing and in
good standing under the jurisdiction of its incorporation or formation, has the
power and authority to own or lease its respective properties and to carry on
its respective business as now being and hereafter proposed to be conducted and
is duly qualified and is in good standing as a foreign corporation, partnership,
trust or other legal entity, and authorized to do business, in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification or authorization. No Loan Party nor any of its respective
Subsidiaries is an EEA Financial Institution.
Section 7.2    Ownership Structure.
As of the Agreement Date, Part I of Schedule 7.2 is a complete and correct list
of all Subsidiaries of NSA REIT (including each Controlled Partially-Owned
Entity), setting forth for each such Subsidiary (a) the jurisdiction of
organization of such Subsidiary, (b) each Person holding any Equity Interests in
such Subsidiary, (c) the nature of the Equity Interests held by each such
Person, and (d) the percentage of ownership of such Subsidiary represented by
such Equity Interests. Except as disclosed in such Schedule, as of the Agreement
Date (x) each of NSA REIT and each of its Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 7.2 correctly sets forth all Partially-Owned Entities of NSA
REIT, including the correct legal name of such Person, the type of legal entity
which each such Person is, and all Equity Interests in such Person held directly
or indirectly by NSA REIT.
Section 7.3    Authorization of Agreement, Etc.
The Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder. Each
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
any Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.
Section 7.4    Compliance of Loan Documents with Laws, Etc.
The execution, delivery and performance of this Agreement and the other Loan
Documents to which any Loan Party is a party in accordance with their respective
terms and the borrowings and other extensions of credit hereunder do not and
will not, by the passage of time, the giving of notice, or both,


71

--------------------------------------------------------------------------------




(a) require any Governmental Approval or violate any Applicable Law (including
all applicable Environmental Laws) relating to any Loan Party; (b) conflict
with, result in a breach of or constitute a default under (i) the articles of
incorporation, bylaws, partnership agreement, trust indenture, operating
agreement or other similar organizational documents of any Loan Party, or (ii)
any material indenture, agreement or other instrument to which any Loan Party or
any of their respective Subsidiaries is a party or by which any of them or any
of their respective properties may be bound (including, in any event, the
Material Contracts); or (c) result in or require the creation or imposition of
any Lien upon or with respect to any property now owned or hereafter acquired by
any Loan Party other than Liens created under the Loan Documents.
Section 7.5    Compliance with Law; Governmental Approvals.
Each of NSA REIT, the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with each Governmental Approval applicable to it
and all other Applicable Laws relating to NSA REIT, the Borrower, such other
Loan Party or such other Subsidiary except for noncompliances which, and
Governmental Approvals the failure to possess which, could not, individually or
in the aggregate, reasonably be expected to cause a Default or Event of Default
or have a Material Adverse Effect.
Section 7.6    Title to Properties; Liens.
As of the Agreement Date, Part I of Schedule 7.6 is a complete and correct
listing of all of the real property owned or leased by NSA REIT and each of its
Subsidiaries. NSA REIT and each of its Subsidiaries has good, marketable and
legal title to, or a valid leasehold interest in, its respective material
assets. There are no Liens against any assets of the NSA REIT or any of its
Subsidiaries except for Permitted Liens.
Section 7.7    [Reserved].
Section 7.8    Material Contracts.
Each of NSA REIT and each of its Subsidiaries that is a party to any Material
Contract has performed and is in compliance in all material respects with all of
the terms of such Material Contract, and no default or event of default, or
event or condition which with the giving of notice, the lapse of time, or both,
would constitute such a default or event of default, exists with respect to any
such Material Contract.
Section 7.9    Litigation.
There are no actions, suits, investigations or proceedings pending (nor, to the
knowledge of any Knowledgeable Officer of any Loan Party, are there any actions,
suits or proceedings threatened) against or in any other way relating adversely
to or affecting NSA REIT or any of its Subsidiaries or any of their respective
properties in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 7.10    Taxes.
All federal, state and other tax returns of NSA REIT or any of its Subsidiaries
required by Applicable Law to be filed have been duly filed, and all federal,
state and other taxes, assessments and other governmental charges or levies upon
NSA REIT and its Subsidiaries and their respective


72

--------------------------------------------------------------------------------




properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 8.6. As
of the Agreement Date, none of the United States income tax returns of NSA REIT
or any of its Subsidiaries is under audit. All charges, accruals and reserves on
the books of NSA REIT and its Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.
Section 7.11    Financial Statements.
The Borrower has furnished to each Lender copies of the audited consolidated
balance sheet of NSA REIT and its Subsidiaries for the fiscal year ended
December 31, 2015, and the related audited consolidated statements of
operations, cash flows and shareholders’ equity for the fiscal year ended on
such date, with the unqualified opinion thereon of independent certified public
accountants of recognized national standing. All such financial statements
(including in each case related schedules and notes) present fairly, in all
material respects and in accordance with GAAP consistently applied throughout
the periods involved, the consolidated financial position of NSA REIT and its
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods. Neither NSA REIT nor any of its Subsidiaries has on
the Agreement Date any material contingent liabilities, liabilities, liabilities
for taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or in the notes thereto, except as referred to or
reflected or provided for in said financial statements.
Section 7.12    No Material Adverse Change; Solvency.
Since December 31, 2015, there has been no material adverse change in the
business, assets, operations or condition (financial or otherwise) of any Loan
Party. Each of the Loan Parties is Solvent. No Loan Party is entering into any
of the transactions contemplated by the Loan Documents with the actual intent to
hinder, delay, or defraud any creditor. Each Loan Party has received reasonably
equivalent value in exchange for the obligations incurred by it under the Loan
Documents to which it is a party.
Section 7.13    ERISA.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws. Except
with respect to Multiemployer Plans, each Qualified Plan (i) has received a
favorable determination from the Internal Revenue Service applicable to such
Qualified Plan’s most recent remedial amendment cycle (as defined in Revenue
Procedure 2007-44 or “2007-44” for short), or (ii) is maintained under a
prototype or volume submitter plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such plan. To the best
knowledge of NSA REIT and each of its Subsidiaries, nothing has occurred which
would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.
(b)     Except as could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, (i) no ERISA Event has
occurred or is expected to occur; (ii) there are no pending, or to the best
knowledge of NSA REIT and the Borrower, threatened, claims, actions or lawsuits
or other action by any Governmental Authority, plan participant or beneficiary
with respect to a Plan; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Plan; and (iv) no member of the ERISA
Group has engaged in a non-exempt “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with


73

--------------------------------------------------------------------------------




any Plan, that would subject any member of the ERISA Group to a tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the Internal Revenue Code.
(c)    None of the assets of NSA REIT or any of its Subsidiaries constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder.
Section 7.14    Absence of Defaults.
No Default or Event of Default exists.
Section 7.15    Environmental Laws.
Each of NSA REIT, the Borrower, each other Loan Party and each other Subsidiary:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Real Estate Assets, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not, either
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (a) no Loan Party has received notice of, and neither is
otherwise aware of, any past, present, or future events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to NSA REIT or any of its Subsidiaries, may interfere with or prevent
compliance or continued compliance with Environmental Laws, or may give rise to
any common-law or legal liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, study, or investigation, based on or
related to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling or the emission, discharge, release or
threatened release into the environment, of any Hazardous Material; and (b)
there is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, notice of violation, investigation, or
proceeding pending or, to the knowledge of any Knowledgeable Officer of any Loan
Party after due inquiry, threatened, against NSA REIT or any of its Subsidiaries
relating in any way to Environmental Laws. To the knowledge of any Knowledgeable
Officer of any Loan Party, no Hazardous Materials generated at or transported
from any Real Estate Asset of NSA REIT or any of its Subsidiaries is or has been
transported to, or disposed of at, any location that is listed or proposed for
listing on the National Priority List, 40 C.F.R. Section 300 Appendix B, or any
analogous state or local priority list, or any other location that is or has
been the subject of a clean-up, removal or remedial action pursuant to any
Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to have a Material Adverse Effect.
Section 7.16    Investment Company; Etc.
None of NSA REIT or any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Section 7.17    Margin Stock.
None of NSA REIT or any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate,


74

--------------------------------------------------------------------------------




of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.
Section 7.18    [Reserved.]
Section 7.19    Intellectual Property.
Each of NSA REIT and each of its Subsidiaries owns or has the right to use,
under valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, service marks, service mark rights,
trade names, trade name rights, trade secrets and copyrights which are required
for the conduct of its businesses. To the knowledge of the Borrower, no material
claim has been asserted by any Person with respect to the use of any such
intellectual property by NSA REIT or any of its Subsidiaries.
Section 7.20    Business.
NSA REIT and its Subsidiaries are substantially engaged in the business of the
ownership, operation, acquisition and development of self-storage facilities in
the United States of America, together with other business activities incidental
thereto.
Section 7.21    Broker’s Fees.
No broker’s or finder’s fee, commission or similar compensation will be payable
with respect to the transactions contemplated hereby. No other similar fees or
commissions will be payable by any Loan Party for any other services rendered to
NSA REIT or any of its Subsidiaries ancillary to the transactions contemplated
hereby.
Section 7.22    Accuracy and Completeness of Information.
No written information, report or other papers or data (excluding financial
projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, NSA
REIT or any of its Subsidiaries in connection with, pursuant to or relating in
any way to this Agreement, contained any untrue statement of a fact material to
the creditworthiness of NSA REIT or any of its Subsidiaries or omitted to state
a material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading. All
financial projections and other forward looking statements prepared by or on
behalf of the NSA REIT or any of its Subsidiaries that have been or may
hereafter be made available to the Administrative Agent or any Lender were or
will be prepared in good faith based on reasonable assumptions. As of the
Effective Date, no fact is known to any Knowledgeable Officer of any Loan Party
which has had, or may in the future have (so far as any Knowledgeable Officer of
any Loan Party can reasonably foresee), a Material Adverse Effect which has not
been set forth in the financial statements referred to in Section 7.11 or in
such information, reports or other papers or data or otherwise disclosed in
writing to the Administrative Agent and the Lenders.
Section 7.23    REIT Status.
NSA REIT qualifies as a REIT and is in compliance with all requirements and
conditions imposed under the Internal Revenue Code to allow NSA REIT to elect to
be treated as a REIT and will elect to be treated as such on its U.S. federal
income tax return for the taxable year ended December 31, 2015.
Section 7.24    OFAC, Other Sanctions Programs, Anti-Corruption and
Anti-Terrorism.


75

--------------------------------------------------------------------------------




Neither NSA REIT, any of its Subsidiaries or their respective Affiliates, any
directors or officers thereof, nor any Person that has an interest therein, (a)
is a Sanctioned Person or a Sanctioned Entity, (b) derives any of its funds,
capital, assets or operating income from investments in or transactions with any
such Sanctioned Person or Sanctioned Entity or in violation of Applicable Law,
or (c) is owned or controlled, directly or indirectly, by any Sanctioned Person
or Sanctioned Entity; and none of the proceeds of the Loans will be used (i) to
finance any operations, investments or activities in, or make any payments to,
any Sanctioned Person or Sanctioned Entity, (ii) in violation of any
Anti-Corruption Laws or Anti-Terrorism Laws, or (iii) in violation of any other
Applicable Law.
Article VIII.
AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, each Loan Party shall, and shall
cause each of its respective Subsidiaries to, comply with the following
covenants:
Section 8.1    Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.7, the Loan Parties shall, and
shall cause each of their respective Subsidiaries to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization.
Section 8.2    Compliance with Applicable Laws, Anti-Corruption Laws,
Anti-Terrorism Laws, and Material Contracts.
The Loan Parties shall comply, and shall cause each other Subsidiary to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Loan Parties shall, and shall cause each of their respective
Subsidiaries to, comply in all material respects with all Anti-Corruption Laws,
and Anti-Terrorism Laws. The Loan Parties shall, and shall cause each of their
respective Subsidiaries to, comply in all material respects with the terms and
conditions of all Material Contracts to which it is a party.
Section 8.3    Maintenance of Property.
The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, (a) protect and preserve all of its respective material properties necessary
in the conduct of its business, and maintain in good repair, working order and
condition all tangible properties, ordinary wear and tear excepted, and (b) make
or cause to be made all needed and appropriate repairs, renewals, replacements
and additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.
Section 8.4    Conduct of Business.
The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, carry on, their respective businesses as described in Section 7.20.
Section 8.5    Insurance.


76

--------------------------------------------------------------------------------




The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent, upon its reasonable request, evidence of its insurance
coverage, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.
Section 8.6    Payment of Taxes and Claims.
The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, pay and discharge when due (a) all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) all lawful claims of materialmen, mechanics,
carriers, warehousemen and landlords for labor, materials, supplies and rentals
which, if unpaid, might become a Lien on any properties of such Person;
provided, however, that this Section shall not require the payment or discharge
of any such tax, assessment, charge, levy or claim which is being contested in
good faith by appropriate proceedings which operate to suspend the collection
thereof and for which adequate reserves have been established on the books of
such Loan Party or such Subsidiary, as applicable, in accordance with GAAP.
Section 8.7    Visits and Inspections.
The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, permit representatives or agents of the Administrative Agent and, if such
visit or inspection is arranged by the Administrative Agent, of any Lender, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of the Borrower, to: (a) visit and inspect all
properties of such Loan Party or such Subsidiary to the extent any such right to
visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
officers, and its independent accountants, its business, assets, operations,
condition (financial or otherwise), or prospects. If requested by the
Administrative Agent, any Loan Party shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or, if the
same has been arranged by the Administrative Agent, any Lender, to discuss the
financial affairs of NSA REIT or any of its Subsidiaries with its accountants.
Section 8.8    Use of Proceeds; Letters of Credit.
The Borrower shall use the proceeds of the Loans and the Letters of Credit for
general corporate purposes only, including to repay certain indebtedness
existing as of the Effective Date, to acquire additional self-storage facilities
in accordance with the terms hereof and to pay fees and expenses incurred in
connection with this Agreement. No part of the proceeds of any Loan or Letter of
Credit will be used (a) for the purpose of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to others for the purpose of purchasing or
carrying any such margin stock; (b) to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity; or (c) in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws or Anti-Terrorism Laws.
Section 8.9    Environmental Matters.


77

--------------------------------------------------------------------------------




The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, comply in all material respects with all Environmental Laws. If NSA REIT or
any of its Subsidiaries shall (a) receive notice that any violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against NSA REIT or any of its
Subsidiaries alleging violations of any Environmental Law or requiring NSA REIT
or any of its Subsidiaries to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that NSA REIT or any of its Subsidiaries may be liable or
responsible for costs associated with a response to or cleanup of a release of
Hazardous Materials or any damages caused thereby, and the matters referred to
in such notices, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the
Administrative Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof by NSA REIT or any of its
Subsidiaries. The Loan Parties shall, and shall cause each of their respective
Subsidiaries to, take promptly all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.
Section 8.10    Books and Records.
The Loan Parties shall, and shall cause each of their respective Subsidiaries
to, maintain books and records pertaining to its respective business operations
in such detail, form and scope as is consistent with good business practice and
in accordance with GAAP.
Section 8.11    Further Assurances.
The Loan Parties shall, at their sole cost and expense and promptly following
the request of the Administrative Agent, execute and deliver or cause to be
executed and delivered, to the Administrative Agent such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents relating to the Collateral.
Section 8.12    REIT Status.
The Parent Guarantor shall elect to be treated as a REIT on its U.S. federal
income tax return for the taxable year ended December 31, 2015 and shall
thereafter maintain its status as a REIT and election to be treated as a REIT
under the Internal Revenue Code. Without limitation of the immediately preceding
sentence, and notwithstanding any other provision of this Agreement to the
contrary, NSA REIT shall not engage in any business other than the business of
acting as a real estate investment trust and serving as the general partner of
the Borrower and matters directly relating thereto, and shall (x) conduct all of
its business operations through the Borrower or through Subsidiaries of the
Borrower, and (y) own no real property or material personal property other than
through its ownership interests in the Borrower, provided that NSA REIT shall be
permitted to conduct financing activities and incur senior unsecured
Indebtedness to the extent such Indebtedness is otherwise permitted hereunder.
NSA REIT shall maintain its common shares having trading privileges on the New
York Stock Exchange or the American Stock Exchange or which is subject to price
quotations on The NASDAQ Stock Market’s National Market System.
Section 8.13     Material Subsidiary Guarantors; Other Subsidiary Guarantors;
Unencumbered Asset Value.


78

--------------------------------------------------------------------------------




(a)    Requirements to Become a Material Subsidiary Guarantor or Other
Subsidiary Guarantor. At all times prior to the Investment Grade Rating Date,
but subject to the next two sentences of this clause (a), no later than 45 days
following the last day of any fiscal quarter of NSA REIT during which any Person
becomes a Material Subsidiary after the Agreement Date, or otherwise to the
extent necessary to permit the Borrower to remain in compliance with Section
8.13(c), the Borrower shall deliver to the Administrative Agent an Accession
Agreement executed by such Material Subsidiary and each of the items that would
have been delivered under clauses (iv) through (viii) of Section 6.1(a) with
respect to such Material Subsidiary (or Other Subsidiary Guarantor) as if such
Material Subsidiary (or Other Subsidiary Guarantor) had been a Material
Subsidiary Guarantor (or Other Subsidiary Guarantor) on the Agreement Date
(provided that the Borrower shall only be required to deliver the legal opinions
required by Section 6.1(a)(iv) if so requested by the Administrative Agent).
Notwithstanding the foregoing or the other provisions of this clause (a), a
Material Subsidiary that has incurred Nonrecourse Indebtedness permitted to be
incurred under Section 10.3 shall not be required to be a Subsidiary Guarantor
hereunder to the extent such guaranty would be prohibited under the terms of
such Nonrecourse Indebtedness (and if any such Material Subsidiary is a
Guarantor at the time of the incurrence of any such Nonrecourse Indebtedness,
the Administrative Agent shall, upon the written request of the Borrower,
terminate such Guaranty). If after the Investment Grade Rating Date and release
of Material Subsidiaries and Other Subsidiary Guarantors from the Guaranty
pursuant to the following subsection (b), the Borrower does not continue to
maintain an Investment Grade Rating, then within 10 Business Days of such
occurrence, the Borrower shall cause each Material Subsidiary and each other
Subsidiary required in order to permit the Borrower to be in compliance with
Section 8.13(c), to deliver to the Administrative Agent a new Guaranty in the
form of Exhibit I attached hereto or, as applicable, an Accession Agreement
executed by each Material Subsidiary and Other Subsidiary Guarantor, if
applicable, and each of the items that would have been delivered under clauses
(iv) through (viii) of Section 6.1(a) with respect to each Material Subsidiary
(or Other Subsidiary Guarantor) as if each Material Subsidiary (or Other
Subsidiary Guarantor) had been a Material Subsidiary Guarantor (or Other
Subsidiary Guarantor) on the Agreement Date (provided that the Borrower shall
only be required to deliver the legal opinions required by Section 6.1(a)(iv) if
so requested by the Administrative Agent), and the first sentence of this
subsection (a) shall be effective with respect to any Person that becomes a
Material Subsidiary thereafter, notwithstanding that the Investment Grade Rating
Date had previously occurred.
(b)    Release of Material Subsidiary Guarantors or Other Subsidiary Guarantors.
Subject to Section 8.13(a), on or at any time after the Investment Grade Rating
Date, upon the Administrative Agent’s receipt of a certificate from the chief
financial officer, chief accounting officer or treasurer of NSA REIT and the
Borrower certifying that no Default or Event of Default exists, the
Administrative Agent shall release all Subsidiary Guarantors that are Material
Subsidiaries or Other Subsidiary Guarantors (in each case, other than Subsidiary
Obligors) from the Subsidiary Guaranty pursuant to a Guarantor Release Letter.
Prior to the Investment Grade Rating Date, provided no Default or Event of
Default shall then exist or be caused thereby, the Borrower may request in
writing that the Administrative Agent release, and upon receipt of such request
the Administrative Agent shall release, a Material Subsidiary Guarantor or Other
Subsidiary Guarantor from the Guaranty pursuant to a Guarantor Release Letter,
provided that (i) such Guarantor has ceased to be, or simultaneously with its
release from the Guaranty will cease to be a Material Subsidiary or Other
Subsidiary Guarantor; (ii) the Borrower has delivered to the Administrative
Agent a Compliance Certificate executed by the chief executive officer or chief
financial officer of NSA REIT evidencing that the Borrower shall be in
compliance with each of the financial covenants set forth in Section 10.1 on a
pro forma basis after giving effect to such release, together with a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, executed by a duly authorized officer of NSA REIT, in its capacity as the


79

--------------------------------------------------------------------------------




general partner of the Borrower, certifying (A) as to the satisfaction of the
conditions in the immediately preceding clause (i) and including such other
information in reasonable detail as the Administrative Agent may reasonably
require to evidence such satisfaction, and (B) that no Default or Event of
Default shall exist either before or after giving effect to the requested
release, and (iii) the Borrower has provided to the Administrative Agent such
other items, documents or certificates reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
(c)    Unencumbered Asset Value. At all times prior to the Investment Grade
Rating Date, but subject to the last sentence of Section 8.13(a), the Borrower
shall ensure that at least ninety percent (90%) of the Unencumbered Asset Value
is attributable to Eligible Unencumbered Properties owned or leased under a
Ground Lease by Material Subsidiary Guarantors and/or Other Subsidiary
Guarantors.
Section 8.14    Non-Material Subsidiary Guarantors.
(a)    Requirements to Become a Guarantor. Whether or not the Investment Grade
Rating Date has occurred, within ten (10) days of the date that any Person
becomes a Subsidiary Obligor, the Borrower shall deliver to the Administrative
Agent an Accession Agreement executed by such Subsidiary Obligor and each of the
items that would have been delivered under clauses (iv) through (viii) of
Section 6.1(a) with respect to such Subsidiary Obligor as if such Subsidiary
Obligor had been a Non-Material Subsidiary Guarantor on the Agreement Date
(provided that the Borrower shall only be required to deliver the legal opinions
required by Section 6.1(a)(iv) if so requested by the Administrative Agent).
(b)    Release of Non-Material Subsidiary Guarantors. At any time and from time
to time, provided no Default or Event of Default shall then exist, the Borrower
may provide the Administrative Agent with a written notice that the Borrower
would like a Non-Material Subsidiary Guarantor to be released from the
Subsidiary Guaranty, and the Administrative Agent shall release such
Non-Material Subsidiary Guarantor from the Subsidiary Guaranty pursuant to a
Guarantor Release Letter, provided that (i) such Person has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Subsidiary
Obligor, (ii) the Borrower shall have delivered to the Administrative Agent a
Compliance Certificate executed by the chief executive officer or chief
financial officer of NSA REIT evidencing that the Borrower shall be in
compliance with each of the financial covenants set forth in Section 10.1 on a
pro forma basis after giving effect to such release, together with a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, executed by a duly authorized officer of NSA REIT, in its capacity as
general partner of the Borrower, certifying (A) as to the satisfaction of the
conditions in the immediately preceding clause (i) and including such other
information in reasonable detail as the Administrative Agent may reasonably
require to evidence such satisfaction, and (B) that no Default or Event of
Default shall exist either before or after giving effect to the requested
release, and (iii) the Borrower has provided to the Administrative Agent such
other items, documents or certificates reasonably requested by the
Administrative Agent, in each case in form and substance reasonably satisfactory
to the Administrative Agent.
Article IX.
INFORMATION
For so long as this Agreement is in effect, the applicable Loan Party shall
furnish to the Administrative Agent (with copies for each Lender) at its Lending
Office:


80

--------------------------------------------------------------------------------




Section 9.1    Quarterly Financial Statements.
Within 45 days after the end of each of the first, second and third fiscal
quarters of NSA REIT, the unaudited consolidated balance sheet of NSA REIT and
its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of NSA
REIT and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or chief accounting officer of NSA REIT, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of NSA REIT and its Subsidiaries
as at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).
Section 9.2    Year-End Statements.
Within 90 days after the end of each fiscal year of NSA REIT, the audited
consolidated balance sheet of NSA REIT and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of NSA REIT and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer, treasurer, or chief accounting officer of NSA REIT, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of NSA REIT and its Subsidiaries
as at the date thereof and the results of operations for such period), and (b)
accompanied by the audit report thereon of independent certified public
accountants of recognized national standing, whose report shall be unqualified
and who shall have authorized NSA REIT to deliver such financial statements and
report to the Administrative Agent and the Lenders.
Section 9.3    Compliance Certificate.
At the time financial statements are furnished pursuant to Sections 9.1 and 9.2,
a certificate substantially in the form of Exhibit L (a “Compliance
Certificate”) executed by the chief financial officer, treasurer, or chief
accounting officer of NSA REIT and the Borrower: (a) setting forth in reasonable
detail as at the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether or not the Loan
Parties were in compliance with the covenants set forth in Section 10.1 through
10.5 and (b) stating that, to the best of his or her knowledge, information and
belief after due inquiry, no Default or Event of Default exists, or, if such is
not the case, specifying such Default or Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by NSA REIT and
its Subsidiaries with respect to such event, condition or failure.
Section 9.4    [Reserved]
Section 9.5    Other Information.
(a)    Management Reports. Promptly upon receipt thereof, copies of all
management reports, if any, submitted to NSA REIT or its governing board by its
independent public accountants disclosing any material weakness;
(b)    Shareholder Information. Promptly upon the mailing thereof to the
shareholders of NSA REIT generally, copies of all financial statements, reports
and proxy statements so mailed and


81

--------------------------------------------------------------------------------




promptly upon the issuance thereof copies of all press releases issued by NSA
REIT or any of its Subsidiaries;
(c)    ERISA. If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to result
in liability in excess of $10,000,000, a certificate of the chief executive
officer or chief financial officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
(d)    Litigation. To the extent any Knowledgeable Officer of NSA REIT or any of
its Subsidiaries is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, NSA
REIT or any of its Subsidiaries or any of their respective properties, assets or
businesses which could reasonably be expected to have a Material Adverse Effect,
and prompt notice of the receipt of notice that any United States income tax
returns of NSA REIT or any of its Subsidiaries are being audited;
(e)    Modification of Organizational Documents. A copy of any amendment to the
articles of incorporation, bylaws, partnership agreement, declaration of trust,
operating agreement or other similar organizational documents of any Loan Party
within 15 Business Days after the effectiveness thereof;
(f)    Change of Management or Financial Condition. Prompt notice of any change
in the chief executive officer or chief financial officer and any change in the
business, assets, liabilities, financial condition or results of operations of
NSA REIT or any of its Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect;
(g)    Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default or (ii) any event which constitutes or which with the passage of time,
the giving of notice, or otherwise, would constitute a default or event of
default by NSA REIT or any of its Subsidiaries under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;
(h)    Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against NSA REIT or any of its Subsidiaries or
any of their respective properties;
(i)    Notice of Violations of Law. Prompt notice if NSA REIT or any of its
Subsidiaries shall receive any notification from any Governmental Authority
alleging a violation of any Applicable Law or any inquiry which, in either case,
could reasonably be expected to have a Material Adverse Effect;
(j)    [Reserved];
(k)     [Reserved];
(l)    Securities Filings. Within five Business Days after the filing thereof,
electronic copies of all registration statements and reports on Forms 10-K, 10-Q
and 8-K (or their equivalents)


82

--------------------------------------------------------------------------------




which any Loan Party or any Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;
(m)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding the business, assets, liabilities, financial condition, results of
operations or business prospects of NSA REIT or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request in writing.
Section 9.6    Delivery of Documents.
Documents required to be delivered pursuant to Article IX may be delivered
electronically; provided, that such documents shall be deemed to have been
delivered on the date on which such documents are received by the Administrative
Agent for posting on the Borrower’s behalf on an internet or intranet website,
if any, to which each Lender and the Administrative Agent has access (whether a
commercial, third-party website (such as Intralinks or SyndTrak) or a website
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, if requested by the Administrative Agent, the Borrower shall provide
paper copies of each Compliance Certificate required by Section 9.3 to the
Administrative Agent. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents. The Borrower shall be deemed to have delivered reports and other
information referred to in Sections 9.1, 9.2 and 9.5(l) when such reports or
other information have been posted on the internet website of the Securities and
Exchange Commission (http://www.sec.gov) or on Borrower’s internet website as
previously identified to the Administrative Agent and Lenders.
Section 9.7    USA Patriot Act Notice; Compliance.
The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as the Administrative Agent for all Lenders hereunder) may
from time-to-time request, and each Loan Party shall provide to such Lender such
Loan Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.
Article X.
NEGATIVE COVENANTS
For so long as this Agreement is in effect, each applicable Loan Party shall
comply with the following covenants:
Section 10.1    Financial Covenants.
The Loan Parties shall not permit at any time (as certified and reported on a
quarterly basis as of the last day of each fiscal quarter (for the Reference
Period then ended) and at each other date of determination):


83

--------------------------------------------------------------------------------




(a)    Maximum Total Leverage Ratio. The Total Leverage Ratio to exceed 0.60 to
1.00.
(b)    Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA for
any Reference Period to (ii) Fixed Charges for such Reference Period, to be less
than 1.50 to 1.00.
(c)    Minimum Net Worth. Net Worth to be less than (i) $682,601,000, plus (ii)
75% of the Net Proceeds of all Equity Issuances by NSA REIT and its Subsidiaries
after the Effective Date (other than Equity Issuances to NSA REIT or any of its
Subsidiaries).
(d)    Maximum Unsecured Indebtedness to Unencumbered Asset Value Ratio. The
ratio of (i) Unsecured Indebtedness of NSA REIT and its Subsidiaries as of the
last day of such Reference Period to (ii) Unencumbered Asset Value as of such
date to exceed 0.60 to 1.00.
(e)    Minimum Unencumbered Adjusted NOI to Unsecured Interest Expense Ratio.
The ratio of (i) Unencumbered Adjusted NOI for any Reference Period (which
amount for each individual Eligible Unencumbered Property and for the Eligible
Unencumbered Properties as a whole shall not be less than zero) of NSA REIT and
its Subsidiaries to (ii) Unsecured Interest Expense for such Reference Period to
be less than 2.00 to 1.00.
Section 10.2    Restricted Payments.
The Loan Parties shall not, and shall not permit any other Subsidiary to,
declare or make any Restricted Payment; provided, however, that NSA REIT and
each of its Subsidiaries may declare and make the following Restricted Payments
so long as no Default or Event of Default exists or would result therefrom:
(a)    the Borrower may declare or make cash distributions to NSA REIT and the
Borrower’s limited partners and each California Partnership or other Controlled
Partially-Owned Entity may declare or make cash distributions to its third-party
limited partners (i.e., other than the Borrower), such that during the period of
four consecutive fiscal quarters most recently ending, the aggregate amount of
such distributions does not exceed the greater of (i) the amount required to be
distributed by NSA REIT to remain in compliance with the first sentence of
Section 8.12 and (ii) 95.0% of Funds From Operations of NSA REIT;
(b)    [Reserved];
(c)    Subsidiaries of the Borrower may declare or make Restricted Payments to
the Borrower or any of its other Subsidiaries; and
(d)    NSA REIT may declare or make cash distributions to its shareholders.
Notwithstanding the foregoing, if a Default or Event of Default exists or would
result therefrom, (x) the Borrower may declare and make cash distributions to
NSA REIT and other holders of partnership interests in the Borrower with respect
to any fiscal year only to the extent necessary for NSA REIT to distribute, and
NSA REIT may so distribute, an aggregate amount not to exceed the minimum amount
necessary for NSA REIT to remain in compliance with the first sentence of
Section 8.12, and (y) except to the extent permitted pursuant to clause (x)
above, the Loan Parties shall not, and shall not permit any other Subsidiary of
the Borrower to, make any Restricted Payments to any Person other than to the
Borrower or any of its Subsidiaries.


84

--------------------------------------------------------------------------------




Section 10.3    Indebtedness.
The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, incur, assume, suffer to exist or otherwise become obligated in
respect of any Indebtedness, except:
(iv)    Indebtedness under the Loan Documents;
(v)    Secured Indebtedness in an aggregate principal amount not to exceed 45.0%
of Gross Asset Value at any time outstanding; provided, that the aggregate
principal amount of such Secured Indebtedness constituting Secured Recourse
Indebtedness shall not exceed 15.0% of Gross Asset Value at any time
outstanding; and provided further, that (x) with respect to any underlying
Secured Recourse Indebtedness for any given Real Estate Asset, the aggregate
original principal amount of such Secured Recourse Indebtedness shall be less
than 75% of the Appraised Value of such Real Estate Asset at the time such
Secured Recourse Indebtedness is incurred and (y) such Secured Indebtedness
shall not be in the nature of a revolving credit facility;
(vi)    Indebtedness of NSA REIT to any of its Subsidiaries and of any such
Subsidiary to NSA REIT or any other Subsidiary; provided, that (A) such
Indebtedness shall be subject to the limitations on Investments set forth in
Section 10.5 and (B) any such Indebtedness of any Loan Party to a non-Loan Party
shall be subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
(vii)    Guarantees by (A) NSA REIT of Indebtedness of the Borrower, any
Wholly-Owned Subsidiary of the Borrower, or any Subsidiary Guarantor and (B) the
Borrower, any Subsidiary Guarantor or any Wholly-Owned Subsidiary of
Indebtedness of NSA REIT, the Borrower, any Subsidiary Guarantor or any other
Wholly-Owned Subsidiary of the Borrower; provided, that (x) the Indebtedness so
Guaranteed is permitted by this Section 10.3, and (y) Guarantees permitted under
this clause (iv) shall be subordinated to the Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Obligations;
(viii)    Indebtedness of NSA REIT or any of its Subsidiaries constituting
purchase money Indebtedness (including Capital Lease Obligations); provided,
that (A) such Indebtedness is incurred prior to or within 90 days after the
acquisition of the assets financed thereby and (B) the aggregate principal
amount of Indebtedness permitted by this clause (v) shall not exceed $5,000,000
at any time outstanding;
(ix)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(x)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and similar obligations, in each case provided in the ordinary
course of business;
(xi)    obligations under Derivatives Contracts permitted under Section 10.13;
and


85

--------------------------------------------------------------------------------




(xii)    Unsecured Indebtedness of the Borrower or NSA REIT consisting of
investment grade or high-yield senior unsecured notes issued in a public
offering or private placement or other unsecured term loan facility (but
excluding any other revolving credit facility) (any such issuance, a “Senior
Unsecured Debt Issuance”), provided that (i) any such Unsecured Indebtedness
shall be at market rates and subject to market terms, (ii) both before and
immediately after giving effect any Senior Unsecured Debt Issuance, no Default
or Event of Default exists, and (iii) immediately prior to such Senior Unsecured
Debt Issuance, the Administrative Agent shall have received a pro forma
Compliance Certificate from the Borrower as of the date of, and after giving
effect to, such Senior Unsecured Debt Issuance evidencing compliance with the
financial covenants set forth in Section 10.1 (in each case using consolidated
Indebtedness of NSA REIT and its Subsidiaries as of the date of, and after
giving effect to, such Senior Unsecured Debt Issuance and the repayment of any
Indebtedness in connection therewith, and Gross Asset Value as at the end of the
most recent Reference Period).
Section 10.4    [Reserved].
Section 10.5    Investments.
The Loan Parties shall not, and shall not permit any other Subsidiary to,
directly or indirectly, acquire, make or purchase any Investment, or permit any
Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in any Loan Party or any Wholly-Owned Subsidiary of any Loan
Party;
(c)    Investments by the Borrower and its Subsidiaries in the Equity Interests
of their respective Subsidiaries and Partially-Owned Entities;
(d)    loans or advances made by the Borrower or any Wholly-Owned Subsidiary to
the Borrower or any other Wholly-Owned Subsidiary of the Borrower, provided that
with respect to any loan or advance made by any Wholly-Owned Subsidiary to the
Borrower, such loan or advance shall be expressly subordinate to the
Obligations;
(e)    Guarantees constituting Indebtedness permitted by Section 10.3(iv);
(f)    Investments in the form of Derivatives Contracts permitted by Section
10.13;
(g)    loans and advances to officers and employees for moving, entertainment,
travel and other similar expenses in the ordinary course of business consistent
with past practices;
(h)    any Investment constituting an acquisition (other than an acquisition by
a California Partnership (or a California Partnership Subsidiary)) of assets or
Equity Interests of another Person so long as (i) immediately prior to making
such Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence, and (ii) in the case of
any such acquisition of the Equity Interests of another Person, such Person
becomes a Wholly-Owned Subsidiary or a Partially-Owned Entity or a
Non-Wholly-Owned Subsidiary; and


86

--------------------------------------------------------------------------------




(i)    Mezz Loan Investments made by the Borrower in an aggregate principal
amount outstanding at any time not to exceed $50,000,000.
Section 10.6    Liens; Negative Pledges; Restrictive Agreements.
(a)    The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, create, assume, or incur any Lien upon any of their respective
properties, assets, income or profits of any character whether now owned or
hereafter acquired, except for any of the following if, both immediately prior
to and immediately after the creation, assumption or incurring of such Lien, no
Default or Event of Default is or would be in existence, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1:
(xiii)    Permitted Liens;
(xiv)    Liens securing Nonrecourse Indebtedness permitted to be incurred at the
time of its incurrence under Section 10.3(ii) and encumbering only the specific
Real Estate Assets being financed by such Indebtedness;
(xv)    Liens securing Secured Recourse Indebtedness permitted to be incurred at
the time of its incurrence under Sections 10.3(ii), and encumbering only the
specific assets being financed by such Indebtedness;
(xvi)    [Reserved];
(xvii)    Liens on fixed or capital assets acquired by NSA REIT or any of its
Subsidiaries; provided, that (A) such Liens secure Indebtedness permitted by
Section 10.3(v), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition, (C) the Indebtedness
secured thereby does not exceed the cost of acquiring such fixed or capital
assets, and (D) such Liens shall not apply to any other property or assets of
the Borrower or any Subsidiary; and
(xviii)    Deposits securing Indebtedness permitted under Sections 10.3(vii).
(b)    The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, enter into, assume or otherwise be bound by any Negative Pledge
except for:
(i)    Negative Pledges contained in any Loan Document;
(ii)    customary Negative Pledges in connection with any sale of assets pending
such sale, provided such Negative Pledges apply only to the Person or property
that is to be sold;
(iii)    Negative Pledges imposed by any agreement relating to Secured
Indebtedness permitted to be incurred by this Agreement at the time of its
incurrence if such Negative Pledges (x) apply only to the Person or Persons
obligated under such Indebtedness and its Subsidiaries and/or the property or
assets intended to secure such Indebtedness and (y) are pursuant to Indebtedness
that is not incurred by a Person or such Person’s direct or indirect parent that
owns Real Estate Assets or other assets the value of which are included in
determining Unencumbered Asset Value;


87

--------------------------------------------------------------------------------




(iv)    Negative Pledges binding on a Subsidiary or Real Estate Asset at the
time of acquisition by NSA REIT or any of its Subsidiaries, so long as such
Negative Pledges (x) were not entered into solely in contemplation of such
acquisition and (y) are pursuant to Indebtedness that is not incurred by a
Person or such Person’s direct or indirect parent that owns Real Estate Assets
or other assets the value of which are included in determining Unencumbered
Asset Value, together with any renewal, extension, replacement or refinancing
thereof so long as such renewal, extension, replacement or refinancing does not
expand the scope of such Negative Pledge;
(v)    customary Negative Pledges in joint venture agreements and other similar
agreements applicable solely to such joint venture;
(vi)    restrictions on cash or other deposits imposed under contracts entered
into in the ordinary course of business; and
(vii)    Negative Pledges contained in agreements evidencing Senior Unsecured
Debt Issuances permitted to be incurred by this Agreement at the time of its
incurrence that are substantially similar to those contained in this Agreement.
(c)    The Loan Parties shall not, and shall not permit any other Subsidiary to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind (other than pursuant to any Loan
Document) on the ability of any Loan Party to: (i) pay dividends or make any
other distribution on any of such Loan Party’s capital stock or other equity
interests owned by any other Loan Party; (ii) pay any Indebtedness owed to any
other Loan Party; (iii) make loans or advances to any other Loan Party; or (iv)
transfer any of its property or assets to any other Loan Party.
Section 10.7    Fundamental Changes.
The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to: (i) enter into any transaction of merger or consolidation; (ii)
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of its business or assets, whether now owned or hereafter acquired;
provided, however, that:
(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary of NSA REIT (other
than the Borrower) so long as immediately prior to the taking of such action,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence;
(b)    a Person (other than a Loan Party) may merge with and into, and may
dispose of its assets to, any Loan Party so long as (i) such Loan Party is the
survivor of such merger, (ii) immediately prior to such merger, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence and (iii) the Borrower shall have given the Administrative
Agent at least 10 Business Days’ prior written notice of such merger, such
notice to include a certification as to the matters described in the immediately
preceding clause (ii); and
(c)    the Loan Parties may convey, sell, lease, sublease, transfer or otherwise
dispose of assets among themselves, and any Subsidiary of NSA REIT (other than
the Borrower) may convey,


88

--------------------------------------------------------------------------------




sell, lease, sublease, transfer or otherwise dispose of assets to NSA REIT or
any other Wholly-Owned Subsidiary of NSA REIT.
Section 10.8    Fiscal Year.
NSA REIT shall not change its fiscal year from that in effect as of the
Agreement Date.
Section 10.9    Modifications to Material Contracts.
NSA REIT and the Borrower shall not, and shall not permit any of their
respective Subsidiaries to, enter into any amendment or modification to any
Material Contract which could reasonably be expected to have a Material Adverse
Effect. Without limitation of the foregoing, NSA REIT and the Borrower shall
not, and shall not permit any of their respective Subsidiaries to, enter into
any amendment or modification to any PRO Designation or Facilities Management
Agreement that would give any PRO any greater rights to consent to any action
with respect to the sale, transfer, disposition, encumbrance, financing or
refinancing of any Real Estate than the PRO Consent Rights; provided, however,
that this Section 10.9 shall not restrict NSA REIT, the Borrower or any of their
respective Subsidiaries from entering into any new PRO Designation in the
ordinary course of business providing rights to consent no less favorable to the
Borrower than PRO Consent Rights.
Section 10.10    Modifications of Organizational Documents.
The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, amend, supplement, restate or otherwise modify its certificate
or articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification
(a) results in an Event of Default or (b) could reasonably be expected to have a
Material Adverse Effect (but, in no event shall the Loan Parties amend,
supplement, restate or otherwise modify any provisions related to or in
connection with Control contained in the articles or certificate of
incorporation, bylaws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document of a Controlled
Partially-Owned Entity owning an Eligible Unencumbered Property in any manner
adverse to the Borrower or its Subsidiaries without the prior written consent of
the Administrative Agent).
Section 10.11    Transactions with Affiliates.
The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (other than a Loan Party), except (a) transactions
that (i) are in the ordinary course of business and (ii) are at prices and on
terms and conditions not less favorable to such Loan Party or such other
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions among the Parent Guarantor, the Borrower and any of
their respective Wholly-Owned Subsidiaries not involving any other Affiliate,
(c) any transaction that is contemplated by a Facilities Management Agreement so
long as such transaction is in the ordinary course of business or is at a price
and on terms and conditions not less favorable to such Loan Party or such other
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (d) any transaction otherwise expressly permitted by this Agreement,
and (e) the payment of compensation and employee benefit arrangements paid to,
and indemnities provided for the benefit of, directors, officers or employees of
NSA REIT or any of its Subsidiaries in the ordinary course of business.
Section 10.12    [Reserved]


89

--------------------------------------------------------------------------------




Section 10.13    Derivatives Contracts.
The Loan Parties shall not, and shall not permit any of their respective
Subsidiaries to, enter into or become obligated in respect of, Derivatives
Contracts other than Derivatives Contracts (i) entered into by NSA REIT or any
of its Subsidiaries in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view;” and (ii) that do not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party.
Section 10.14    Foreign Assets Control.
NSA REIT and the Borrower shall not be at any time a Person with whom the
Administrative Agent and the Lenders are restricted from doing business under
the regulations of OFAC (including, Sanctioned Persons) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and shall not engage
in any dealings or transactions or otherwise be associated with such Persons.
Article XI.
DEFAULT
Section 11.1    Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be affected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)    Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.
(b)    Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and any such failure shall continue for a period of three Business
Days.
(c)    Default in Performance. (i) Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in Section 8.1, 8.5
(other than any such failure that affects only Real Estate Assets having an
aggregate Operating Property Value or Cost Basis Value, as applicable, less than
5% of Gross Asset Value), 8.7, 8.8, 8.12, 8.13 or 8.14 or in Article IX or in
Article X or (ii) any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section 11.1
and in the case of this clause (ii) only such failure shall continue for a
period of 30 days.
(d)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any financial statements (including


90

--------------------------------------------------------------------------------




in each case all related schedules and notes) or related certifications
furnished pursuant hereto, or in any other writing or statement at any time
furnished or made or deemed made by or on behalf of any Loan Party to the
Administrative Agent or any Lender pursuant to any Loan Document, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect when furnished or made or
deemed made.
(i)    Indebtedness Cross-Default; Derivatives Contracts.
(i)    With respect to any Nonrecourse Indebtedness having an aggregate
outstanding principal amount of $25,000,000 or more, (x) NSA REIT or any of its
Subsidiaries shall fail to pay when due and payable, within any applicable grace
or cure period (not to exceed 30 days), the principal of, or interest on, such
Nonrecourse Indebtedness, (y) the maturity of such Nonrecourse Indebtedness
shall have been accelerated in accordance with the provisions of any indenture,
contract or instrument evidencing, providing for the creation of or otherwise
concerning such Nonrecourse Indebtedness, or (z) such Nonrecourse Indebtedness
shall have been required to be prepaid or repurchased prior to the stated
maturity thereof other than as a result of the sale or other transfer of the
Real Estate Asset securing such Non-Recourse Indebtedness and not as a result of
a default;
(ii)    with respect to any Indebtedness that is Recourse Indebtedness having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value) of $25,000,000 or more, (w) NSA REIT
or any of its Subsidiaries shall fail to pay when due and payable (1) without
regard to any applicable grace or cure period, the principal of, or (2) giving
effect to any applicable grace or cure period (not to exceed 5 days) interest
on, such Indebtedness, (x) the maturity of such Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Indebtedness, (y) such Indebtedness shall have been required to be prepaid
or repurchased prior to the stated maturity thereof, or (z) any other event
shall have occurred and be continuing which permits any holder or holders of
such Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Indebtedness
or require any such Indebtedness to be prepaid, repurchased or redeemed prior to
its stated maturity or original date of amortization; or
(iii)    there occurs an “Event of Default” under and as defined in any
Derivatives Contract having, without regard to the effect of any close-out
netting provision, a Derivatives Termination Value of $25,000,000 or more as to
which NSA REIT or any of its Subsidiaries is a “Defaulting Party” (as defined
therein), or there occurs an “Early Termination Date” (as defined therein) in
respect of any Derivatives Contract as a result of a “Termination Event” (as
defined therein) as to which NSA REIT or any of its Subsidiaries is an “Affected
Party” (as defined therein).
(e)    Voluntary Bankruptcy Proceeding. NSA REIT or any of its Subsidiaries
shall: (i) commence a voluntary case under the Bankruptcy Code of 1978, as
amended, or other federal bankruptcy laws (as now or hereafter in effect); (ii)
file a petition seeking to take advantage of any other Applicable Laws, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other


91

--------------------------------------------------------------------------------




Applicable Laws or consent to any proceeding or action described in the
immediately following subsection; (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.
(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against NSA REIT or any of its Subsidiaries in any court of competent
jurisdiction seeking: (i) relief under the Bankruptcy Code of 1978, as amended,
or other federal bankruptcy laws (as now or hereafter in effect) or under any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and such case or proceeding shall continue undismissed or unstayed
for a period of 60 consecutive calendar days, or an order granting the remedy or
other relief requested in such case or proceeding against such Person
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.
(g)    Litigation; Enforceability. Any Loan Party shall disavow, revoke or
terminate (or attempt to terminate) any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, or any other Loan Document or this Agreement or any other Loan
Document shall cease to be in full force and effect (except as a result of the
express terms thereof).
(h)    Judgment. A final judgment or order for the payment of money or for an
injunction shall be entered against NSA REIT or any of its Subsidiaries by any
court or other tribunal and (i) such judgment or order shall continue for a
period of 30 consecutive days without being paid, stayed or dismissed through
appellate proceedings prosecuted by NSA REIT or such Subsidiary in good faith
and (ii) either (A) the amount of such judgment or order for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) exceeds, individually or
together with all other such outstanding judgments or orders entered against NSA
REIT and its Subsidiaries, $5,000,000 or (B) in the case of an injunction or
other non-monetary judgment, such injunction or judgment could reasonably be
expected to have a Material Adverse Effect.
(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of NSA REIT or any of its Subsidiaries
which exceeds, individually or together with all other such warrants, writs,
executions and processes, $5,000,000, and such warrant, writ, execution or
process shall not be discharged, vacated, stayed or bonded for a period of 30
consecutive days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution or process,
the issuer of such bond shall execute a waiver or subordination agreement in
form and substance satisfactory to the Administrative Agent pursuant to which
the issuer of such bond subordinates its right of reimbursement, contribution or
subrogation to the Obligations and waives or subordinates any Lien it may have
on the assets of any Loan Party.
(j)    ERISA. Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $10,000,000.


92

--------------------------------------------------------------------------------




(k)    Change of Control.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 25% of the total voting power of the then
outstanding voting stock of NSA REIT;
(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the governing board of NSA REIT (together with any new directors whose election
by such board or whose nomination for election by the shareholders of NSA REIT,
as the case may be, was approved by a vote of at least two-thirds of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the governing board
of NSA REIT, as the case may be, then in office;
(iii)    NSA REIT shall cease to be the sole general partner of the Borrower or
shall cease to have the sole and exclusive power to Control the Borrower
(including, without limitation, the power to cause the sale or other transfer,
financing or refinancing, or encumbrance of assets (including Equity Interests
and Real Estate Assets) owned directly, or indirectly through one or more
Subsidiaries, of the Borrower, subject only to Negative Pledges permitted by
Section 10.6(b)); or
(iv)    The Borrower or a Wholly-Owned Subsidiary of the Borrower shall cease to
Control any Controlled Partially-Owned Entity.
(l)    Loan Documents. Any Collateral Document shall for any reason fail to
create a valid and perfected first priority security interest in any portion of
the Collateral purported to be covered thereby, except as permitted by the terms
of any Loan Document, or any Loan Document shall for any reason cease to be in
full force and effect (other than in accordance with the terms of the Loan
Documents), or any Loan Party shall assert in writing that its obligations under
any Loan Document has ceased to be or is not enforceable, or any Guarantor shall
seek to terminate it Guaranty (other than as contemplated by this Agreement).
Section 11.2    Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a)    Acceleration; Termination of Facilities.
(viii)    Automatic. Upon the occurrence of an Event of Default specified in
Section 11.1(f) or 11.1(g), (A)(i) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (ii) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 11.5 and (iii) all of the other Obligations (other than
obligations in respect of Derivatives Contracts), including, but not limited to,
the other amounts owed to the Lenders, the Swingline Lender and the


93

--------------------------------------------------------------------------------




Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable without
presentment, demand, protest, or other notice of any kind, all of which are
expressly waived by the Borrower and (B) all of the Commitments, the obligation
of the Lenders to make Loans, the Swingline Commitment, the obligation of the
Swingline Lender to make Swingline Loans, and the obligation of the
Administrative Agent to issue Letters of Credit hereunder, shall all immediately
and automatically terminate.
(ix)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (A) declare (1)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (2) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such other Event of Default for
deposit into the Collateral Account pursuant to Section 11.5 and (3) all of the
other Obligations (other than obligations in respect of Derivatives Contracts),
including, but not limited to, the other amounts owed to the Lenders and the
Administrative Agent under this Agreement, the Notes or any of the other Loan
Documents to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived by the Borrower and (B) terminate
the Commitments, the Swingline Commitment, the obligation of the Lenders to make
Loans hereunder and the obligation of the Administrative Agent to issue Letters
of Credit hereunder. Moreover, notwithstanding anything contained in this
Agreement to the contrary, so long as any Default or Event of Default exists,
Lenders shall have no obligation to make any Loans hereunder.
(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.
(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.
(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.
(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (i) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (ii) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, and (iii) to prosecute


94

--------------------------------------------------------------------------------




any legal action against any Loan Party to enforce or collect net amounts owing
to such Specified Derivatives Provider by any such Person pursuant to any
Specified Derivatives Contract.
Section 11.3    Marshaling; Payments Set Aside.
None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or the Specified Derivatives Obligations. To the extent that any
Loan Party makes a payment or payments to the Administrative Agent, any Lender
or any Specified Derivatives Provider, or the Administrative Agent, any Lender
or any Specified Derivatives Provider enforces any Lien or exercises any of its
rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law or other
Applicable Law, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
Section 11.4    Allocation of Proceeds.
If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, or if an Event of Default specified in Section 11.1(a) and/or
(b) shall exist, any amounts received on account of the Obligations or the
Specified Derivatives Obligations shall be applied in the following order and
priority:
(a)    that portion of the Obligations constituting fees, indemnities, expenses
and other amounts (including fees, charges and disbursements of counsel to the
Administrative Agent) payable to the Administrative Agent (in its capacity as
administrative agent);
(b)    that portion of the Obligations constituting fees, indemnities, expenses
and other amounts (other than principal, interest and Letter of Credit fees)
payable to the Lenders and the Administrative Agent (in its capacity as the
issuer of Letters of Credit);
(c)    payments of interest on Swingline Loans;
(d)    payments of Letter of Credit fees and interest on all other Loans and
Reimbursement Obligations, pro rata in the amount then due each Lender;
(e)    payments of principal of Swingline Loans;
(f)    payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, and all Specified Derivatives Obligations
then owing, pro rata in the amount then due each Lender and Specified
Derivatives Provider; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Collateral Account;
(g)    payment of all other Obligations and other amounts due and owing by the
Loan Parties under any of the Loan Documents, if any, to be applied for the
ratable benefit of the Lenders; and


95

--------------------------------------------------------------------------------




(h)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
In no event shall the Administrative Agent apply any amounts so received, or any
proceeds of Collateral, to the payment of Specified Derivatives Obligations if
and to the extent that, with respect to the Loan Party making such payment, or
owning such Collateral, such Specified Derivatives Obligations constitute
Excluded Swap Obligations.
Notwithstanding the foregoing, Specified Derivatives Obligations shall be
excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Specified
Derivatives Provider. Each Specified Derivatives Provider not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XII
hereof for itself and its Affiliates as if a “Lender” party hereto.
Section 11.5    Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent and the Lenders as provided herein, a security interest in
all of its right, title and interest in and to the Collateral Account and the
balances from time to time in the Collateral Account (including the investments
and reinvestments therein provided for below). The balances from time to time in
the Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Administrative Agent as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
Section.
(b)    Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Cash Equivalents as the
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of
itself and the Lenders. The Administrative Agent shall exercise reasonable care
in the custody and preservation of any funds held in the Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords other
funds deposited with the Administrative Agent, it being understood that the
Administrative Agent shall not have any responsibility for taking any necessary
steps to preserve rights against any parties with respect to any funds held in
the Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Collateral Account
and proceeds thereof to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment.
(d)    If an Event of Default exists, the Requisite Lenders may, in their
discretion, at any time and from time to time, instruct the Administrative Agent
to liquidate any such investments and reinvestments and apply proceeds thereof
to the Obligations in accordance with Section 11.4.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Collateral Account exceed the aggregate
amount of the Letter of Credit


96

--------------------------------------------------------------------------------




Liabilities then due and owing, the Administrative Agent shall, from time to
time, at the request of the Borrower, deliver to the Borrower within 10 Business
Days after the Administrative Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such amount of the credit balances in the Collateral Account as exceeds the
aggregate amount of the Letter of Credit Liabilities at such time.
(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Collateral
Account and investments and reinvestments of funds therein.
Section 11.6    Performance by Administrative Agent.
If any Loan Party shall fail to perform any covenant, duty or agreement
contained in any of the Loan Documents, the Administrative Agent may, after
notice to the Borrower, perform or attempt to perform such covenant, duty or
agreement on behalf of such Loan Party after the expiration of any cure or grace
periods set forth herein. In such event, the Borrower shall, at the request of
the Administrative Agent, promptly pay any amount reasonably expended by the
Administrative Agent in such performance or attempted performance to the
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
the Borrower under this Agreement or any other Loan Document.
Section 11.7    Rights Cumulative.
The rights and remedies of the Administrative Agent and the Lenders under this
Agreement, each of the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the
Administrative Agent and the Lenders may be selective and no failure or delay by
the Administrative Agent or any of the Lenders in exercising any right shall
operate as a waiver of it, nor shall any single or partial exercise of any power
or right preclude its other or further exercise or the exercise of any other
power or right.
Article XII.
THE ADMINISTRATIVE AGENT
Section 12.1    Authorization and Action.
Each Lender hereby appoints and authorizes the Administrative Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.


97

--------------------------------------------------------------------------------




The Administrative Agent shall also act as “collateral agent” under the Loan
Documents, and each of the Lenders hereby appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Collateral Documents, or for exercising any rights and remedies thereunder
at the direction of the Administrative Agent, shall be entitled to the benefits
of all provisions of this Article XII and Article XIII (as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Not in limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Administrative
Agent”, “agent” and similar terms in the Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. At the request of a Lender, the Administrative Agent will
forward to such Lender copies or, where appropriate, originals of the documents
delivered to the Administrative Agent pursuant to this Agreement or the other
Loan Documents. The Administrative Agent will also furnish to any Lender, upon
the request of such Lender, a copy of any certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate thereof, pursuant to this Agreement or any other Loan Document not
already delivered to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.
Section 12.2    Administrative Agent’s Reliance, Etc.


98

--------------------------------------------------------------------------------




Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or any other
Loan Document, except for its or their own gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment. Without limiting the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including its own
counsel or counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons (except for the
delivery to it of any certificate or document specifically required to be
delivered to it pursuant to Section 6.1) or inspect the property, books or
records of the Borrower or any other Person; (e) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Administrative
Agent on behalf of the Lenders in any such collateral; and (f) shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy, or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The
Administrative Agent may execute any of its duties under the Loan Documents by
or through agents, employees or attorneys-in-fact. Unless set forth in writing
to the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent and the other Lenders
that the Borrower has satisfied the conditions precedent for initial Loans set
forth in Sections 6.1 and 6.2 that have not previously been waived by the
Requisite Lenders.
Section 12.3    Notice of Defaults.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or a Loan Party referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default.” Further, if the Administrative Agent receives such a
“notice of default”, the Administrative Agent shall give prompt notice thereof
to the Lenders.
Section 12.4    Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender then acting as Administrative Agent in each case in its individual
capacity. Such Lender and its Affiliates may each accept deposits from, maintain
deposits or credit balances for,


99

--------------------------------------------------------------------------------




invest in, lend money to, act as trustee under indentures of, serve as financial
advisor to, and generally engage in any kind of business with, any Loan Party or
any other Affiliate thereof as if it were any other bank and without any duty to
account therefor to the Lenders. Further, such Lender and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement, any Specified Derivatives Contract or otherwise without
having to account for the same to the Lenders. The Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Loan Parties, other
Subsidiaries of the Loan Parties and other Affiliates thereof (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.
Section 12.5    [Reserved].
Section 12.6    Lender Credit Decision, Etc.
Each Lender expressly acknowledges and agrees that neither the Administrative
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other Affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or any other Subsidiary, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender. Each Lender acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Borrower, the Subsidiaries or any other Affiliate thereof, and
inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the Subsidiaries and other
Persons, its review of the Loan Documents, the advice of its own counsel and
such other documents and information as it has deemed appropriate. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective officers, directors, employees and agents, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Person. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent under this Agreement or
any of the other Loan Documents, the Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Administrative Agent, or any of
its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.
Section 12.7    Indemnification of Administrative Agent.


100

--------------------------------------------------------------------------------




Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses, or disbursements of any kind or nature whatsoever which may at any
time be imposed on, incurred by, or asserted against the Administrative Agent
(in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or if the Administrative Agent fails to follow
the written direction of the Requisite Lenders (or all of the Lenders if
expressly required hereunder) unless such failure results from the
Administrative Agent following the advice of counsel to the Administrative Agent
of which advice the Lenders have received notice. Without limiting the
generality of the foregoing but subject to the preceding proviso, each Lender
agrees to reimburse the Administrative Agent (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees of the counsel(s) of the Administrative Agent’s own
choosing) incurred by the Administrative Agent in connection with the
preparation, negotiation, execution, administration, or enforcement of, or legal
advice with respect to the rights or responsibilities of the parties under, the
Loan Documents, any suit or action brought by the Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Administrative Agent and/or
the Lenders, and any claim or suit brought against the Administrative Agent,
and/or the Lenders arising under any Environmental Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by the Lenders on the
request of the Administrative Agent notwithstanding any claim or assertion that
the Administrative Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Administrative Agent that the Administrative
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Administrative Agent is not so entitled
to indemnification. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder or under the other Loan
Documents and the termination of this Agreement. If the Borrower shall reimburse
the Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.
Section 12.8    Resignation or Removal of Administrative Agent.
(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Requisite Lenders shall have the right, in consultation with the Borrower,
to appoint a successor. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Requisite Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.




101

--------------------------------------------------------------------------------




(b)    If the Person serving as Administrative Agent (i) is a Defaulting Lender
pursuant to clause (d) of the definition thereof, or (ii) is also the
administrative agent under the Senior Unsecured Term Loan Agreement when an
Event of Default under any of Sections 11.1(a), (b), (f) or (g), or any other
Event of Default that results in the acceleration of the Obligations (or the
Requisite Lenders directing the Administrative Agent to accelerate the
Obligations) pursuant to Section 11.2(a), has occurred and is continuing, the
Requisite Lenders (excluding for this purpose the Lender that is the
Administrative Agent) may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person (a “Removal Notice”) remove such
Person as Administrative Agent and, in consultation with the Borrower, appoint a
successor. In the event that any such Removal Notice is given to the Person then
serving as Administrative Agent as a result of the circumstances described in
clause (b)(ii) above, the Administrative Agent shall have 45 days to resign as
administrative agent under the Senior Unsecured Term Loan Agreement (and the
Removal Effective Date shall not occur during such period), and if such Person
has so resigned within such 45 days, the Removal Notice given pursuant to clause
(b)(ii) above shall be deemed withdrawn and null and void. If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 50 days (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.


(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Administrative Agent (in
its capacity as issuer of the Letters of Credit) under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Administrative Agent (in its capacity as
issuer of the Letters of Credit) directly, until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Sections 13.2
and 13.9 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective related Indemnified
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
Section 12.9    Titled Agent.
The Titled Agents, in such capacities, assume no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, or for any duties as an agent hereunder for the
Lenders. The titles of “Lead Arranger” and “Bookrunner” and “Syndication Agent”
are solely honorific and imply no fiduciary responsibility on the part of the
Titled Agents to the Administrative Agent, the Borrower or any Lender and the
use of such title does not


102

--------------------------------------------------------------------------------




impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.
Section 12.10    Collateral Matters.
Each of the Lenders irrevocably authorizes the Administrative Agent, at its
option and in its discretion, to take any of the following actions:
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent have been made), (ii) if, with respect to any such
release of a Lien on the Equity Interests of a Subsidiary Borrower, such
Subsidiary Borrower has ceased to be a Borrower and has been released from its
Obligations under the Loan Documents pursuant to Section 5.2(c), (iii) if
approved, authorized or ratified in writing in accordance with Section 13.6, or
(iv) in connection with the Collateral Fallaway; and
(b)    to subordinate any Lien on any property (excluding, for the avoidance of
doubt, any Collateral) granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property, to the extent such
holder is permitted by Section 10.3 to have a more senior Lien.
Upon request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 12.10. In each case as specified in this Section 12.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, in each case in accordance with the terms of the Loan
Documents and this Section 12.10.
Section 12.11    Rights of Specified Derivatives Providers.
No Specified Derivatives Provider that obtains the benefits of Section 11.4, the
Guaranty, or any Collateral by virtue of the provisions hereof or of the
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Specified
Derivatives Obligations unless the Administrative Agent has received written
notice of such Specified Derivatives Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Specified Derivatives Provider. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Obligations as a condition to releasing
Liens pursuant to Section 12.10(a).
Article XIII.
MISCELLANEOUS


103

--------------------------------------------------------------------------------




Section 13.1    Notices.
Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:
If to a Loan Party:
5200 DTC Parkway, Suite 200
Greenwood Village, CO 80111
Attn: Tamara D. Fischer, Chief Financial Officer
Telephone: (303) 768-8191
Telecopy: (303) 705-8021


with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, NY 10019
Attn: Gary Brooks, Esq.
Telephone: (212) 878-8242
Telecopy: (212) 878-8375


If to the Administrative Agent:


KeyBank National Association
127 Public Square
Cleveland, Ohio
Attn: Real Estate Capital
Telephone: (216) 689-5984
Telecopy: (216) 689-5819


with a copy to:


KeyBank National Association
127 Public Square
Cleveland, Ohio
Attn: Michael Szuba
Telephone: (216) 689-5984
Telecopy: (216) 689-5819


and a copy to:


KeyBank National Association
127 Public Square
Cleveland, Ohio
Attn: Jonathan Bond
Telephone: (216) 689-4495
Telecopy: (216) 689-5819




If to the Administrative Agent under Article II:


KeyBank National Association
127 Public Square
Cleveland, Ohio
Attn: Real Estate Capital
Telephone: (216) 689-5984
Telecopy: (216) 689-5819


If to a Lender:


To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;



104

--------------------------------------------------------------------------------






or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, when received; (ii) if
sent by electronic means (whether by electronic mail, facsimile or otherwise),
when transmitted; or (iii) if hand delivered or sent by overnight courier, when
delivered. Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent or any Lender under Article II shall
be effective only when actually received. Neither the Administrative Agent nor
any Lender shall incur any liability to any Loan Party (nor shall the
Administrative Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Administrative Agent
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to any other
Person.
Section 13.2    Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of, and any
amendment, supplement or modification to, any of the Loan Documents (including
due diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
and documented fees and disbursements of outside counsel to the Administrative
Agent and costs and expenses in connection with the use of IntraLinks, Inc.,
SyndTrak or other similar information transmission systems in connection with
the Loan Documents, (b) to pay or reimburse the Administrative Agent and the
Lenders for all their reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable and documented fees and disbursements of
their respective counsel and any payments in indemnification or otherwise
payable by the Lenders to the Administrative Agent pursuant to the Loan
Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent
and the Lenders from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any failure to pay or delay in
paying, documentary, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document and (d) to the extent not already covered by any of the
preceding subsections, to pay the reasonable and documented fees and
disbursements of counsel to the Administrative Agent and any Lender incurred in
connection with the representation of the Administrative Agent or such Lender in
any matter relating to or arising out of any bankruptcy or other proceeding of
the type described in Section 11.1(f) or 11.1(g), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor-in-possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such other Loan Party, the Lenders or any other
Person, and whether such fees and expenses are incurred prior to, during or
after the commencement of such proceeding or the confirmation or conclusion of
any such proceeding. If the Borrower shall fail to pay any amounts required to
be paid by it pursuant to this Section within 15 days after invoiced or demand
therefor, the Administrative Agent and/or the Lenders may pay such amounts on
behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder.


105

--------------------------------------------------------------------------------




Section 13.3    Setoff.
Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, each Loan
Party hereby authorizes the Administrative Agent, each Lender, and each
Affiliate of the Administrative Agent or any Lender, at any time while an Event
of Default exists, without prior notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender or an
Affiliate of a Lender subject to receipt of the prior written consent of the
Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, such Lender
or any such Affiliate of the Administrative Agent or such Lender, to or for the
credit or the account of the Loan Parties against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2, and although such Obligations shall be
contingent or unmatured.
Section 13.4    Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY OF SUCH PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW
AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG ANY OF THE PARTIES HERETO OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.
(b)    EACH PARTY HERETO HEREBY AGREES THAT ANY FEDERAL DISTRICT COURT AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK, IN THE BOROUGH OF MANHATTAN, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
ANY OF THE PARTIES HERETO, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT,
THE LOANS AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM. EACH PARTY HERETO EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY HERETO
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY
ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF


106

--------------------------------------------------------------------------------




THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND
ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
AGREEMENT.
Section 13.5    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) below, (ii) by way of participation in accordance with the
provisions of subsection (d) below or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) below (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) below and, to the extent expressly contemplated hereby, the
Affiliates and the partners, directors, officers, employees, agents and advisors
of the Administrative Agent and the Lenders and of their respective Affiliates)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility), or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection (b)(i)(B)
below in the aggregate, or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) above, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance
Agreement, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000 in
the case of any assignment in respect of the Term Loan Facility, unless each of
the Administrative Agent and, so long as no Default or Event of Default shall
exist, the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).


107

--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or Commitment
assigned, except that this subsection (b)(ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) above and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Term Loans to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund; and
(C)    the consent of the Administrative Agent and the Swingline Lender shall be
required for any assignment in respect of the Revolving Commitments or Revolving
Loans.
(iv)    Assignment and Acceptance Agreements. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement, together with a processing and recordation fee of $3,500;
provided, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Loan Party or its Affiliates or Subsidiaries or (B) to any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the


108

--------------------------------------------------------------------------------




applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Swingline Lender and each other Lender hereunder
(and interest accrued thereon), and (B) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) below, from and after the effective date specified in each
Assignment and Acceptance Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 4.4, 13.2 and 13.9
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 13.11 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) below.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Acceptance Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of the
Borrower, the Administrative Agent or the Swingline Lender (but with notice to
the Administrative Agent), sell participations to any Person (other than to a
natural person or to a Loan Party or its Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Administrative Agent and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment,


109

--------------------------------------------------------------------------------




modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (x) increase such Lender’s Commitment, (y)
extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender or (z) reduce the rate at which interest is payable
thereon. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.12, 4.1, 4.4 (subject to the requirements and limitations
therein, including the requirements under Section 3.12 (it being understood that
the documentation required under Section 3.12 shall be delivered to the
participating Lender)) to the same extent as if it were the Lender it purchased
such participation from and had acquired its interest by assignment pursuant to
subsection (b) above; provided, that such Participant (A) agrees to be subject
to the provisions of Sections 4.5 and 4.7 as if it were an assignee under
subsection (b) above; and (B) shall not be entitled to receive any greater
payment under Section 3.12 or 4.1, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Regulatory Change
that occurs after the Participant acquired the applicable participation. Each
Lender that sells a participation agrees, at the Borrower’s request and the
expense of the Borrower, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.5 with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.3 as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person other than the Administrative Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 13.6    Amendments.
(a)    Except as otherwise expressly provided in this Agreement (including as
provided in Section 2.16 with respect to an Incremental Term Loan Amendment and
Section 13.20(b)), any consent or approval required or permitted by this
Agreement or any other Loan Document (other than the Fee Letter) to be given by
the Lenders may be given, and any term of this Agreement or of any other Loan
Document may be amended, and the performance or observance by any Loan Party of
any terms of this Agreement or such other Loan Document or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative


110

--------------------------------------------------------------------------------




Agent at the written direction of the Requisite Lenders) and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party that is a
party thereto. Any term of the Fee Letter may be amended, and the performance or
observance by the Borrower of any terms of the Fee Letter may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the parties thereto. Without
limitation of clause (b) below, any term of this Agreement or of any other Loan
Document relating solely to the rights or obligations of the Lenders of a
particular class of Loans (i.e., Revolving Loans, Tranche A Loans or Tranche B
Loans), and not Lenders of any other such class, may be amended, and the
performance or observance by the Borrower of any such terms may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Class
Lenders, as applicable and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party that is a party thereto. For the
avoidance of doubt, the waiver of any condition set forth in Section 6.2 shall
require the consent of the Requisite Class Lenders holding Revolving Loans.
(b)     Notwithstanding the foregoing, no amendment (including any Incremental
Term Loan Amendment), waiver or consent shall do any of the following:
(i)    extend or increase the Commitments of any Lender, without the prior
written consent of such Lender;
(ii)    reduce the principal of, or the rates of interest that will be charged
on the outstanding principal amount of, any Loans or other Obligations, or any
fees or other amounts payable under any Loan Document, without the prior written
consent of each Lender adversely affected thereby; provided, however, that only
the consent of the Requisite Lenders shall be necessary (A) to amend the
definition of “Post-Default Rate” or to waive any obligation of the Borrower to
pay interest at the Post-Default Rate, excess Letter of Credit fees pursuant to
Section 3.6(c), or any charge pursuant to Section 2.5(d) or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
other Obligation or to reduce any fee payable hereunder;
(iii)    except in accordance with Section 2.14, modify the definition of the
term “Maturity Date” or otherwise postpone any date fixed for any payment of any
principal of, or interest on, any Loans or any other Obligations or any fee or
other amount payable under any Loan Document (including the waiver of any
Default or Event of Default as a result of the nonpayment of any such
Obligations as and when due), or extend the expiration date of any Letter of
Credit beyond the Revolver Maturity Date, in each case without the prior written
consent of each Lender adversely affected thereby;
(iv)    amend or otherwise modify the provisions of Section 3.2 or the
definition of the term “Commitment Percentage”, without the prior written
consent of each Lender adversely affected thereby;
(v)    modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 13.6 if such
modification would have such effect, without the prior written consent of each
Lender adversely affected thereby (it being understood that, solely with the
consent of the parties to an Incremental Term Loan Amendment, Incremental Term
Loans may be included in the


111

--------------------------------------------------------------------------------




determination of Requisite Lenders and Requisite Class Lenders on substantially
the same basis as the Commitments and the Loans are included on the Effective
Date);
(vi)    release the Parent Guarantor from its obligations under the Parent
Guaranty, or release all or substantially all of the Subsidiaries under the
Subsidiary Guaranty or of the value thereunder, without the prior written
consent of each Lender;
(vii)    release all or substantially all of the Collateral in any transaction
or series of related transactions (except in connection with the Collateral
Fallaway), or modify Section 13.9 in a manner that makes the conditions to
effectiveness of the Collateral Fallaway more favorable to the Loan Parties, in
each case without the prior written consent of each Lender; or
(viii)    amend or otherwise modify the provisions of Section 2.15, without the
prior written consent of each Lender adversely affected thereby.
(c)    No amendment, waiver or consent, unless in writing and signed by the
Administrative Agent, in such capacity, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the
Administrative Agent (including in its capacity as the issuer of Letters of
Credit) under this Agreement or any of the other Loan Documents. Any amendment,
waiver or consent relating to Section 2.3 or the obligations of the Swingline
Lender under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or (ii)
increases the liabilities or obligations of a Specified Derivatives Provider
shall, in addition to the Lenders required hereinabove to take such action,
require the consent of the Lender that is (or having an Affiliate that is) such
Specified Derivatives Provider.
(d)    No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. Except as otherwise provided in Section 12.5, no course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
Section 13.7    Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower or any other Loan Party and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Administrative Agent or any Lender to any Lender,
the Borrower, any Subsidiary or any other Loan Party. Neither the Administrative
Agent nor any Lender undertakes any responsibility to the Borrower


112

--------------------------------------------------------------------------------




to review or inform the Borrower of any matter in connection with any phase of
the Borrower’s business or operations. In connection with all aspects of each
transaction contemplated hereby, the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that
(a) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Lenders, on the other hand; (b) neither the Administrative Agent
nor any Lender has assumed or will assume any advisory, agency or fiduciary
responsibility in favor of the Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading hereto
(irrespective of whether the Administrative Agent, any Lender or any of their
respective Affiliates has advised or is currently advising the Borrower, any
other Loan Party or any of their respective Affiliates on other matters) and
neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the
Administrative Agent, the Lenders and their respective Affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Lender has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship.
Section 13.8    Confidentiality.
The Administrative Agent and each Lender shall use reasonable efforts to assure
that information about NSA REIT and its Subsidiaries, and the respective
properties thereof and their operations, affairs and financial condition, not
generally disclosed to the public, which is furnished to the Administrative
Agent or any Lender pursuant to the provisions of this Agreement or any other
Loan Document, is used only for the purposes of this Agreement and the other
Loan Documents and shall not be divulged to any Person other than the
Administrative Agent, the Lenders, and their respective agents who are actively
and directly participating in the evaluation, administration or enforcement of
the Loan Documents and other transactions between the Administrative Agent or
such Lender, as applicable, and the Borrower, but in any event the
Administrative Agent and the Lenders may make disclosure: (a) to any of their
respective Affiliates and to any of their (and their Affiliates’) respective
directors, officers, agents, employees, advisors and counsel (provided such
Persons shall be informed of the confidential nature of such information and be
instructed to keep such information confidential); (b) as reasonably requested
by (i) any potential or actual Assignee, Participant or other transferee in
connection with the contemplated transfer of any Commitment or participations
therein as permitted hereunder or (ii) any actual or prospective party (or its
Affiliates or their respective directors, officers, agents, employees, advisors
or counsel) to any swap, derivative or other transaction under which payments
are to be made by reference to the Borrower and its obligations, this Agreement
or payments hereunder (provided, in each case, that they shall agree to keep
such information confidential in accordance with the terms of this Section); (c)
as required or requested by any Governmental Authority or representative thereof
or pursuant to legal process or in connection with any legal proceedings or as
otherwise required by Applicable Law; provided, however, if the Administrative
Agent or a Lender receives a summons or subpoena to disclose any such
confidential information to any Person, the Administrative Agent or such Lender,
as applicable, shall, if legally permitted, endeavor to notify the Borrower
thereof as soon as possible after receipt of such request, summons or subpoena
and the Borrower shall be afforded an opportunity to seek protective orders, or
such other confidential treatment of such disclosed information, as the Borrower
and the Administrative Agent or such Lender, as applicable, may deem reasonable;
(d) to the Administrative Agent’s or such Lender’s independent auditors and
other professional advisors


113

--------------------------------------------------------------------------------




(provided they shall be notified of the confidential nature of the information);
(e) after the happening and during the continuance of an Event of Default, to
any other Person, in connection with the exercise by the Administrative Agent or
the Lenders of rights hereunder or under any of the other Loan Documents; (f)
upon Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counter-parties to any swap or similar hedging
agreement or to any rating agency; (g) with the consent of the Borrower, and (h)
to the extent such information (x) becomes publicly available other than as a
result of a breach of this Section actually known to such Lender to be such a
breach or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate.
Notwithstanding the foregoing, the Administrative Agent and each Lender may
disclose any such confidential information, without notice to the Borrower or
any other Loan Party, to Governmental Authorities and other regulatory
authorities (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) in connection with any regulatory
examination of the Administrative Agent or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent or such Lender.
Section 13.9    Collateral Fallaway.
Following the Investment Grade Rating Date, upon the written request of the
Borrower, the Administrative Agent shall release the Liens under the Collateral
Documents and return to the applicable Loan Parties any equity certificates held
as Collateral (the “Collateral Fallaway”), provided that, (i) immediately prior
to the Collateral Fallaway and immediately after giving effect thereto, no
Default or Event of Default exists, (ii) immediately prior to the Collateral
Fallaway and immediately after giving effect thereto, the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are true and correct in all
material respects on and as of the date of the Collateral Fallaway with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties were true and correct in all
material respects on and as of such earlier date), (iii) immediately following
the occurrence of the Investment Grade Rating Date, the Loan Parties will be in
compliance with the covenants set forth in Section 10.1 through 10.5, and (iv)
the Administrative Agent shall have received a certificate from the chief
executive officer or chief financial officer of the Borrower and NSA REIT
certifying (with supporting calculations reasonably acceptable to the
Administrative Agent) the matters referred to in the immediately preceding
clauses (i) through (iii). The Lenders hereby authorize the Administrative Agent
to take all actions, and execute all documents, necessary to effect the
Collateral Fallaway upon the satisfaction of the conditions set forth in this
Section 13.9.
Section 13.10    Indemnification.
(a)    Each Loan Party shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, each of the Lenders, any Affiliate of the
Administrative Agent or any Lender, and their respective directors, officers,
agents, employees and counsel (each referred to herein as an “Indemnified
Party”) from and against any and all of the following (collectively, the
“Indemnified Costs”): losses, costs, claims, damages, liabilities, deficiencies,
judgments or reasonable expenses of every kind and nature (including, without
limitation, amounts paid in settlement, court costs and the reasonable and
documented fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Section 3.12 or 4.1) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other


114

--------------------------------------------------------------------------------




proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s or any Lender’s entering into this Agreement; (v) the
fact that the Administrative Agent and the Lenders have established the credit
facility evidenced hereby in favor of the Borrower; (vi) the fact that the
Administrative Agent and the Lenders are creditors of the Borrower and have or
are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents; (ix)
any civil penalty or fine assessed by the OFAC against, and all reasonable costs
and expenses (including reasonable and documented counsel fees and
disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower, any
other Loan Party or any Subsidiary that violates a sanction enforced by the
OFAC; or (x) any violation or non-compliance by the Borrower or any Subsidiary
of any Applicable Law (including any Environmental Law) including, but not
limited to, any Indemnity Proceeding commenced by (A) the Internal Revenue
Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders as successors to the Borrower) to be in
compliance with such Environmental Laws; provided, however, that the Borrower
shall not be obligated to indemnify any Indemnified Party for (A) any acts or
omissions of such Indemnified Party in connection with matters described in this
subsection to the extent arising from the gross negligence or willful misconduct
of such Indemnified Party, as determined by a court of competent jurisdiction in
a final, non-appealable judgment, (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party not arising from any act or omission
of the Borrower, or (C) Indemnified Costs to the extent resulting from a claim
brought by the Borrower or any other Loan Party against an Indemnified Party for
breach in bad faith of such Indemnified Party’s obligations hereunder or under
any other Loan Document, if the Borrower or such other Loan Party has obtained a
final and non-appealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
(b)    The Loan Parties’ indemnification obligations under this Section 13.10
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of any
Loan Party or any Subsidiary, any shareholder of any Loan Party or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower or any other Loan Party), any account debtor of any Loan Party or any
Subsidiary or by any Governmental Authority. If indemnification is to be sought
hereunder by an Indemnified Party, then such Indemnified Party shall notify the
Borrower of the commencement of any Indemnity Proceeding; provided, however,
that the failure to so notify the Borrower shall not relieve the Loan Parties
from any liability that they may have to such Indemnified Party pursuant to this
Section 13.10.


115

--------------------------------------------------------------------------------




(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against NSA REIT,
the Borrower and/or any Subsidiary.
(d)    [Reserved].
(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Loan Parties. No action
taken by legal counsel chosen by an Indemnified Party in investigating or
defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Loan Parties hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that if (i) any
Loan Party is required to indemnify an Indemnified Party pursuant hereto and
(ii) the Borrower has provided evidence reasonably satisfactory to such
Indemnified Party that the Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such Indemnity Proceeding, such Indemnified Party shall not settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or delayed).
Notwithstanding the foregoing, an Indemnified Party may settle or compromise any
such Indemnity Proceeding without the prior written consent of the Borrower
where (x) no monetary relief is sought against such Indemnified Party in such
Indemnity Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.
(f)    If and to the extent that the obligations of the Loan Parties under this
Section are unenforceable for any reason, the Loan Parties hereby agree to make
the maximum contribution to the payment and satisfaction of such obligations
which is permissible under Applicable Law.
(g)    The Loan Parties’ obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.
(h)    References in this Section to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.
Section 13.11    Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired (or the
Borrower’s obligations in respect of all outstanding Letters of Credit have been
Cash Collateralized on terms acceptable to the Administrative Agent and the
Borrower has executed and delivered a reimbursement agreement in form and
substance acceptable to the Administrative Agent and such other documents
requested by the Administrative Agent evidencing the Borrower’s reimbursement
obligations in respect of such Letters of Credit), (c) none of the Lenders is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full. The indemnities to which the
Administrative Agent, the Lenders and the Swingline Lender are entitled under
the provisions of Sections 3.12, 4.1, 4.4, 12.7, 13.2 and 13.9 and any other
provision of this Agreement and the other Loan Documents which, by its terms,
expressly survives termination of this Agreement or such other Loan Document,
and the provisions of Section 13.4, shall continue in full force and effect and
shall protect the Administrative Agent, the Lenders and the Swingline Lender (i)


116

--------------------------------------------------------------------------------




notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.
Section 13.12    Severability of Provisions.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 13.13    GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
Section 13.14    Counterparts.
This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 13.15    Obligations with Respect to Loan Parties.
The obligations of the Loan Parties to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense any Loan Party may have that it does not control any such
other Loan Party.
Section 13.16    Limitation of Liability.
Neither the Administrative Agent nor any Lender, nor any Affiliate, officer,
director, employee, attorney, or agent of the Administrative Agent or any Lender
shall have any liability with respect to, and each Loan Party hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by any Loan
Party in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. Each Loan
Party hereby waives, releases, and agrees not to sue the Administrative Agent or
any Lender or any of the Administrative Agent’s or any Lender’s Affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby. Neither the
Administrative Agent nor any Lender, nor any Affiliate, officer, director,
employee, attorney, or agent of the Administrative Agent or any Lender shall
have any liability with respect to, and each Loan Party hereby waives, releases,
and agrees not to sue any of them upon, any damages arising from the use by
unintended recipients of any information or other materials distributed by them
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby.


117

--------------------------------------------------------------------------------




Section 13.17    Entire Agreement.
This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.
Section 13.18    Construction.
Each Loan Party, each Lender and the Administrative Agent acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by each Loan Party, each Lender and the
Administrative Agent.
Section 13.19    Joint and Several Liability of the Loan Parties.
(a)    Each of the Loan Parties, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Loan Parties with respect to the payment
and performance of all of the Obligations, it being the intention of the parties
hereto that all of the Obligations shall be the joint and several obligations of
each of the Loan Parties without preferences or distinction among them.
(b)    If and to the extent that any of the Loan Parties shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Loan Parties will make such payment with respect to, or perform, such
Obligation.
(c)    The Obligations of each of the Loan Parties under the provisions of this
Section 13.19 constitute full recourse obligations of each such Loan Party
enforceable against each such Loan Party to the full extent of its properties
and assets.
(d)    Except as otherwise expressly provided in this Agreement, each of the
Loam Parties, to the fullest extent permitted by Applicable Law, hereby waives
notice of acceptance of its joint and several liability, notice of any Loans or
Letters of Credit or other extensions of credit made under this Agreement,
notice of any action at any time taken or omitted by the Administrative Agent or
any Lender under or in respect of any of the Obligations, and, generally, to the
extent permitted by Applicable Law, all demands, notices (other than those
required pursuant to the terms of any Loan Document) and other formalities of
every kind in connection with the Loan Documents. Each Loan Party, to the
fullest extent permitted by Applicable Law, hereby waives all defenses which may
be available by virtue of any valuation, stay, moratorium law or other similar
law now or hereafter in effect, any right to require the marshaling of assets of
the Loan Parties and any other entity or Person primarily or secondarily liable
with respect to any of the Obligations and all suretyship defenses generally.
Each of the Loan Parties, to the fullest extent permitted by Applicable Law,
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any payment of
any of the Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
any Lender at any time or times in respect of any default by any of the Loan
Parties in the performance or satisfaction of


118

--------------------------------------------------------------------------------




any term, covenant, condition or provision of any Loan Document, any and all
other indulgences whatsoever by the Administrative Agent or any Lender in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any collateral security
for any of the Obligations or the addition, substitution or release, in whole or
in part, of the Loan Parties. Without limiting the generality of the foregoing,
each of the Loan Parties assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or any Lender with
respect to the failure by any of the Loan Parties to comply with any of its
respective Obligations, including any failure strictly or diligently to assert
any right or to pursue any remedy or to comply fully with Applicable Laws
thereunder, which might, but for the provisions of this Section 13.19, afford
grounds for terminating, discharging or relieving any Loan Party, in whole or in
part, from any of its Obligations under this Section 13.19, it being the
intention of each of the Loan Parties that, so long as any of the Obligations
hereunder remain unsatisfied, the Obligations of such Loan Parties under this
Section 13.19 shall not be discharged except by performance and then only to the
extent of such performance. The Obligations of each of the Loan Parties under
this Section 13.19 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, re-construction or similar
proceeding with respect to any of the Loan Parties or the Administrative Agent
or any Lender. The joint and several liability of the Loan Parties hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any of the Loan Parties, the
Administrative Agent or any Lender.
(e)    To the extent any Loan Party makes a payment hereunder in excess of the
aggregate amount of the benefit received by such Loan Party in respect of the
extensions of credit under this Agreement (the “Benefit Amount”), then such Loan
Party, after the irrevocable payment in full of all of the Obligations, shall be
entitled to recover from each other Loan Party such excess payment, pro rata, in
accordance with the ratio of the Benefit Amount received by each such other Loan
Party to the total Benefit Amount received by all the Loan Parties, and the
right to such recovery shall be deemed to be an asset and property of such Loan
Party so funding; provided, that each of the Loan Parties hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other the Loan Parties with respect to any liability incurred by it hereunder or
under any of the other Loan Documents, any payments made by it to the
Administrative Agent or any Lender with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
irrevocably paid in full. Any claim which any Loan Party may have against any
other Loan Party with respect to any payments to the Administrative Agent or any
Lender hereunder or under any other Loan Document are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
irrevocable payment in full of the Obligations and, in the event of any
insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar proceeding under the laws of any jurisdiction relating to any Loan
Party, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be irrevocably paid in full before any payment or distribution
of any character, whether in cash, securities or other property, shall be made
to any other Loan Party therefor.
(f)    Each of the Loan Parties hereby agrees that the payment of any amounts
due with respect to the indebtedness owing by any Loan Party to any other Loan
Party is hereby subordinated to the prior irrevocable payment in full of the
Obligations. Each Loan Party hereby agrees that after the occurrences and during
the continuance of any Default or Event of Default, such Loan Party will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Loan Party owing to such Loan Party until the Obligations shall have been
irrevocably paid in full. If, notwithstanding the foregoing sentence, such Loan
Party shall collect, enforce or receive any amounts in respect of such


119

--------------------------------------------------------------------------------




indebtedness before the irrevocable payment in full of the Obligations, such
amounts shall be collected, enforced, received by such Loan Party as trustee for
Administrative Agent and be paid over to the Administrative Agent for the pro
rata accounts of the Lenders to be applied to repay (or be held as collateral
security for the repayment of) the Obligations.
Section 13.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 13.21    Effect of Existing Credit Agreement.
(a) Existing Credit Facilities. Upon satisfaction of the conditions precedent
set forth in Sections 6.1. and 6.2. of this Agreement with respect to the first
Credit Event hereunder on the Effective Date, this Agreement shall exclusively
control and govern the mutual rights and obligations of the parties hereto with
respect to the Existing Credit Agreement, and the Existing Credit Agreement
shall be superseded by this Agreement in all respects on a prospective basis
only.
(b)   NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER LOAN PARTY UNDER OR IN
CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(AS DEFINED IN THE EXISTING CREDIT AGREEMENT).
[Signature Pages Follow]




120

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.
BORROWER:
 
 
NSA OP, LP
 
By:
NATIONAL STORAGE AFFILIATES
 
TRUST, its general partner
 
 
By:
/s/ TAMARA D. FISCHER
Name:
Tamara D. Fischer
Title:
Authorized Signatory

ACKNOWLEDGED AND AGREED:
 
 
GUARANTORS;
 
NATIONAL STORAGE AFFILIATES TRUST
 
 
By:
/s/ TAMARA D. FISCHER
Name:
Tamara D. Fischer
Title:
Authorized Signatory


















--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:    SUBSIDIARY GUARANTORS


All Stor Indian Trail, LLC,
American Mini Storage-San Antonio, LLC,
Eagle Bow Wakefield, LLC,
Great American Storage Partners, LLC,
NSA BV DR, LLC,
NSA-C Holdings, LLC,
NSA-G Holdings, LLC,
NSA Northwest Holdings II, LLC,
NSA – Optivest Acquisition Holdings, LLC,
NSA Property Holdings, LLC,
NSA Storage Solutions, LLC,
NSA Universal DR, LLC,
SAP-II YSI #1, LLC,
SecurCare American Portfolio, LLC,
SecurCare American Properties II, LLC,
SecurCare Colorado III, LLC,
SecurCare Moveit McAllen, LLC,
SecurCare of Colorado Springs #602 GP, LLC, SecurCare Moreno Valley, LLC,
SecurCare Oklahoma I, LLC,
SecurCare Oklahoma II, LLC,
SecurCare Properties I, LLC,
SecurCare Properties II, LLC,
SecurCare Portfolio Holdings, LLC,
StoreMore Self Storage – Pecos Road, LLC,
each, a Delaware limited liability company




By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory





























--------------------------------------------------------------------------------






ABC RV and Mini Storage, L.L.C.,
Banks Storage, LLC,
Bauer NW Storage LLC,
Canyon Road Storage, LLC,
Damascus Mini Storage LLC,
East Bank Storage, L.L.C.,
Gresham Mini & RV Storage, LLC,
Hood River Mini Storage LLC,
HPRH Storage, LLC,
ICDC II, LLC,
Portland Mini Storage, LLC,
Sherwood Storage, LLC,
Tualatin Storage, LLC,
Wilsonville Just Store It, LLC,
each, an Oregon limited liability company


By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory
    
Aberdeen Mini Storage, L.L.C.,
Freeway Self Storage, L.L.C,
S and S Storage, LLC,
Salem Self Stor, LLC,
Vancouver Mini Storage, LLC,
each, a Washington limited liability company
 
By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory




Bullhead Freedom Storage, L.L.C,
an Arizona limited liability company


By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory


SecurCare of Colorado Springs 602, Ltd.,
a Colorado limited partnership


By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer





--------------------------------------------------------------------------------




Title: Authorized Signatory


GAK, LLC,
Washington Murrieta II, LLC,
Washington Murrieta IV, LLC,
Universal Self Storage Hesperia LLC,
Universal Self Storage San Bernardino LLC,
each a California limited liability company


By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory


Universal Self Storage Highland,
a California Limited Partnership,
Corona Universal Self Storage,
a California Limited Partnership,
Fontana Universal Self Storage,
a California Limited Partnership,
Hesperia Universal Self Storage,
a California Limited Partnership,
Loma Linda Universal Self Storage,
a California Limited Partnership,
Upland Universal Self Storage,
a California Limited Partnership,
Colton Encinitas, L.P.,
Colton Campus PT., L.P., and
GSC Irvine / Main LP,
each, a California limited partnership


By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory


WCAL, LLC,
a Texas limited liability company    
By: /s/ TAMARA D. FISCHER
Name: Tamara D. Fischer
Title: Authorized Signatory









--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent and Swingline Lender




By: /s/ MICHAEL P. SZUBA
Name: Michael P. Szuba
Title: Vice President









--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ MICHAEL P. SZUBA
Name: Michael P. Szuba
Title: Vice President







--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ JAMES A. HARMANN
Name: James A. Harmann
Title: Senior Vice President









--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ KEVIN A. STACKER
Name: Kevin A. Stacker
Title: Senior Vice President











--------------------------------------------------------------------------------





U.S. BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ TODD SCHRADER
Name: Todd Schrader
Title: Vice President







--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK, a National Banking Association, as a Lender




By: /s/ FLORENTINA DJULVEZAN
Name: Florentina Djulvezan
Title: Assistant Vice President









--------------------------------------------------------------------------------





REGIONS BANK, as a Lender




By: /s/ PAUL E. BURGAN
Name: Paul E. Burgan
Title: Vice President









--------------------------------------------------------------------------------





MORGAN STANLEY SENIOR
FUNDING, INC., as a Lender




By: /s/ MICHAEL KING
Name: Michael King
Title: Vice President









--------------------------------------------------------------------------------





CAPITAL ONE NATIONAL
ASSOCIATION, as a Lender




By: /s/ FREDERICK H. DENECKE
Name: Frederick H. Denecke
Title: Senior Vice President









--------------------------------------------------------------------------------





SUNTRUST BANK, as a Lender




By: /s/ FRANCINE GLANDT
Name: Francine Glandt
Title: Senior Vice President







--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender




y: /s/ RINA KANSAGRA
Name: Rina Kansagra
Title: Authorized Signatory









--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., as a Lender




y: /s/ GWENDOLYN GATZ
Name: Gwendolyn Gatz
Title: Vice President









